Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 1 of 27 PageID 672



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

        Plaintiff,                                  Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.

      Defendants.
_____________________________________/


         MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF DOCUMENTS
              AND MEMORANDUM OF LAW IN SUPPORT THEREOF

        Pursuant to Rule 37 of the Federal Rules of Civil Procedure, defendant Donald J. Trump

for President, Inc. (the “Campaign”), by its undersigned counsel, moves the Court for entry of an

order compelling plaintiff Alva Johnson (“Plaintiff”) to, on or before July 1, 2019: (1) produce

copies of all non-privileged documents in her possession, custody or control that she has already

agreed to produce; and (2) concurrently provide supplemental responses and produce additional

documents in response to the Campaign’s First Requests for Production of Documents to

Plaintiff.

        The Campaign respectfully requests that the Court set this motion for an expedited

briefing schedule such that Plaintiff’s opposition shall be due within five business days from the

date of this filing, and the Court will enter a ruling by June 25, 2019 or as soon thereafter as

possible.



                                                1
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 2 of 27 PageID 673




I.     INTRODUCTION

       As discussed with the Court during the Pretrial Status Conference on June 5, 2019, the

Campaign brings this motion to ensure that Plaintiff provide copies of her relevant, responsive

documents at least one week prior to her mutually-agreed deposition date of July 8, 2019, to

allow Defendants adequate time to review and incorporate them into her examination.

       Plaintiff was first served with the initial document demands at issue on May 2, 2019. She

has already had almost 45 days to comply, but as of today has not yet produced a page. By July

1, 2019, she will then have had two full months (60 days, twice the statutory 30-day deadline),

which should be more than sufficient time for a single individual litigant—who brought her

claims against the Defendants—to gather from her personal devices and files and produce the

specific and limited types of documents requested from a relatively brief and recent time period.

       The bulk of the work is simply for Ms. Johnson to simply review her private emails

account(s), text message account(s), social media accounts (if any), and check her cell phone(s),

for responsive documents (including photos and video) pertaining to Mr. Trump, the Campaign,

her efforts at subsequent employment and the allegations in her Complaint which pertain to a

one-year time period of late 2015 to late 2016. (The vast majority of her relevant email

messagess during the 2016 presidential campaign were presumably sent and received on the

Campaign’s server, and the Campaign is already in possession of them; thus, the documents

sought on her personal email account and other devices, and any burden or searching, collecting

and producing, are limited accordingly.)




                                                2
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 3 of 27 PageID 674



        Court intervention unfortunately is required because Plaintiff has repeatedly refused to

commit to any deadline for her completion of document production, let alone the commencement

of her document production, notwithstanding that she brought this lawsuit, and presumably

reviewed her relevant documents or gave them to one or more of her eight (8) attorneys of record

to review, before commencing this action on February 25, 2019.

        While postponement of Ms. Johnson’s deposition could be an option, it would not solve

the problem because, without court intervention, she has not provided any dates for

commencement or completion of her document production. Moreover, Defendants sought to

take her deposition a month earlier than it is currently scheduled, but Plaintiff’s counsel insisted

on postponement of the date by at least a month.

        Simply put, there is no legitimate reason that production of limited documents of a single

individual from a limited, recent time period should require more than 60 days.1

        The Campaign also seeks adjudication of additional discovery disputes between the

parties with respect to a limited number of particular document demands, interrogatories and

requests for admission, and seeks entry of an order compelling Plaintiff’s further responses and

production of documents responsive thereto, by July 1, 2019 (one week prior to her deposition).

II.     PROCEDURAL HISTORY

        A.      Service of the Campaign’s Discovery Requests on Plaintiff

        On May 2, 2019, the Campaign personally served on Plaintiff a first set of requests for

production of documents together with a first set each of requests for admission and

interrogatories. Declaration of Charles J. Harder ¶ 2. Following a meet and confer discussion,

        1
           In the event that Plaintiff produces responsive documents after her deposition that reasonably
could have been located and produced before it, or if voluminous documents are produced on the eve of
her deposition (rather than a week in advance, as requested, for the purpose of sandbagging the defense),
Plaintiff should be required to return for an additional examination, on a mutually convenient date at any
location of her choosing in the United States, to answer questions concerning those additional items.


                                                    3
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 4 of 27 PageID 675



the Campaign re-served Plaintiff with the same discovery requests on May 7, 2019. Id. ¶ 3, Exh.

E.2 The Campaign later served Plaintiff with a second set of document requests on May 20,

2019, containing only two additional document requests. Id. ¶ 4, Exh. B.

        Both sets of document requests required production of all responsive documents within

thirty (30) days of service. Id. Exhs. A, B. Plaintiff’s document productions thus were due on or

before June 6 and 19, 2019, respectively. Fed. R. Civ. P. 34(b)(2)(B) (“production must then be

completed no later than the time for inspection specified in the request”) (emphasis added).

        B.      Plaintiff’s Production of Documents

        The parties are firmly committed to a deposition date of Ms. Johnson on July 8, 2019.

See Order denying as moot Motion to Compel, June 4, 2019 [Dkt. No. 46] (“Plaintiff Johnson

has agreed to attend her noticed deposition”). Counsel for the Campaign then wrote to Plaintiff’s

attorneys on May 29, 2019: “I would like to make sure that Ms Johnson . . . will be producing

her responsive documents on June 6 (set one) and June 19 (set two). Can you please confirm? I

would need the responsi[v]e documents by those dates to have sufficient time to review them and

incorporate them into our deposition prep. Thank you.” Harder Decl., Exh. C at 3.

        Plaintiff’s lead attorney responded with excuses as to why she apparently would not be

doing so:




2
  Plaintiff’s counsel took the incorrect position that this is a Track Two case, rather than a Track Three
case, notwithstanding the clear mandate of Dkt. 5, refused to concede the point when directed to Dkt. 5,
and refused to respond to any discovery until Defendants filed a Certificate of Interested Persons and
Corporate Disclosure Statement—prior to Defendants’ deadline to respond to the Complaint. (These are
requirements for a Track Two case, but not for a Track Three case). Plaintiff’s position was improper and
an obvious tactic to force the Campaign to re-serve its written discovery so that Plaintiff could complete
and serve her written discovery requests to the Defendants on the same date—which is exactly what
occurred. The Campaign reluctantly complied with Plaintiff’s improper demand in order to avoid the
expense, inconvenience and further delay associated with a discovery motion to require Plaintiff to
comply with her statutory obligations to respond to the Campaign’s original written discovery which was
properly served on May 2, 2019.


                                                    4
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 5 of 27 PageID 676



        I do not expect that we will be able to produce them at the same time we serve our
        substantive responses. We are currently working with a vendor to image several
        devices, and that process takes some time. In addition, we will need to work with
        you to agree to an Electronically Stored Information (ESI) protocol. And once
        that process is complete we will need to agree to custodians, sources, and search
        terms.

Id. at 2.

        Defense counsel, Mr. Harder, then replied that there is no legitimate basis for Plaintiff to

refuse to produce responsive documents pending resolution of other discovery issues, such as an

ESI protocol, to which the parties might not even agree: “If you need more time to produce, we

can give you through June 21 which gives you at least 45 days from the date of the first

document demand and 32 days on the second document demand.” Id. at 1. Mr. Harder also

pointed out that Plaintiff “is an individual, not a legal entity with employees, and presumably has

routine emails, text messages and paper documents that do not require more than 45 days to

gather and produce.” Id.

        Plaintiff’s counsel did not accept Mr. Harder’s offer to extend Plaintiff’s deadline to

produce, and instead stated that Plaintiff would “produce documents on a rolling basis” with no

commitment to any dates. Id. at 1. Mr. Harder then raised the matter during the Pretrial Status

Conference on June 5, 2019, at which point the Court directed that the instant motion be brought,

and be heard and decided on an expedited basis.

        The parties’ counsel most recently discussed the subject, again, during a discovery meet

and confer call on June 13, 2019. Again, Plaintiff’s counsel would not commit to any dates

certain, saying only that they “hope to begin our rolling document production by the end of next

week,” i.e., by Friday, June 21, 2019, with no commitment to that date, and also no commitment

to a firm completion date or even an estimated completion date. Harder Decl. Exh. H at 1; see It

is improper to state, as Defendant did, that production will be made at some unspecified time in



                                                  5
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 6 of 27 PageID 677



the future. See Mezu v. Morgan State Univ., 269 F.R.D. 565, 574 (D. Md. 2010) (“It is improper

to state . . . that production will be made at some unspecified time in the future. [A] response to a

request for production of documents which merely promises to produce the requested documents

at some unidentified time in the future, without offering a specific time, place and manner, . . . is

treated as a failure to answer or respond”) (citation and quotations omitted).

                C.      Plaintiff’s Written Responses

        When Plaintiff responded to the Campaign’s First Requests for Production of Documents

on June 6, 2019, certain of her written responses were inadequate. Id. Exh. D. The Campaign’s

attorneys promptly sent a meet and confer letter on June 7, 2019 regarding those and other

deficiencies in Plaintiff’s discovery responses. Id. Exh. F. Plaintiff’s counsel responded with a

meet and confer letter on June 12, 2019. Id., Exh. G. Counsel for the parties met and conferred

by telephone on June 13, 2019 but were unable to reach a sufficient agreement on several points,

thus necessitating this motion. Id. ¶ 10.

III.    ARGUMENT

        A.      Deadline for Plaintiff to Produce Documents She Has Agreed to Produce

        The Campaign requests that the documents which Plaintiff has agreed to produce should

be produced by July 1, 2019, a week before her mutually-agreed deposition date of July 8, 2019.3

In response to approximately 75% of the Campaign’s document demands (about 60 of 83 total),

Plaintiff agreed to “produce all relevant, responsive non-privileged, non-work-product-

protected documents that are within the time period specified and her possession, custody, or

control.” Harder Decl. Exh. D, passim.



3
 Time is of the essence—the Court stated on the record: “what probably won’t work is to string this thing
out until May of next year and then say we’re too busy in the campaign [for the 2020 presidential
election].” Transcript, June 5, 2019 [Dkt. No. 54] at 81:6–8.


                                                   6
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 7 of 27 PageID 678



        Defendants should, in fairness, be afforded at least a week to review and analyze those

materials prior to Plaintiff’s examination. July 1, 2019 is 60 days after Plaintiff received the

Campaign’s first set of document demands. (The second set consists of only two document

demands, which are due on June 19, 2019.) See, e.g., Novelty, Inc. v. Mountain View Mktg., Inc.,

265 F.R.D. 370, 376–77 (S.D. Ind. 2009) (“the magistrate judge imposed a July 3, 2009,

production deadline, which the Court determined [Plaintiff] would have little difficulty

meeting”). Plaintiff’s reasons for continued delay in her document production are without merit.

                1.      Confidentiality

        One of the reasons that Plaintiff provides for the delay in her document production is that

she is awaiting entry of a stipulated protective order governing the treatment of confidential

information produced in discovery. But the vast majority of materials that the Campaign has

requested of Plaintiff, including most (if not all) of those that she has agreed to produce, concern

matters that Plaintiff has discussed in detail in her publicly-filed Complaint. As such, Plaintiff

acknowledges that such information and materials are not “confidential.” Such subjects include:

Mr. Trump; the Campaign; the rally in Birmingham on November 21, 2015; the rally in Tampa

on August 24, 2016; Plaintiff’s allegations in the Complaint regarding the foregoing and other

topics; and Plaintiff seeking employment with the Trump administration following the 2016

general election. Accordingly, Plaintiff has no legitimate basis to withhold her documents in

anticipation of the entry of a stipulated protective order.4



4
  Defendants sent to Plaintiff on June 13, 2019 redline edits of Plaintiff’s preferred form confidentiality
stipulation. Weeks earlier, Defendants offered Plaintiff a draft that is based on a form provided online by
the Middle District of Florida, Orlando Division, having not found a form online provided by the Tampa
Division, modified for this case, but Plaintiff’s counsel outright rejected the form and refused to even
provide a response to it. See Standing Order Regarding Confidential Information, July 6, 2018 [Dckt. No.
2], In Re: Confidential Information During Pretrial Proceedings, M.D. Fla. Case No. Case 6:18-mc-
00021-GJK, available at https://www.flmd.uscourts.gov/sites/flmd/files/documents/mdfl-standing-order-


                                                    7
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 8 of 27 PageID 679



        Pending completion of a formal confidentiality stipulation, Defendants have

communicated to Plaintiff that Defendants are agreeable to maintaining in strict confidence all

documents produced by Plaintiff marked “Confidential,” and in particular, will use them only for

this case, will not disclose or disseminate them publicly or to third parties, and will not file them

with the Court except under seal. Harder Decl. ¶ 11. Defendants offered to confirm this in

writing—all to give Plaintiff comfort that they can produce documents marked “Confidential”

and they will be treated accordingly, pending completion of a formal confidentiality stipulation.

Plaintiff’s counsel, however, stated that they will not produce their “confidential” documents

until a formal confidentiality stipulation has been signed.

        It is worth mentioning that Plaintiff and her counsel—not Defendants or their counsel—

have been litigating this case to the media.5 It is disingenuous of Plaintiff and her counsel to

now delay production of documents on the basis of confidentiality.

                2.      Electronic Discovery

        Plaintiff also claims that she is unable to produce any responsive documents until a

written ESI protocol is in place, Plaintiff’s devices have been imaged (her counsel has confirmed


regarding-confidential-information-18-mc-21-GJK.pdf (“A model confidentiality agreement that may be
a helpful starting point for drafting an appropriate agreement is attached to this Order as Exhibit A”).
5
  Plaintiff and her lawyers have issued more than 85 separate public/press communications about this
case, including 52 tweets on Twitter, 18 posts on Facebook, 2 articles at the Public Justice website, a post
at Plaintiff’s outside counsel’s website, an opinion piece written by one of Plaintiff’s attorneys published
at NBC News, at least 7 interviews with news reporters by Plaintiff’s counsel and 4 interviews with news
reporters by Plaintiff herself. Interview were with the Washington Post, MSNBC, People, The Daily
Beast, New York Daily News and The New Yorker, among other publications. Plaintiff’s counsel even
spoke on the record to the press following the June 5, 2019 in this Court. (Defendants’ counsel have
consistently given no comment to all reporters who enquired.) Plaintiff is reported to have voluntarily
provided text messages and notes from her attorneys and also from her therapists—to the media—
thereby waiving any privileges and privacy rights that otherwise might have applied. See Beth Reinhard
and Alice Crites, Former campaign staffer alleges in lawsuit that Trump kissed her without her consent.
The White House denies the charge., WASHINGTON POST, February 25, 2019, available at
https://www.washingtonpost.com/investigations/former-campaign-staffer-alleges-in-lawsuit-that-trump-
kissed-her-without-her-consent-the-white-house-denies-the-charge/2019/02/25/fe1869a4-3498-11e9-
946a-115a5932c45b_story.html.


                                                     8
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 9 of 27 PageID 680



that they have been imaged) and the parties have agreed “to custodians, sources, and search

terms.”     Harder Decl. Exh. C at 2. This is simply a tactic intended to further delay the

production of Plaintiff’s responsive documents before her mutually-agreed deposition date.

          The Campaign is not insisting that Plaintiff engage in complicated e-discovery or comply

with a complex set of directives. It simply wants Plaintiff to produce her responsive documents

within 60 days of receiving her first set of document requests.              Complicated e-discovery

protocols are commonly utilized in complex litigation involving massive business entities,

governmental parties and other such large institutions who keep track of and manage enormous

repositories of data that may need to be produced. See, e.g., In re Priceline.com Inc. Sec. Litig.,

233 F.R.D. 88 (D. Conn. 2005). It is not necessary in this case, and certainly not for production

of a single individual’s responsive documents, particularly when the scope of responsive

discovery is very limited: Mr. Trump, the Campaign, the rallies, Plaintiff’s allegations in the

Complaint (including her allegations of emotional distress), and her subsequent employment

efforts and history.

          Plaintiff presumably possesses a limited number of personal digital devices (phone,

computer, etc.), one or a few social media accounts, and one or a few personal email addresses.6

It should be straightforward and relatively easy for Plaintiff and/or her representatives to retrieve

responsive materials therefrom and provide copies to the Campaign within the 60 days of

receiving its first document requests, that is, by July 1, 2019: one week before her deposition.




6
 The Campaign already has access to Plaintiff’s official Donald J. Trump for President email account; the
email account(s) at issue are Plaintiff’s personal email account(s). Plaintiff’s counsel claims they have
uploaded over 145,000 documents into their document review platform. It is unclear how a relevant set
of documents could possibly be so voluminous, unless perhaps they are counting every single text
message, to and from every person, regarding every possible subject, going back years and years, as
separate documents.


                                                   9
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 10 of 27 PageID 681



        The Campaign’s requests do not even “specify a form for producing electronically stored

 information” in particular. Thus, Plaintiff need only “produce it in a form or forms in which it is

 ordinarily maintained or in a reasonably usable form or forms” — which is hardly an onerous

 burden. Fed. R. Civ. P. 34(b)(2)(E)(ii).

        To be clear, counsel for the parties are currently negotiating an ESI protocol document.

 Still, Plaintiff is obligated to search her personal email account(s), text/instant messages,

 voicemail, video and audio recordings, photographs, social media and other such data sources,

 physical files, and produce her responsive documents forthwith. The negotiation of a protocol

 does not entitle Plaintiff to refuse to produce her responsive documents past her deposition date,

 or justify a document dump on the eve of it, for purposes of sandbagging the defense.

        B.      Plaintiff’s Responses to the First Requests for Production of Documents

        In addition to prompt production of the documents that Plaintiff has already agreed to

 provide, the Campaign seeks adjudication of a limited number of disputes with respect to the

 following document demands, and entry of an order compelling Plaintiff to produce them by July

 1, 2019.

                1.     Request for Production Nos. 19–23, 25–27 and 73

        These Requests seek certain documents concerning Plaintiff’s professional career

 following her departure from the Campaign. Details regarding her subsequent employment,

 including efforts to obtain future employment, are relevant to a number of issues, including (a)

 Plaintiff’s claims that she allegedly “felt disgusted” by Mr. Trump based on her allegations

 regarding the battery claim (Complaint [Dkt. No. 1] ¶ 79), and (b) the damages that Plaintiff

 claims in connection with Counts I, II and III. See, e.g., id. ¶¶ 139, 146 (“Plaintiff has suffered

 damages including, but not limited to, lost past and future income, compensation, and benefits”).




                                                 10
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 11 of 27 PageID 682



        Plaintiff is believed to have said highly flattering things about Mr. Trump, in connection

 with job applications, following her departure from the Campaign, particularly in her job

 applications with Mr. Trump’s administration.7 In fact, Ms. Johnson voluntarily participated in a

 radio talk show in 2017, following the events alleged in her Complaint, wherein she stated of Mr.

 Trump: “He is more incredible in person then I think you would even think as you would see

 him on TV. He’s just the nicest guy. He really loves his country. He loves his family. He treats

 everyone as if they’re a part of his family”. Politics and Moore (WVNN radio broadcast May 6,

 2017) available at http://www.wvnn.com/politics-and-moore-w-shannon-moore-and-ashley-sat-

 11am-12pm/. Defendants are entitled to all documents in Plaintiff’s possession regarding her

 statements about Mr. Trump following her employment with the Campaign, including in

 connection with her efforts to obtain future employment.

        Regarding Plaintiff’s damages claims, Plaintiff’s attorneys recently admitted: “In light of

 our claim for damages based on lost income as a result of the battery, we are willing to consider

 the position that some of these materials [regarding future employment] may be relevant.”

 However, Plaintiff has yet to agree to produce her responsive documents, thus necessitating this

 motion as to these documents.

        It is a fundamental principle of employment law that former employees generally have an

 obligation to seek alternate employment to minimize or mitigate their resulting losses. Given

 Plaintiff’s efforts to obtain compensatory damages by way of “lost past and future income” after

 her term of employment by the Campaign, Plaintiff had a duty, and continues to have a duty, to

 7
   After serving as an event planner in Alabama before the campaign, and an outreach coordinator in
 Alabama and later in Florida during the campaign, and then abandoning her position with the campaign
 several weeks before the general election, Plaintiff sent an application to the White House after the
 election asking to be appointed the equivalent of United States Ambassador to Portugal, among other
 lofty positions that she applied for in the U.S. Departments of State, Labor and Agriculture. Her
 statements about Mr. Trump in her applications were very different from her allegations in this lawsuit—
 filed years later.


                                                   11
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 12 of 27 PageID 683



 mitigate her alleged damages. The right of Plaintiff to obtain economic damages from the

 Campaign that she would have received during a period of reasonable notice is net of any other

 earnings during that period.

        The Campaign should not be liable for any period in which Plaintiff suffered a willful

 loss of earnings due to Plaintiff’s own actions but, without the requested documents and

 information regarding Plaintiff’s subsequent and current employers, the Campaign would be left

 simply to rely on Plaintiff’s own representations about her post-Campaign employment history

 without being able to verify whether those representations are accurate or true.

        The text of the requests and responses thereto relevant to this section are pasted below:

        Request for Production No. 19: All Documents and other tangible things in Your
        possession, custody, control, or otherwise available to You regarding Your search for
        employment after Your separation from the Campaign, including, but not limited to,
        copies of all employment applications and accompanying documents or materials
        (including cover letters or email messages) that You prepared and/or submitted.

        Response to Request for Production No. 19: In addition to the above general
        objections, Plaintiff objects to this Request because the information that it seeks is not
        relevant to Plaintiff’s claims for battery, unequal pay based on sex, and unequal pay
        based on race, nor is it likely to lead to the discovery of relevant evidence. Whether
        Plaintiff applied to jobs with organizations other than the Campaign after leaving the
        Campaign is not relevant to whether the Campaign underpaid her relative to white and/or
        male staffers performing the same or substantially the same work. Whether Plaintiff
        applied to jobs with organizations other than the Campaign after leaving the Campaign is
        not relevant to whether Defendant Trump forcibly kissed her. Further, not “all”
        documents “regarding” Plaintiff’s search for employment following her separation from
        the Campaign are relevant to the issues in this case or likely to lead to the discovery of
        admissible evidence. Thus, this Request is overbroad and disproportionate to the needs of
        the case, and unduly burdensome, because obtaining and producing all responsive
        documents would be expensive and time consuming even though such documents are not
        relevant to the case. Plaintiff further objects to this Request to the extent that it seeks
        communications and documents protected by the attorney-client privilege. Plaintiff
        further objects to this Request to the extent that it seeks communications and documents
        protected by the attorney work product doctrine, and to the extent that it seeks to invade
        the attorney work product privilege by requesting information that would reveal
        counsel’s mental impressions, thought processes, and/or trial strategy. Plaintiff objects to
        this Request to the extent that it seeks documents protected by the marital
        communications privilege or any other spousal privilege. Plaintiff further objects to this
        Request because it is impermissibly vague and does not clarify the scope of the Request.
        Plaintiff further objects to this Request to the extent that it seeks confidential information,
        the disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even


                                                      12
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 13 of 27 PageID 684



      though no protective order has been entered in this case. Plaintiff further objects to this
      Request as unduly burdensome because it is duplicative of other Requests. Plaintiff
      further objects to this Request to the extent that it is unduly burdensome and oppressive
      because it seeks production of documents equally available to, or more reasonably
      available to, Defendant because they are in the possession of third party(ies).

      Request for Production No. 20: All Documents and other tangible things in Your
      possession, custody, control, or otherwise available to You regarding any job applications
      by You following Your separation from the Campaign, including, but not limited to,
      copies of all employment applications and accompanying materials (including cover
      letters or email messages) that You prepared and/or submitted to the White House.

      Response to Request for Production No. 20: In addition to the above general
      objections, Plaintiff objects to this Request because the information that it seeks is not
      relevant to Plaintiff’s claims for battery, unequal pay based on sex, and unequal pay
      based on race, nor is it likely to lead to the discovery of relevant evidence. Whether
      Plaintiff applied to jobs with organizations other than the Campaign after leaving the
      Campaign is not relevant to whether the Campaign underpaid her relative to white and/or
      male staffers performing the same or substantially the same work. Whether Plaintiff
      applied to jobs with organizations other than the Campaign after leaving the Campaign is
      not relevant to whether Defendant Trump forcibly kissed her. Further, not “all”
      documents “regarding” Plaintiff’s search for employment following her separation from
      the Campaign are relevant to the issues in this case or likely to lead to the discovery of
      admissible evidence. Thus, this Request is overbroad and disproportionate to the needs of
      the case, and unduly burdensome, because obtaining and producing all responsive
      documents would be expensive and time consuming even though such documents are not
      relevant to the case. Plaintiff further objects to this Request to the extent that it seeks
      communications and documents protected by the attorney-client privilege. Plaintiff
      further objects to this Request to the extent that it seeks communications and documents
      protected by the attorney work product doctrine, and to the extent that it seeks to invade
      the attorney work product privilege by requesting information that would reveal
      counsel’s mental impressions, thought processes, and/or trial strategy. Plaintiff objects to
      this Request to the extent that it seeks documents protected by the marital
      communications privilege or any other spousal privilege. Plaintiff further objects to this
      Request to the extent that it seeks confidential information, the disclosure of which could
      be harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has
      been entered in this case. Plaintiff further objects to this Request as unduly burdensome
      because it is duplicative of other Requests. Plaintiff further objects to this Request to the
      extent that it is unduly burdensome and oppressive because it seeks production of
      documents equally available to, or more reasonably available to, Defendant because they
      are in the possession of third party(ies). Plaintiff further objects to this Request because it
      assumes facts not in evidence.

      Request for Production No. 21: All Documents and other tangible things in Your
      possession, custody, control, or otherwise available to You regarding any income and
      benefits You received after Your employment with the Campaign.

      Response to Request for Production No. 21: In addition to the above general
      objections, Plaintiff objects to this Request because the information that it seeks is not
      relevant to Plaintiff’s claims for battery, unequal pay based on sex, and unequal pay
      based on race, nor is it likely to lead to the discovery of relevant evidence. Documents


                                                    13
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 14 of 27 PageID 685



      and other materials related to Plaintiff’s income and benefits after she left the Campaign
      are not relevant to whether the Campaign underpaid her relative to white employees
      performing substantially the same work, or whether the Campaign underpaid her relative
      to male employees performing substantially the same work. Nor are documents and
      materials regarding income and benefits after Plaintiff left the Campaign relevant to
      whether Defendant Trump forcibly kissed her. Further, even if this request did seek
      relevant materials (it does not), it is also overbroad as not “all” documents and things
      regarding income and benefits after Plaintiff left the Campaign are relevant to the issues
      in this case or likely to lead to the discovery of admissible evidence. Thus, this Request is
      overbroad and disproportionate to the needs of the case, and unduly burdensome, because
      obtaining and producing all responsive documents would be expensive and time
      consuming even though such documents are not relevant to the case. Plaintiff further
      objects to this Request to the extent that it seeks communications and documents
      protected by the attorney-client privilege. Plaintiff further objects to this Request to the
      extent that it seeks communications and documents protected by the attorney work
      product doctrine, and to the extent that it seeks to invade the attorney work product
      privilege by requesting information that would reveal counsel’s mental impressions,
      thought processes, and/or trial strategy. Plaintiff objects to this Request to the extent that
      it seeks documents protected by the marital communications privilege or any other
      spousal privilege. Plaintiff further objects to this Request to the extent that it seeks
      confidential information, the disclosure of which could be harmful, embarrassing, or
      prejudicial to Plaintiff, even though no protective order has been entered in this case.
      Plaintiff further objects to this Request as unduly burdensome because it is duplicative of
      other Requests. Plaintiff further objects to this Request to the extent that it is unduly
      burdensome and oppressive because it seeks production of documents equally available
      to, or more reasonably available to, Defendant because they are in the possession of third
      party(ies).

      Request for Production No. 22: Any and all income tax returns, paycheck stubs,
      canceled checks, financial diaries, and any other Documents that indicate wages, salaries,
      and other income or benefits received by You from any source from January 1, 2016 to
      the present.

      Response to Request for Production No. 22: In addition to the above general
      objections, Plaintiff objects to this Request because it seeks documents and materials that
      are not relevant to Plaintiff’s claims for battery, unequal pay based on sex, and unequal
      pay based on race, nor is it likely to lead to the discovery of relevant evidence.
      Documents and other materials related to Plaintiff’s income and benefits after she left the
      Campaign are not relevant to whether the Campaign underpaid her relative to white
      employees performing substantially the same work, or whether the Campaign underpaid
      her relative to male employees performing substantially the same work. Nor are
      documents and materials regarding income and benefits after Plaintiff left the Campaign
      relevant to whether Defendant Trump forcibly kissed her. Thus, this Request is overbroad
      and disproportionate to the needs of the case, and unduly burdensome, because obtaining
      and producing all responsive documents would be expensive and time consuming even
      though such documents are not relevant to the case. Plaintiff further objects to this
      Request to the extent that it seeks confidential information, the disclosure of which could
      be harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has
      been entered in this case. Plaintiff further objects to this Request as unduly burdensome
      because it is duplicative of other Requests. Plaintiff further objects to this Request to the
      extent that it is unduly burdensome and oppressive because it seeks production of


                                                   14
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 15 of 27 PageID 686



      documents equally available to, or more reasonably available to, Defendant(s) because
      they are in the possession of third party(ies). Plaintiff further objects to this Request as
      unduly burdensome and oppressive because it seeks records that are already within the
      possession, custody, control of Defendant(s). [¶] Subject to and notwithstanding the
      foregoing objections, Plaintiff responds as follows: Once a protective order has been
      entered in this case, Plaintiff will conduct a diligent search and reasonable inquiry and
      produce documents provided to her by the Campaign that reflect her pay by the
      Campaign.

      Request for Production No. 23: All Documents and other tangible things in Your
      possession, custody, control, or otherwise available to You that pertain to or contain any
      reference to or record of Your rate of pay, wages and compensation, and any
      employment-related benefits You have received from October 2016 to the present.

      Response to Request for Production No. 23: In addition to the above general
      objections, Plaintiff objects to this Request because the information that it seeks is not
      relevant to Plaintiff’s claims for battery, unequal pay based on sex, and unequal pay
      based on race, nor is it likely to lead to the discovery of relevant evidence. Documents
      and other materials related to Plaintiff’s income and benefits after she left the Campaign
      are not relevant to whether the Campaign underpaid her relative to white employees
      performing substantially the same work, or whether the Campaign underpaid her relative
      to male employees performing substantially the same work. Nor are documents and
      materials regarding income and benefits after Plaintiff left the Campaign relevant to
      whether Defendant Trump forcibly kissed her. Further, even if this request did seek
      relevant materials (it does not), it is also overbroad as not “all” documents and things
      regarding pay and benefits after Plaintiff left the Campaign are relevant to the issues in
      this case or likely to lead to the discovery of admissible evidence. Thus, this Request is
      overbroad and disproportionate to the needs of the case, and unduly burdensome, because
      obtaining and producing all responsive documents would be expensive and time
      consuming even though such documents are not relevant to the case. Plaintiff further
      objects to this Request to the extent that it seeks communications and documents
      protected by the attorney-client privilege. Plaintiff further objects to this Request to the
      extent that it seeks communications and documents protected by the attorney work
      product doctrine, and to the extent that it seeks to invade the attorney work product
      privilege by requesting information that would reveal counsel’s mental impressions,
      thought processes, and/or trial strategy. Plaintiff objects to this Request to the extent that
      it seeks documents protected by the marital communications privilege or any other
      spousal privilege. Plaintiff further objects to this Request as impermissibly vague because
      it does not make clear the scope of documents it seeks. Plaintiff further objects to this
      Request to the extent that it seeks confidential information, the disclosure of which could
      be harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has
      been entered in this case. Plaintiff further objects to this Request as unduly burdensome
      because it is duplicative of other Requests. Plaintiff further objects to this Request to the
      extent that it is unduly burdensome and oppressive because it seeks production of
      documents equally available to, or more reasonably available to, Defendant because they
      are in the possession of third party(ies).

      Request for Production No. 25: A copy of Your current résumé.

      Response to Request for Production No. 25: In addition to the foregoing general
      objections, Plaintiff objects that this Request seeks documents that are not relevant to the


                                                   15
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 16 of 27 PageID 687



      issues in this case because it concerns Plaintiff’s employment history after her
      employment with the Campaign ended, which is not relevant to whether the Campaign
      discriminated against her in pay based on race and sex or whether Defendant Trump
      forcibly kissed her. Plaintiff further objects to this Request as unduly burdensome
      because it is duplicative of other Requests. [¶] Subject to and notwithstanding the
      foregoing objections, Plaintiff responds as follows: Plaintiff will produce the resume that
      she provided to the Campaign at the time that she applied for a position.

      Request for Production No. 26: All Documents and other tangible things in Your
      possession, custody, control, or otherwise available to You that pertain to or contain any
      reference to or record of all job search efforts in which You have engaged since October
      2016, and all offers of employment You have received since October 2016.

      Response to Request for Production No. 26: In addition to the above general
      objections, Plaintiff objects to this Request because the information that it seeks is not
      relevant to Plaintiff’s claims for battery, unequal pay based on sex, and unequal pay
      based on race, nor is it likely to lead to the discovery of relevant evidence. Plaintiff’s
      search for employment after leaving the Campaign is not relevant to whether the
      Campaign underpaid her relative to white and/or male staffers performing the same or
      substantially the same work, nor is it relevant to whether Defendant Trump forcibly
      kissed her. Further, not “all” documents pertaining to Plaintiff’s search for employment
      following her separation from the Campaign are relevant to the issues in this case or
      likely to lead to the discovery of admissible evidence. Thus, this Request is overbroad
      and disproportionate to the needs of the case, and unduly burdensome, because obtaining
      and producing all responsive documents would be expensive and time consuming even
      though such documents are not relevant to the case. Plaintiff further objects to this
      Request to the extent that it seeks communications and documents protected by the
      attorney-client privilege. Plaintiff further objects to this Request to the extent that it seeks
      communications and documents protected by the attorney work product doctrine, and to
      the extent that it seeks to invade the attorney work product privilege by requesting
      information that would reveal counsel’s mental impressions, thought processes, and/or
      trial strategy. Plaintiff objects to this Request to the extent that it seeks documents
      protected by the marital communications privilege or any other spousal privilege.
      Plaintiff further objects to this Request as vague because it does not make the scope of
      the Request clear. Plaintiff further objects to this Request to the extent that it seeks
      confidential information, the disclosure of which could be harmful, embarrassing, or
      prejudicial to Plaintiff, even though no protective order has been entered in this case.
      Plaintiff further objects to this Request as unduly burdensome because it is duplicative of
      other Requests. Plaintiff further objects to this Request to the extent that it is unduly
      burdensome and oppressive because it seeks production of documents equally available
      to, or more reasonably available to, Defendant because they are in the possession of third
      party(ies).

      Request for Production No. 27: All Documents and other tangible things in Your
      possession, custody, control, or otherwise available to You that pertain to or contain any
      reference to or record of any Communications since October 2016 between You any past,
      present, or prospective employer including, but not limited to, letters of reference,
      discipline or discharge, job offers, applications, or résumé.

      Response to Request for Production No. 27: In addition to the above general
      objections, Plaintiff objects to this Request because the information that it seeks is not


                                                    16
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 17 of 27 PageID 688



      relevant to Plaintiff’s claims for battery, unequal pay based on sex, and unequal pay
      based on race, nor is it likely to lead to the discovery of relevant evidence. Plaintiff’s
      employment history and/or search for employment after leaving the Campaign are not
      relevant to whether the Campaign underpaid her relative to white and/or male staffers
      performing the same or substantially the same work, nor are they relevant to whether
      Defendant Trump forcibly kissed her. Further, not “all” documents pertaining to
      Plaintiff’s search for employment following her separation from the Campaign are
      relevant to the issues in this case or likely to lead to the discovery of admissible evidence.
      Thus, this Request is overbroad and disproportionate to the needs of the case, and unduly
      burdensome, because obtaining and producing all responsive documents would be
      expensive and time consuming even though such documents are not relevant to the case.
      Plaintiff further objects to this Request to the extent that it seeks communications and
      documents protected by the attorney client privilege. Plaintiff further objects to this
      Request to the extent that it seeks communications and documents protected by the
      attorney work product doctrine, and to the extent that it seeks to invade the attorney work
      product privilege by requesting information that would reveal counsel’s mental
      impressions, thought processes, and/or trial strategy. Plaintiff objects to this Request to
      the extent that it seeks documents protected by the marital communications privilege or
      any other spousal privilege. Plaintiff further objects to this Request because it is
      impermissibly vague as to scope. Plaintiff further objects to this Request to the extent that
      it seeks confidential information, the disclosure of which could be harmful, embarrassing,
      or prejudicial to Plaintiff, even though no protective order has been entered in this case.
      Plaintiff further objects to this Request as unduly burdensome because it is duplicative of
      other Requests. Plaintiff further objects to this Request to the extent that it is unduly
      burdensome and oppressive because it seeks production of documents equally available
      to, or more reasonably available to, Defendant because they are in the possession of third
      party(ies).

      Request for Production No. 73: All Documents in Your possession, custody, control, or
      otherwise available to You that refer or relate to You seeking a position with the United
      States Embassy in Portugal.

      Response to Request for Production No. 73: In addition to the above general
      objections, Plaintiff objects to this Request because the information that it seeks is not
      relevant to Plaintiff’s claims for battery, unequal pay based on sex, and unequal pay
      based on race, nor is it likely to lead to the discovery of relevant evidence. Whether
      Plaintiff applied to jobs with organizations other than the Campaign after leaving the
      Campaign is not relevant to whether the Campaign underpaid her relative to white and/or
      male staffers performing the same or substantially the same work. Whether Plaintiff
      applied to jobs with organizations other than the Campaign after leaving the Campaign is
      not relevant to whether Defendant Trump forcibly kissed her. Further, not “all”
      documents “regarding” Plaintiff’s search for employment following her separation from
      the Campaign are relevant to the issues in this case or likely to lead to the discovery of
      admissible evidence. Thus, this Request is overbroad and disproportionate to the needs of
      the case, and unduly burdensome, because obtaining and producing all responsive
      documents would be expensive and time consuming even though such documents are not
      relevant to the case. Plaintiff further objects to this Request to the extent that it seeks
      communications and documents protected by the attorney client privilege. Plaintiff
      objects to this Request to the extent that it seeks documents protected by the marital
      communications privilege or any other spousal privilege. Plaintiff further objects to this
      Request as impermissibly vague because the scope of the request is not clear as to


                                                   17
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 18 of 27 PageID 689



        whether it seeks documents protected by a privilege. Plaintiff further objects to this
        Request to the extent that it seeks communications and documents protected by the
        attorney work product doctrine, and to the extent that it seeks to invade the attorney work
        product privilege by requesting information that would reveal counsel’s mental
        impressions, thought processes, and/or trial strategy. Plaintiff further objects to this
        Request as impermissibly vague because the scope of the request is not clear, including
        whether it seeks documents protected by a privilege. Plaintiff further objects to this
        Request to the extent that it seeks confidential information, the disclosure of which could
        be harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has
        been entered in this case. Plaintiff further objects to this Request as unduly burdensome
        because it is duplicative of other Requests. Plaintiff further objects to this Request to the
        extent that it is unduly burdensome and oppressive because it seeks production of
        documents equally available to, or more reasonably available to, Defendant because they
        are in the possession of third party(ies).




                2.      Request for Production Nos. 28 and 74–75

        These Requests seek copies of Plaintiff’s written agreements with Public Justice and her

 attorneys, and her communications with Public Justice. Public Justice is not a law firm. It is a

 non-profit organization that provides a number of services unrelated to legal representation.

 Public Justice carries out political activities. Its leaders are registered Democrats who have made

 numerous political contributions to Democratic party candidates, including to Vice President

 Joseph Biden (currently the Democratic Party “frontrunner” for President in 2020) and former

 Secretary of State and U.S. Senator Hillary Clinton (the Democratic nominee for President in

 2016 who lost to President Trump).

        Accordingly, every communication that Plaintiff has had with anyone affiliated with the

 organization which did not constitute the seeking or rendering of legal advice or counsel is

 discoverable and should be produced. In other words, all communications regarding political

 strategy, media strategy, etc. is non-privileged and discoverable.

        The text of these requests and responses are pasted below:

        Request for Production No. 28: A copy of the fee agreement or arrangement with Your
        present attorney(s) and any prior attorney(s) regarding Your claims or potential claims
        against either or both Defendants.


                                                     18
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 19 of 27 PageID 690




        Response to Request for Production No. 28: In addition to the above General
        Objections, Plaintiff objects to this Request for Production in that it seeks privileged
        attorney-client communications. Plaintiff further objects that this Request is not
        reasonably calculated to lead to the discovery of information relevant to any of Plaintiff’s
        claims. The request has no apparent purpose other than to harass Plaintiff and her
        attorneys by seeking confidential, privileged information regarding the terms of her legal
        representation.

        Request for Production No. 74: Your written agreement(s) with Public Justice.

        Response to Request for Production No. 74: In addition to the above General
        Objections, Plaintiff objects to this Request for Production in that it seeks privileged
        attorney-client communications. Plaintiff further objects that this Request is not
        reasonably calculated to lead to the discovery of information relevant to any of Plaintiff’s
        claims. The request has no apparent purpose other than to harass Plaintiff and her
        attorneys by seeking confidential, privileged information regarding the terms of her legal
        representation.

        Request for Production No. 75: All Documents that constitute, refer or relate to Your
        Communications with Public Justice.

        Response to Request for Production No. 75: In addition to the above General
        Objections, Plaintiff objects to this Request for Production as facially impermissible in
        that it explicitly seeks privileged attorney-client communications. Plaintiff further objects
        to the request as vague, ambiguous and overbroad in its use of the term “refer or relate to
        communications with Public Justice.”

                3.      Request for Production No. 64

        This request seeks all documents and communications supporting Plaintiff’s collective

 action allegations. See Complaint [Dkt. No. 1] ¶¶ 120–127.

        Plaintiff did not timely object or otherwise respond to Request for Production No. 64.

 See Harder Decl., Exh. D at 80. “It is well established that a failure to object to discovery

 requests within the time required constitutes a waiver of any objection,” including claims of

 privilege and work product protection. Richmark Corp. v. Timber Falling Consultants, 959 F.2d

 1468, 1473 (9th Cir. 1992) (citing Davis v. Fendler, 650 F.2d 1154, 1160 (9th Cir. 1981) (“This

 is true even of an objection that the information sought is privileged”)).

        The Campaign pointed this out and accordingly demanded that Plaintiff produce all

 documents in her possession, custody or control that are responsive to this Request, without


                                                     19
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 20 of 27 PageID 691



 objection. Harder Decl., Exh. F at 2. Plaintiff did not do so, and instead purported to serve an

 untimely nine-page set of objections. Id. Exh. E. Even if those objections had been timely

 served, they still would be without merit and Plaintiff’s refusal to comply is impermissible. She

 should produce all responsive documents without objection. Bailey v. City of Daytona Beach

 Shores, 286 F.R.D. 625, 628 (M.D. Fla. 2012) (by failing to timely object, “Plaintiff has waived

 her objections based upon relevancy, vagueness and the work product privilege”).

        Request for Production No. 64: All Documents and Communications supporting Your
        collective action allegations in Paragraphs 120 through 127 of the Complaint.




                4.     Request for Production Nos. 32, 34, 59, 61, 66 and 68–69

        These are routine contention requests seeking materials that Plaintiff contends support

 various specifically quoted allegations and claims in her Complaint. Neither overbroad nor

 vague, document demands like these are so routine in civil discovery that their permissibility —

 indeed, necessity—cannot reasonably be disputed. See, e.g., S.E.C. v. Big Apple Consulting

 USA, Inc., No. 6:09-cv-1963-ORL-GJK, 2010 WL 11475254, at *4 (M.D. Fla. Nov. 2, 2010)

 (ordering plaintiff to produce documents in response to document request that was “narrowly

 tailored to the facts Plaintiff contends support specific allegations in the Complaint” because

 “Defendants are entitled to seek the facts relevant to the litigation and there [was] no disputing

 the requests seek relevant facts”); Home Design Servs., Inc. v. David Weekley Homes, LLC, No.

 2:06-cv-350-FTM-DNF, 2007 WL 9718712 (M.D. Fla. Mar. 5, 2007) (compelling production in

 response to requests such as “Please produce any and all DOCUMENTS that PLAINTIFF

 contends establish . . . ”); Hunter’s Ridge Golf Co. v. Georgia-Pac. Corp., 233 F.R.D. 678, 682

 (M.D. Fla. 2006) (enforcing requests “to produce documents relating to specific allegations in




                                                20
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 21 of 27 PageID 692



 the litigation”).   Plaintiff’s responsive documents should be produced by July 1, without

 objection.

        Request for Production No. 32: All Documents and Communications supporting Your
        allegations in Paragraph 6 of the Complaint that “Not only did Ms. Johnson endure
        forcible kissing by her boss, she experienced race and gender discrimination as one of the
        few females and one of only a handful of African American people on the Campaign
        payroll.”

        Response to Request for Production No. 32: In addition to the above general
        objections, Plaintiff objects to this Request because it is confusingly drafted, vague, and
        basically unintelligible. Plaintiff does not know what is meant by “damages, injuries, or
        losses You have allegedly suffered as a result of . . . any charges of discrimination filed,”
        or what else is sought by this Request. Plaintiff further objects to the extent that this
        Request seeks communications and documents protected by the attorney-client privilege.
        Plaintiff further objects to this Request to the extent that it seeks communications and
        documents protected by the attorney work product doctrine, and to the extent that it seeks
        to invade the attorney work product privilege by requesting information that would reveal
        counsel’s mental impressions, thought processes, and/or trial strategy. Plaintiff objects to
        this Request to the extent that it seeks documents protected by the marital
        communications privilege or any other spousal privilege. Plaintiff further objects to this
        Request as impermissibly vague. Plaintiff further objects to this Request to the extent that
        it seeks confidential information, the disclosure of which could be harmful, embarrassing,
        or prejudicial to Plaintiff, even though no protective order has been entered in this case.
        Plaintiff further objects to this Request as unduly burdensome because it is duplicative of
        other Requests. Plaintiff further objects to this Request to the extent that it is unduly
        burdensome and oppressive because it seeks production of documents equally available
        to, or more reasonably available to, Defendant because they are in the possession of third
        party(ies). Plaintiff also objects to this Request to the extent that it seeks documents that
        are already within Defendant’s possession, custody, and/or control, including documents
        exclusively within Defendant’s possession, custody, and/or control. Plaintiff further
        objects that this Request is premature to the extent that it seeks production of expert
        report(s) which will be produced in due course and in accordance with the Scheduling
        Order entered by the Court.

        Request for Production No. 34: All Documents and Communications supporting Your
        allegations in Paragraph 16 of the Complaint that Plaintiff was “paid less than her
        colleagues because of her race and gender. . . . forcibly kissed in public, then subjected to
        humiliating comments from her colleagues that caused her to relive the experience. But
        she experienced all of these things as a senior member of Defendant Trump’s Campaign
        staff.”

        Response to Request for Production No. 34: In addition to the above general
        objections, Plaintiff objects to this Request to the extent that it seeks communications and
        documents protected by the attorney-client privilege. Plaintiff further objects to this
        Request to the extent that it seeks communications and documents protected by the
        attorney work product doctrine, and to the extent that it seeks to invade the attorney work
        product privilege by requesting information that would reveal counsel’s mental
        impressions, thought processes, and/or trial strategy. Plaintiff objects to this Request to



                                                     21
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 22 of 27 PageID 693



      the extent that it seeks documents protected by the marital communications privilege or
      any other spousal privilege. Plaintiff further objects to this Request as impermissibly
      vague since it does not make clear whether it is seeking documents protected by a
      privilege. Plaintiff further objects to this Request to the extent that it seeks confidential
      information, the disclosure of which could be harmful, embarrassing, or prejudicial to
      Plaintiff, even though no protective order has been entered in this case. Plaintiff further
      objects to this Request as unduly burdensome because it is duplicative of other Requests.
      Plaintiff further objects to this Request to the extent that it is unduly burdensome and
      oppressive because it seeks production of documents equally available to, or more
      reasonably available to, Defendant because they are in the possession of third party(ies).
      Plaintiff also objects to this Request to the extent that it seeks documents that are already
      within Defendant’s possession, custody, and/or control, including documents exclusively
      within Defendant’s possession, custody, and/or control. Plaintiff further objects that this
      Request is premature to the extent that it seeks production of expert report(s) which will
      be produced in due course and in accordance with the Scheduling Order entered by the
      Court.

      Request for Production No. 59: All Documents and Communications supporting Your
      allegations in Paragraph 111 of the Complaint that “Ms. Johnson was also underpaid
      compared to similarly qualified and less qualified male staffers. She did not know this
      fact until very recently. Ms. Johnson’s experience is not isolated—indeed, the Campaign
      engaged in systemic gender discrimination in pay against its female employees.”

      Response to Request for Production No. 59: In addition to the above general
      objections, Plaintiff objects to this Request to the extent that it seeks communications and
      documents protected by the attorney-client privilege. Plaintiff further objects to this
      Request to the extent that it seeks communications and documents protected by the
      attorney work product doctrine, and to the extent that it seeks to invade the attorney work
      product privilege by requesting information that would reveal counsel’s mental
      impressions, thought processes, and/or trial strategy. Plaintiff objects to this Request to
      the extent that it seeks documents protected by the marital communications privilege or
      any other spousal privilege. Plaintiff further objects to this Request as impermissibly
      vague because the scope of the request is not clear, including whether it seeks documents
      protected by a privilege. Plaintiff further objects to this Request to the extent that it seeks
      confidential information, the disclosure of which could be harmful, embarrassing, or
      prejudicial to Plaintiff, even though no protective order has been entered in this case.
      Plaintiff further objects to this Request as unduly burdensome because it is duplicative of
      other Requests. Plaintiff further objects to this Request to the extent that it is unduly
      burdensome and oppressive because it seeks production of documents equally available
      to, or more reasonably available to, Defendant because they are in the possession of third
      party(ies). Plaintiff also objects to this Request to the extent that it seeks documents that
      are already within Defendant’s possession, custody, and/or control, including documents
      exclusively within Defendant’s possession, custody, and/or control. Plaintiff further
      objects that this Request is premature to the extent that it seeks production of expert
      report(s) which will be produced in due course and in accordance with the Scheduling
      Order entered by the Court. Plaintiff further objects to this Request as compound and
      incomprehensible.

      Request for Production No. 61: All Documents and Communications supporting Your
      allegations in Paragraphs 113 through 116 of the Complaint regarding what the
      Campaign purportedly “knew.”


                                                    22
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 23 of 27 PageID 694




        Response to Request for Production No. 61: [same as Response to Request for
        Production No. 59]

        Request for Production No. 66: All Documents and Communications supporting Count
        I alleged in Paragraphs 128 through 133 of the Complaint.

        Response to Request for Production No. 66: [same as Responses to Request for
        Production Nos. 59 and 61]

        Request for Production No. 68: All Documents and Communications supporting Count
        II alleged in Paragraphs 134 through 141 of the Complaint.

        Response to Request for Production No. 68: [same as Responses to Request for
        Production Nos. 59, 61 and 66]

        Request for Production No. 69: All Documents and Communications supporting Count
        III alleged in Paragraphs 142 through 148 of the Complaint.

        Response to Request for Production No. 69: [same as Responses to Request for
        Production Nos. 59, 61, 66 and 68]




                5.      Request for Production No. 56

        This request seeks Plaintiff’s pertinent medical records.8 “Courts have routinely held

 that, by putting one’s medical condition at issue in a lawsuit, a plaintiff waives any privilege to

 which he may have otherwise been entitled as to his privacy interests in his medical records.”

 Lozman v. City of Riviera Beach, No. 08-80134-Civ, 2014 WL 12692766, at *1 (S.D. Fla. May

 2, 2014). Here, Plaintiff has placed her medical condition at issue through her claims for

 emotional distress. See, e.g., Complaint [Dkt. No. 1] ¶¶ 93,130, 140, 147, Prayer for Relief

 Count II, ¶ 13. Plaintiff therefore should produce the requested medical records.

        During the meet and confer call, Plaintiff’s counsel agreed to produce her mental health

 records, but not her medical records, claiming they are irrelevant. However, if Plaintiff suffered

 physical issues before or after August 24, 2016 (the date of the alleged incident with Mr. Trump)

 8
   Counsel for the Campaign agreed during the parties’ meet and confer call to further limit the temporal
 scope of Request for Production No. 56 to August 24, 2014 through the present.


                                                   23
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 24 of 27 PageID 695



 which caused her pain, discomfort, distress, etc., and/or if she was prescribed medication for any

 medical issues (all of which have side effects, and many of which are psychological in nature)

 then all such records are relevant to her damages claims.

        Request for Production No. 56: Un-redacted copies of all of Your medical records in
        Your possession, custody, control, or otherwise available to You from January 1, 2012
        until the present.

        Response to Request for Production No. 56: In addition to the above general
        objections, Plaintiff objects to this request as overbroad and disproportionate to the needs
        of the case, and therefore as unduly burdensome and oppressive. This request purports to
        seek private, personal documents dating back to 2012 (more than four years before
        Defendant Trump forcibly kissed Plaintiff, and four years before the Campaign
        discriminated against her in pay based on sex and race). This Request seeks highly
        personal, private, confidential materials that have no relationship whatsoever to the
        claims and issues in this case, particularly since Plaintiff has not raised any claims based
        on physical injury. This Request is intended to harass and humiliate Plaintiff and is
        improper and unwarranted. Plaintiff further objects to this Request to the extent that it
        seeks confidential information, the disclosure of which could be harmful, embarrassing,
        or prejudicial to Plaintiff, even though no protective order has been entered in this case.
        Plaintiff further objects to this request to the extent that it seeks documents that are more
        easily available, or equally available, to Defendants because they are in the possession,
        custody, or control of third party(ies).

                6.      Plaintiff’s Improper “Relevance” Limitation

        Importantly, in every one of the instances where Plaintiff actually commits to complying

 with a Request, her written response states that she will only “produce all relevant, responsive

 non-privileged, non-work-product-protected documents” (emphasis added).

        Plaintiff’s insistent use of the qualifier “relevant” introduces unnecessary ambiguity by

 suggesting that she may possess or control responsive documents that she is withholding based

 on her own private determination that the document is not relevant. Cf., Fed. R. Civ. P.

 34(b)(2)(B) (“For each item or category, the response must . . . state that inspection and related

 activities will be permitted as requested . . . ”) (emphasis added).




                                                     24
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 25 of 27 PageID 696



        “[S]uch practice leaves the requesting party uncertain” whether or not its request has

 been properly complied with, whereas “an objection that a discovery request is irrelevant and not

 reasonably calculated to lead to admissible evidence must include a specific explanation

 describing why the request lacks relevance, and why the information sought will not reasonably

 lead to admissible evidence.     Parties are reminded that the Federal Rules allow for broad

 discovery, which does not need to be admissible at trial.” Guzman v. Irmadan, Inc., 249 F.R.D.

 399, 401 (S.D. Fla. 2008) (emphasis added) (citing Fed. R. Civ. P. 26(b)(1); Oppenheimer Fund,

 Inc. v. Sanders, 437 U.S. 340, 345 (1978)).

        In this case, Defendants would never know about documents being unilaterally withheld

 on relevance grounds because they are neither being produced, nor identified on a log of

 withheld documents. Such tactics appear to be designed by Plaintiff’s counsel to secretly

 withhold production of certain documents potentially harmful to Plaintiff’s case under the guise

 that Plaintiff or her counsel do not find them to be sufficiently “relevant”. However, if such

 documents were to be identified and Plaintiff’s subjective determination challenged, the Court

 might find them to be discoverable. “Producing only those documents that are deemed helpful to

 the producing party’s litigation position—parsing out the bad from the good—is, of course,

 impermissible. A litigant cannot limit its discovery so as to ascribe unto itself the role of judge

 and jury.” Novelty, Inc., 265 F.R.D. at 378.

        Plaintiff should be ordered to produce all responsive, non-privileged documents whether

 or not Plaintiff or her counsel unilaterally deem them relevant. Plaintiff’s unwarranted refusal to

 withdraw this equivocal limitation is unjustified and unreasonable.




                                                 25
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 26 of 27 PageID 697



 IV.    CONCLUSION

        For the foregoing reasons, the Campaign respectfully requests that the Court enter an

 order compelling Plaintiff to, on or before July 1, 2019: (1) produce copies of all non-privileged

 documents in her possession, custody or control that she has already agreed to produce; and (2)

 concurrently provide supplemental responses and produce additional documents in response to

 the Campaign’s First Requests for Production of Documents to Plaintiff.


                            LOCAL RULE 3.01(g) CERTIFICATION


        Pursuant to Local Rule 3.01(g), counsel for Mr. Trump and the Campaign has conferred

 with counsel for Plaintiff, and counsel for Plaintiff opposes the relief requested herein.

 Dated this 14th day of June, 2019             Respectfully Submitted,

                                               /s/ Charles J. Harder
                                               Charles J. Harder
                                               Trial Counsel
                                               CHarder@HarderLLP.com
                                               Admitted Pro Hac Vice
                                               HARDER LLP
                                               132 S. Rodeo Drive, Fourth Floor
                                               Beverly Hills, California 90212
                                               Telephone: (424) 203-1600
                                               Facsimile: (424) 203-1601

                                               Dawn Siler-Nixon
                                               Florida Bar No. 993360
                                               DSiler-Nixon@FordHarrison.com
                                               Tracey K. Jaensch
                                               Florida Bar No. 907057
                                               TJaensch@FordHarrison.com
                                               FORDHARRISON LLP
                                               101 E. Kennedy Blvd., Suite 900
                                               Tampa, Florida 33602
                                               Telephone: (813) 261-7800
                                               Facsimile: (813) 261-7899
                                               Attorneys for Defendants
                                               Donald J. Trump and
                                               Donald J. Trump for President, Inc.


                                                  26
Case 8:19-cv-00475-WFJ-SPF Document 56 Filed 06/14/19 Page 27 of 27 PageID 698



                               CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on June 14, 2019, I electronically filed the foregoing with the
 Clerk of the Court using the CM/ECF system, which will electronically send a notice of
 electronic filing upon the following:

                                       Brian W. Warwick
                              bwarwick@varnellandwarwick.com
                                          Janet Varnell
                               jvarnell@varnellandwarwick.com
                                    Varnell & Warwick, PA
                                        P.O. Box 1870
                                 Lady Lakes, FL 32158-1870

                                     Hassan A. Zavareei
                                   hzavareei@tzlegal.com
                                    Katherine M. Aizpuru
                                   kaizpuru@tzlegal.com
                                   Tycko & Zavareei LLP
                                1828 L Street NW, Suite 1000
                                  Washington, D.C. 20036

                                       Tanya S. Koshy
                                     tkoshy@tzlegal.com
                                    Tycko & Zavareei LLP
                                  1970 Broadway, Suite 1070
                                     Oakland, CA 94612

                                         F. Paul Bland
                                   pbland@publicjustice.net
                                         Karla Gilbride
                                  kgilbride@publicjustice.net
                                      Public Justice, P.C.
                                 1620 L Street NW, Suite 630
                                   Washington, DC 20036

                                       Jennifer Bennett
                                  jbennett@publicjustice.net
                                      Public Justice, P.C.
                                   475 14th Street, Suite 610
                                     Oakland, CA 94612


                                           /s/ Charles J. Harder
                                           Attorney




                                              27
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 1 of 171 PageID 699



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  ALVA JOHNSON,
  Individually and On Behalf of All Others
  Similarly Situated,

         Plaintiff,                                     Case No. 8:19-cv-00475-WFJ-SPF

  v.

  DONALD J. TRUMP,
  In his Individual Capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.

        Defendants.
  _____________________________________/


             DECLARATION OF CHARLES J. HARDER IN SUPPORT OF
          MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF DOCUMENTS

         1.      I am an attorney at law duly admitted pro hac vice to practice before this court

  and am a partner with the law firm of Harder LLP, attorneys for defendants Donald J. Trump

  (“Mr. Trump”) and Donald J. Trump for President, Inc. (the “Campaign”) (collectively,

  “Defendants”) herein. I have personal and firsthand knowledge of the matters set forth in this

  declaration and, if called and sworn as a witness, I could and would testify competently thereto

  under oath.

         2.      On May 2, 2019, my firm caused counsel for plaintiff Alva Johnson (“Plaintiff”)

  to be personally served with the Campaign’s first set of requests for production of documents

  together with a first set each of requests for admission and interrogatories.

         3.      Following a meet and confer discussion, the Campaign re-served the same

  discovery requests on May 7, 2019. Attached hereto as Exhibit A is a true and correct copy of

                                                    1
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 2 of 171 PageID 700



  Defendant Donald J. Trump for President, Inc.’s First Requests for Production of Documents to

  Plaintiff dated May 7, 2019.

            4.   The Campaign served Plaintiff by email on May 20, 2019 with its Second

  Requests for Production of Documents to Plaintiff, a true and correct copy of which is attached

  hereto as Exhibit B.

            5.   Attached hereto as Exhibit C is a true and correct copy of an email exchange

  between Defendants’ counsel and Plaintiff’s counsel from May 29, 2019 through June 5, 2019

  regarding Plaintiff’s production of documents.

            6.   Attached hereto as Exhibit D is a true and correct copy of Plaintiff’s Responses

  and Objections to Defendant Donald J. Trump for President, Inc.’s First Requests for Production

  of Documents to Plaintiff, which we received by email on June 6, 2019.

            7.   Attached hereto as Exhibit E is a true and correct copy of Plaintiff’s second

  Responses and Objections to the Campaign’s First Requests for Production of Documents dated

  June 7, 2019, in which Plaintiff purports to object and respond to Request for Production Nos. 30

  and 64.

            8.   Defendants have in good faith conferred or attempted to confer with Plaintiff in

  an effort to obtain the discovery sought without court action.

            9.   Specifically, in addition to the aforementioned email exchange attached as Exhibit

  C, my office transmitted to Plaintiff’s counsel a meet and confer letter regarding her inadequate

  written discovery responses. A true and correct copy of my letter dated June 7, 2019 is attached

  hereto as Exhibit F. Plaintiff’s counsel responded on June 12, 2019 with a meet and confer

  letter, a true and correct copy of which is attached hereto as Exhibit G.




                                                   2
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 3 of 171 PageID 701



         10.     Counsel for Plaintiff and Defendants participated in a discovery meet and confer

  call on June 13, 2019. We were unable to reach a sufficient agreement on the matters contained

  in the accompanying motion. Attached hereto as Exhibit H is a true and correct copy of a letter

  that we received from Plaintiff’s counsel later the same day.

         11.     Counsel for the parties are currently negotiating a confidentiality stipulation

  governing the treatment of confidential information produced in discovery. Until a formal

  confidentiality stipulated has been finalized and signed, Defendants and their counsel agree to

  carefully treat any items marked “Confidential” by Plaintiff as such, and will not disclose or

  disseminate them to third parties or file any unsealed copies in the public record.           I

  communicated this fact to Plaintiff’s counsel during our call on June 13, 2019.

         12.     Counsel for the parties also are currently negotiating a written protocol for

  discovery of electronically stored information.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed this 14th day of June, 2019, at Los Angeles, California.



                                                        /s/ Charles J. Harder
                                                        CHARLES J. HARDER




                                                    3
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 4 of 171 PageID 702



                                CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on June 14, 2019, I electronically filed the foregoing with the
  Clerk of the Court using the CM/ECF system, which will electronically send a notice of
  electronic filing upon the following:

                                        Brian W. Warwick
                               bwarwick@varnellandwarwick.com
                                           Janet Varnell
                                jvarnell@varnellandwarwick.com
                                     Varnell & Warwick, PA
                                         P.O. Box 1870
                                  Lady Lakes, FL 32158-1870

                                      Hassan A. Zavareei
                                    hzavareei@tzlegal.com
                                     Katherine M. Aizpuru
                                    kaizpuru@tzlegal.com
                                    Tycko & Zavareei LLP
                                 1828 L Street NW, Suite 1000
                                   Washington, D.C. 20036

                                        Tanya S. Koshy
                                      tkoshy@tzlegal.com
                                     Tycko & Zavareei LLP
                                   1970 Broadway, Suite 1070
                                      Oakland, CA 94612

                                          F. Paul Bland
                                    pbland@publicjustice.net
                                          Karla Gilbride
                                   kgilbride@publicjustice.net
                                       Public Justice, P.C.
                                  1620 L Street NW, Suite 630
                                    Washington, DC 20036

                                        Jennifer Bennett
                                   jbennett@publicjustice.net
                                       Public Justice, P.C.
                                    475 14th Street, Suite 610
                                      Oakland, CA 94612


                                            /s/ Charles J. Harder
                                            Attorney



                                               4
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 5 of 171 PageID 703




                      EXHIBIT A
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 6 of 171 PageID 704



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  ALVA JOHNSON,
  Individually and On Behalf of All Others
  Similarly Situated,

         Plaintiff,                                    Case No. 8:19-cv-00475-WFJ-SPF

  v.

  DONALD J. TRUMP,
  In his Individual Capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.

        Defendants.
  _____________________________________/


              DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
        FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS TO PLAINTIFF

         Defendant Donald J. Trump for President, Inc., a Virginia corporation, by and through its

  undersigned counsel, and pursuant to Federal Rule of Civil Procedure 34, hereby serves its First

  Requests for Production of Documents to Plaintiff. Plaintiff is required to produce for the

  purpose of inspection and copying at FordHarrison, 101 East Kennedy Boulevard, Suite 900,

  Tampa, Florida 33602, within thirty (30) days of service the documents identified in this first

  request to produce.

                              DEFINITIONS AND INSTRUCTIONS

         (a)     The term “Document(s)” shall mean and refer to all written materials, graphic

  matter, handwriting, typewriting, audio or video tape recordings, however produced or

  reproduced, of every kind and description, including, but not limited to, all originals, copies (if

  the originals are not available), non-identical copies (whether different from the original because


                                                  1
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 7 of 171 PageID 705



  of underlining, editing marks, notes made on or attached to such copy, or otherwise) and drafts

  of the following items, whether printed or recorded (through a sound, video or other electronic,

  magnetic or digital recording system) or reproduced by hand, including, but not limited to,

  letters, correspondence, memoranda, records, spreadsheets, summaries of personal conversations

  or interviews, minutes or records or notes of meetings or conferences, diary entries, note pads,

  notebooks, postcards, “Post-It” notes, stenographic notes, notes, opinions or reports of financial

  advisors or consultants, opinions or reports of experts, projections, financial or statistical

  statements or compilations, contracts, agreements, purchase orders, confirmations, publications,

  articles, books, pamphlets, circulars, logs, calendars, appointment books, charts, graphs, data

  sheets, pictures, photographs, illustrations, blueprints, drawings, tape recordings, videotapes,

  disks, diskettes, data tapes or readable computer-produced interpretations or transcriptions

  thereof, Communications (as defined herein), electronically transmitted messages (“email”),

  “instant” messages or “IM” messages, text messages, voice mail messages, WhatsApp messages

  (or messages from any similar types of applications), website postings, social media postings,

  including but not limited to Facebook, Twitter and Instagram, electronically stored information,

  advertising materials and any other writings, papers and tangible things of whatever description

  whatsoever, including, but not limited to, any information contained in any computer, even if not

  yet printed out, within Respondent’s actual or constructive possession, custody or control.

          (b)    “Communication” means any transmission or exchange of information between

  two or more persons, orally or in writing, and includes, without limitation, any conversation or

  discussion, whether face-to-face or by means of any telephone, telegraph, telecopier, electronic

  or other media.

          (c)    “Or” means both “or” and “and”.



                                                  2
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 8 of 171 PageID 706



          (d)    “All” includes the word “any” and “any” includes the word “all.”

          (e)    This request to You for production of documents is intended to obtain information

  not merely within Your possession but obtainable by You including, but not limited to,

  information in possession of Your attorney, agents, employees, investigators, insurance carriers,

  and their representatives.

          (f)    Each request herein for a document or documents contemplates production

  thereof in full, without abbreviation or expurgation, and calls for production of all copies that

  have notes or other written material or markings not appearing on other copies.

          (g)    If a claim of privilege is asserted to any document requested for production herein

  (privilege as used herein shall include attorneys’ work product), such documents shall be

  sufficiently described so that Defendant can bring the question of privilege before the court.

  Documents shall be deemed adequately described for this purpose if the following data are

  provided:

                 (i)      The date of the document;

                 (ii)     The type of document (e.g. letter, memo, etc.);

                 (iii)    The author, addressee, and any other recipient of the document, and where

  not apparent, the relationship of the author, addressee, and any other recipient to each other;

                 (iv)     The name and position of each person to whom the contents of the

  document have been communicated by copy, exhibition, reading, or substantial summarization;

                 (v)      The general subject matter of the document including a brief description

  or summary of the contents of the document sufficient to explain the privilege invoked; and

                 (vi)     The identity of each person who has possession, custody, or control of a

  copy of the document.



                                                   3
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 9 of 171 PageID 707



         (h)       “You,” “Your,” “Yourself,” and “Plaintiff” shall mean Alva Johnson and anyone

  acting on her behalf.

         (i)       “Trump” shall mean defendant Donald J. Trump.

         (j)       The “Campaign” shall mean defendant Donald J. Trump for President, Inc., a

  Virginia corporation.

         (k)       “Defendants” shall collectively refer to defendants Trump and the Campaign.

         (l)       The term “Trump Person” shall have the same definition as the same term in the

  five-page written Agreement Plaintiff entered into with the Campaign: “each of Mr. Trump, each

  Family Member, each Trump Company (including, but not limited to, the Company) and each

  Family Member Company,” as those terms are defined in the Agreement, including but not in

  any way limited to Donald J. Trump, Melania Trump, Donald J. Trump, Jr., Eric F. Trump,

  Ivanka M. Trump, Tiffany Trump, Barron Trump, Lara Trump and Jared Kushner.

          (m)      “Care,” “custody,” “control,” or “possession” shall mean any item held by You

  or any of Your representatives, however designated, including Your attorneys.

          (n)      The term “person” or “persons” shall include, but not be limited to, natural

  persons, labor organizations, partnerships, associations, corporations, legal representatives,

  trustees, trustees in bankruptcy, receivers, organizations, business entities, or any other form of

  business, governmental, public, or charitable entity.

         (o)       “Each” includes the word “every” and “every” includes the word “each.”

         (p)       The term “individual” shall mean any natural person.

         (q)       A masculine, feminine, or gender-free pronoun shall not exclude the other or

  both, genders.




                                                   4
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 10 of 171 PageID 708



         (r)      “Relating to,” “relate to,” “regarding,” and “concerning” shall be construed in

  their broadest sense and shall mean directly or indirectly describing, setting forth, discussing,

  mentioning, commenting upon, supporting, contradicting, or referring to the subject or topic in

  question, either in whole or in part.

         (s)     “Lawsuit” refers to the case of Johnson v. Trump et al., Case No. 8:19-cv-00475-

  WFJ-SPF, pending in the United States district Court for the Middle District of Florida, Tampa

  Division.

         (t)     “Complaint” refers to Plaintiff’s complaint filed in the Lawsuit.

         (u)     Unless otherwise indicated, all words and terms used in this request shall have the

  same meaning as in Plaintiff’s Complaint.

         (v)     “Allegation(s)” as used herein refers to the factual and legal allegations and

  claims asserted in Plaintiff’s Complaint.

                                 DOCUMENTS TO BE PRODUCED

         1.      All Documents and Communications that You intend to or may use to support

  Your claims in this Lawsuit.

         2.      All Documents and Communications to which You refer, upon which You relied,

  and/or which support Your responses to any of the Campaign’s Interrogatories to Plaintiff.

         3.      To the extent You deny, in whole or in part, any of the Campaign’s Requests for

  Admission to Plaintiff, all Documents and Communications upon which You relied in making

  those denials and/or which support Your denials or partial denials of any of those Requests for

  Admission.

         4.      All Documents and other tangible items in Your possession, custody, control, or

  otherwise available to You that support, pertain to, or contain any reference to or record of any



                                                  5
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 11 of 171 PageID 709



  Communication between You and any person (other than Your lawyer) concerning the

  Allegations asserted in Your Complaint, and/or facts supporting Your Allegations.

          5.     All Documents and other tangible items in Your possession, custody, control, or

  otherwise available to You (including, but not limited to, ledgers, reports, correspondence, notes,

  contracts, calendars, schedules, and memoranda) that refer to, concern, reflect, itemize, describe

  or relate to Your job duties during Your employment with the Campaign.

          6.     All calendars, diaries, or other Documents in Your possession, custody, control,

  or otherwise available to You that contain any entries or notations pertaining to the Allegations

  in this Lawsuit.

          7.     All Documents and other tangible items in Your possession, custody, control, or

  otherwise available to You upon which You may rely in preparation for Your deposition or at

  trial, to which You may refer in preparation for Your testimony at trial, or which You may use

  for any other purpose associated with this Lawsuit including, but not limited to, those Documents

  or tangible items that You may use as trial exhibits or demonstrative aids.

          8.     All Documents and other tangible items in Your possession, custody, control, or

  otherwise available to You supporting Your allegation that all conditions precedent to bringing

  this Lawsuit have occurred.

          9.     All Documents and other tangible items in Your possession, custody, control, or

  otherwise available to You that You received from or submitted to any agency, including the

  Equal Employment Opportunity Commission (EEOC), the Florida Commission on Human

  Relations (FCHR), or any other governmental or administrative agency in relation to Your claim

  of unequal pay based on gender. This request includes all affidavits submitted to the EEOC or

  FCHR.



                                                   6
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 12 of 171 PageID 710



          10.    All Documents and other tangible items in Your possession, custody, control, or

  otherwise available to You that You received from or submitted to any agency, including the

  Equal Employment Opportunity Commission (EEOC), the Florida Commission on Human

  Relations (FCHR), or any other governmental or administrative agency in relation to Your claim

  of unequal pay based on race. This request includes all affidavits submitted to the EEOC or

  FCHR.

          11.    All Documents and other tangible items in Your possession, custody, control, or

  otherwise available to You that support, pertain, to, contain any reference to, record of, or

  support for Your claim of any injuries or damages You allegedly suffered as a result of any of

  Defendants’ actions as alleged in Your Complaint in this Lawsuit.

          12.    All data upon which the amount of any alleged claim for damages in this case is

  or may be based, and the working materials from which any exhibit purporting to summarize,

  demonstrate, or otherwise reflect any alleged damages was prepared.

          13.    All Documents and other tangible items in Your possession, custody, control, or

  otherwise available to You used or referenced in drafting the Complaint or answers to discovery

  requests served in this Lawsuit.

          14.    Any and all notes You prepared either during or after any of Your alleged

  meetings and/or conversations with any person in the Campaign that refer or relate to any and all

  of Your Allegations in this Lawsuit.

          15.    All statements and/or written, audio and/or audiovisual recordings of any persons,

  including You, that refer or relate to in any way either or both Defendants.

          16.    All photographic images, video recordings or audio recordings in Your

  possession, custody, control, or otherwise available to You created at any time from January 1,



                                                   7
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 13 of 171 PageID 711



  2016 through the present that depict You, and have anything whatsoever to do with either or both

  Defendants.

         17.    All photographic images, video recordings or audio recordings in Your

  possession, custody, control, or otherwise available to You created at any time during or after

  Your employment with the Campaign that depict You, any individuals from the Campaign

  and/or any Trump Person and/or any activities or locations of the Campaign, including, but not

  limited to, at any Campaign event, in any Campaign office, recreational vehicle or other

  Campaign location, or any person related to the Campaign or Trump.

         18.    All Documents and other tangible things in Your possession, custody, control, or

  otherwise available to You that concern, relate to, or refer to Communications between You and

  any current or former employee of either or both Defendants regarding the allegations in this

  Lawsuit.

         19.    All Documents and other tangible things in Your possession, custody, control, or

  otherwise available to You regarding Your search for employment after Your separation from

  the Campaign, including, but not limited to, copies of all employment applications and

  accompanying documents or materials (including cover letters or email messages) that You

  prepared and/or submitted.

         20.    All Documents and other tangible things in Your possession, custody, control, or

  otherwise available to You regarding any job applications by You following Your separation

  from the Campaign, including, but not limited to, copies of all employment applications and

  accompanying materials (including cover letters or email messages) that You prepared and/or

  submitted to the White House.




                                                 8
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 14 of 171 PageID 712



         21.     All Documents and other tangible things in Your possession, custody, control, or

  otherwise available to You regarding any income and benefits You received after Your

  employment with the Campaign.

         22.     Any and all income tax returns, paycheck stubs, canceled checks, financial

  diaries, and any other Documents that indicate wages, salaries, and other income or benefits

  received by You from any source from January 1, 2016 to the present.

         23.     All Documents and other tangible things in Your possession, custody, control, or

  otherwise available to You that pertain to or contain any reference to or record of Your rate of

  pay, wages and compensation, and any employment-related benefits You have received from

  October 2016 to the present.

         24.     Copies of all Documents regarding any and all criminal proceedings against You.

         25.     A copy of Your current résumé.

         26.     All Documents and other tangible things in Your possession, custody, control, or

  otherwise available to You that pertain to or contain any reference to or record of all job search

  efforts in which You have engaged since October 2016, and all offers of employment You have

  received since October 2016.

         27.     All Documents and other tangible things in Your possession, custody, control, or

  otherwise available to You that pertain to or contain any reference to or record of any

  Communications since October 2016 between You any past, present, or prospective employer

  including, but not limited to, letters of reference, discipline or discharge, job offers, applications,

  or résumé.

         28.     A copy of the fee agreement or arrangement with Your present attorney(s) and

  any prior attorney(s) regarding Your claims or potential claims against either or both Defendants.



                                                    9
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 15 of 171 PageID 713



         29.     All Documents and other tangible things in Your possession, custody, control, or

  otherwise available to You that pertain to or contain any reference to or record of any

  Communications, since October 2016, between You and any past or current employee of either

  or both Defendants concerning Your allegations in this Lawsuit.

         30.     All documents and other tangible things in Your possession, custody, control, or

  otherwise available to You that pertain to Your claim (if any) for unemployment compensation

  benefits after Your separation from the Campaign, including all recordings of hearings.

         31.     All Documents and other tangible things in Your possession, custody, control, or

  otherwise available to You that pertain to or contain any reference to or record of any damages,

  injuries, or losses You allegedly have suffered as a result of Defendants’ conduct as alleged in

  this Lawsuit or any charges of discrimination filed with the EEOC, FCHR, or any other federal,

  state or local administrative agency.

         32.     All Documents and Communications supporting Your allegations in Paragraph 6

  of the Complaint that “Not only did Ms. Johnson endure forcible kissing by her boss, she

  experienced race and gender discrimination as one of the few females and one of only a handful

  of African American people on the Campaign payroll.”

         33.     All Documents and Communications supporting Your allegations in Paragraph 6

  of the Complaint that “Ms. Johnson was paid less than white employees, including both staff

  with similar duties and lower-ranked staff. She was also paid less than similarly situated male

  employees.”

         34.     All Documents and Communications supporting Your allegations in Paragraph 16

  of the Complaint that Plaintiff was “paid less than her colleagues because of her race and gender.

  . . . forcibly kissed in public, then subjected to humiliating comments from her colleagues that



                                                 10
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 16 of 171 PageID 714



  caused her to relive the experience. But she experienced all of these things as a senior member of

  Defendant Trump’s Campaign staff.”

          35.    All Documents and Communications supporting Your allegations in Paragraph 29

  of the Complaint that Plaintiff “officially joined the Campaign staff in January 2016—making

  her one of the earliest paid Campaign staffers.”

          36.    All Documents and Communications supporting Your allegations in Paragraph 39

  of the Complaint that Plaintiff “was assigned to the National Strike Team, an elite group of

  Campaign staffers who traveled to the most critical states during the primary season.”

          37.    All Documents and Communications supporting Your allegation in Paragraph 46

  of the Complaint that, “Thanks in part to Ms. Johnson’s hard work, energy, and skills, Defendant

  Trump won the Republican primaries in California, Illinois, Missouri, and Indiana.”

          38.    All Documents and Communications supporting Your allegations in Paragraph 63

  of the Complaint that “Defendant Trump grasped [Plaintiff’s] hand and did not let go. He told

  her he knew she had been on the road for a long time and that she had been doing a great job. He

  also told Ms. Johnson that he would not forget about her, and that he was going to take care of

  her.”

          39.    All Documents and Communications supporting Your allegations in Paragraph 65

  of the Complaint that “Defendant Trump was trying to kiss [Plaintiff] on the mouth, and [she]

  attempted to avoid this by turning her head to the right. Defendant Trump kissed her anyway,

  and the kiss landed on the corner of her mouth.”

          40.    All Documents and Communications supporting Your allegation in Paragraph 66

  of the Complaint that “Defendant Trump’s kiss on Ms. Johnson’s mouth was intentional . . .

  deliberate and required intention.”



                                                     11
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 17 of 171 PageID 715



         41.     All Documents and Communications supporting Your allegation in Paragraph 68

  of the Complaint that Plaintiff was “in shock about what had just transpired. She felt confused

  and humiliated.”

         42.     Documents sufficient to identify any persons with whom you Communicated

  about the alleged events of August 24, 2016, including but not limited to those mentioned in

  Paragraph 71 of the Complaint.

         43.     All Documents constituting, referring to, reflecting or otherwise evidencing

  Communications between you and any person about the alleged events of August 24, 2016.

         44.     All Documents and Communications supporting Your allegation in Paragraph 84

  of the Complaint that You met with an attorney on October 13, 2016.

         45.     All Documents and Communications supporting Your allegation in Paragraph

  86(a) of the Complaint that You met with a therapist on October 13, 2016.

         46.     All Documents and Communications supporting Your allegation in Paragraphs 91

  and 92 of the Complaint that You continued communicating with an attorney in October 2016.

         47.     Documents sufficient to identify the attorney with whom You met and

  communicated in October 2016.

         48.     All Communications between You and the attorney with whom You met in

  October 2016 that refer or relate to either or both Defendants.

         49.     Documents sufficient to identify the law firm of the attorney with whom You met

  and communicated in October 2016.

         50.     All Communications between You and the law firm of the attorney with whom

  You met in October 2016 that refer or relate to either or both Defendants.




                                                  12
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 18 of 171 PageID 716



          51.     All Documents and Communications supporting Your allegation in Paragraph 93

  of the Complaint that You continued seeing a therapist in October 2016.

          52.     Documents sufficient to identify the therapist with whom You met and

  communicated in October 2016.

          53.     All Communications between You and any and all therapists between January 1,

  2016 and the present.

          54.     Documents sufficient to identify all doctors, nurses, therapists and all other types

  of medical and/or health care professionals with whom You have consulted from January 1, 2016

  until the present.

          55.     Documents sufficient to identify all medications that You have consumed from

  August 1, 2016 until the present, including but not limited to all prescriptions and over-the

  counter medicines, vitamins/supplements and products including aspirin, ibuprofen and

  acetaminophen, and the date ranges and dosages which you were prescribed to consume and

  actually consumed of each such medication.

          56.     Un-redacted copies of all of Your medical records in Your possession, custody,

  control, or otherwise available to You from January 1, 2012 until the present.

          57.     All Documents and Communications supporting Your allegation in Paragraph 109

  of the Complaint that “Defendant Trump’s conduct in kissing Ms. Johnson evidenced a

  conscious disregard for or indifference to her rights.”

          58.     All Documents and Communications supporting Your allegations in Paragraph

  110 of the Complaint that, “In addition to the forcible kissing Ms. Johnson experienced during

  her time with the Campaign, Ms. Johnson was vastly underpaid compared to many of her




                                                   13
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 19 of 171 PageID 717



  Campaign counterparts who were white, despite her critical role at various stages of the

  Campaign.”

         59.     All Documents and Communications supporting Your allegations in Paragraph

  111 of the Complaint that “Ms. Johnson was also underpaid compared to similarly qualified and

  less qualified male staffers. She did not know this fact until very recently. Ms. Johnson’s

  experience is not isolated—indeed, the Campaign engaged in systemic gender discrimination in

  pay against its female employees.”

         60.     All Documents and Communications supporting Your allegations in Paragraph

  112 of the Complaint regarding Sidney Bowdidge, Matt Ciepielowski, Austin Browning, David

  Chiokadze and Tony Ledbetter.

         61.     All Documents and Communications supporting Your allegations in Paragraphs

  113 through 116 of the Complaint regarding what the Campaign purportedly “knew.”

         62.     All Documents and Communications supporting Your allegation in Paragraph 118

  of the Complaint that “[t]he Campaign’s discriminatory pay was part of a larger culture of racist

  and sexist behavior that pervaded the Campaign.”

         63.     All Documents and Communications supporting Your allegation in Paragraph 119

  of the Complaint that You “endured and observed repeated instances of racist and sexist remarks

  throughout the Campaign.”

         64.     All Documents and Communications supporting Your collective action

  allegations in Paragraphs 120 through 127 of the Complaint.

         65.     All Documents and other tangible items in Your possession, custody, control, or

  otherwise available to You (including, but not limited to, ledgers, reports, correspondence, notes,

  contracts, calendars, schedules, and memoranda) that refer to, concern, reflect, itemize, describe



                                                  14
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 20 of 171 PageID 718



  or relate to the job duties of putative members of “the collective” referred to in Paragraph 121 of

  the Complaint.

         66.       All Documents and Communications supporting Count I alleged in Paragraphs

  128 through 133 of the Complaint.

         67.       All Documents and other tangible items in Your possession, custody, control, or

  otherwise available to You (including, but not limited to, ledgers, reports, correspondence, notes,

  contracts, calendars, schedules, and memoranda) that refer to, concern, reflect, itemize, describe

  or relate to the male Campaign employees who you claim are or were “similarly-situated,” as

  alleged in Paragraph 135 of the Complaint.

         68.       All Documents and Communications supporting Count II alleged in Paragraphs

  134 through 141 of the Complaint.

         69.       All Documents and Communications supporting Count III alleged in Paragraphs

  142 through 148 of the Complaint.

         70.       All Documents and other tangible items in Your possession, custody, control, or

  otherwise available to You (including, but not limited to, ledgers, reports, correspondence, notes,

  contracts, calendars, schedules, and memoranda) that refer to, concern, reflect, itemize, describe

  or relate to the white Campaign employees who you claim are or were “similarly-situated,” as

  alleged in Paragraph 143 of the Complaint.

         71.       All Documents in Your possession, custody, control, or otherwise available to

  You that refer or relate to Trump.

         72.       All Documents in Your possession, custody, control, or otherwise available to

  You that refer or relate to the Campaign.




                                                  15
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 21 of 171 PageID 719



         73.        All Documents in Your possession, custody, control, or otherwise available to

  You that refer or relate to You seeking a position with the United States Embassy in Portugal.

         74.        Your written agreement(s) with Public Justice.

         75.        All Documents that constitute, refer or relate to Your Communications with

  Public Justice.

         76.        All Documents that constitute, refer or relate to Your Communications with any

  members of the news media before and/or after this Lawsuit was filed regarding Your

  Allegations relating to either or both of the Defendants.

         77.        All Documents and Communications that refer or relate to any actual and/or

  potential book(s) by You relating to either or both of the Defendants, including but not limited to

  Documents and Communications that refer or relate to any efforts by You and/or anyone acting

  on Your behalf to pitch, propose, bid on, negotiate, develop, write, edit or promote any such

  actual or potential book(s).

         78.        All drafts and/or versions of any actual and/or potential book(s) by You relating

  to either or both of the Defendants.

         79.        All Documents that constitute, refer or relate to Your Communications with any

  publishers or their representatives relating to either or both of the Defendants.

         80.        All Documents that constitute, refer or relate to Your Communications with any

  literary agents relating to either or both of the Defendants.

         81.        All Documents that constitute, refer or relate to Your Communications with any

  publicists relating to either or both of the Defendants.

         82.        All Documents and Communications that refer or relate to any actual or potential

  media appearances, interviews or statements by You relating to either or both of the Defendants,



                                                    16
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 22 of 171 PageID 720



  including but not limited to any requests directed to You, any offers by You, any transcripts,

  notes, articles, recordings (audio, visual or audio-visual) or contracts/agreements related to any

  actual or potential media appearances, interviews or statements, and all revenues or

  compensation received by You therefrom.

         83.     All Documents and Communications that refer or relate to any promotional or

  publicity activities relating to either or both of the Defendants by You, Public Justice and/or

  anyone acting on Your behalf, before and/or after this Lawsuit was filed, including but not

  limited to soliciting, scheduling, organizing or preparing for any media appearances, interviews,

  statements or press releases.

  Dated this 7th day of May, 2019.

                                               HARDER LLP

                                               /s/ Charles J. Harder
                                               Charles J. Harder
                                               CHarder@HarderLLP.com
                                               Admitted Pro Hac Vice
                                               132 S. Rodeo Drive, Fourth Floor
                                               Beverly Hills, CA 90212
                                               Telephone: (424) 203-1600
                                               Facsimile: (424) 203-1601

                                               Dawn Siler-Nixon
                                               Florida Bar No. 993360
                                               DSiler-Nixon@FordHarrison.com
                                               Tracey K. Jaensch
                                               Florida Bar No. 907057
                                               TJaensch@FordHarrison.com
                                               FORDHARRISON LLP
                                               101 E. Kennedy Blvd., Suite 900
                                               Tampa, Florida 33602
                                               Telephone: (813) 261-7800
                                               Facsimile: (813) 261-7899

                                               Attorneys for Defendants
                                               Donald J. Trump and
                                               Donald J. Trump for President, Inc.

                                                 17
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 23 of 171 PageID 721



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 7, 2019, I caused Defendant Donald J. Trump for

  President, Inc.’s First Requests for Production of Documents to Plaintiff to be served on all

  counsel of record by email at the following addresses:

  Janet Varnell                                   Hassan A. Zavareei
  Varnell & Warwick, PA                           Katherine M. Aizpuru
  P.O. Box 1870                                   Rebecca Azhdam
  Lady Lakes, FL 32158-1870                       Tycko & Zavareei LLP
  jvarnell@varnellandwarwick.com                  1828 L Street NW, Suite 1000
  Attorney for Plaintiff                          Washington, D.C. 20036
                                                  hzavareei@tzlegal.com
                                                  kaizpuru@tzlegal.com
                                                  razhdam@tzlegal.com
                                                  Attorney for Plaintiff


  F. Paul Bland                                   Jennifer Bennett
  Karla Gilbride                                  Public Justice, P.C.
  Public Justice, P.C.                            475 14th Street, Suite 610
  1620 L Street NW, Suite 630                     Oakland, CA 94612
  Washington, DC 20036                            jbennett@publicjustice.net
  pbland@publicjustice.net                        Attorney for Plaintiff
  kgilbride@publicjustice.net
  Attorney for Plaintiff


                                                                         By: /s/ Steven Frackman




                                                 18
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 24 of 171 PageID 722




                       EXHIBIT B
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 25 of 171 PageID 723



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  ALVA JOHNSON,
  Individually and On Behalf of All Others
  Similarly Situated,

         Plaintiff,                                    Case No. 8:19-cv-00475-WFJ-SPF

  v.

  DONALD J. TRUMP,
  In his Individual Capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.

        Defendants.
  _____________________________________/


            DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
       SECOND REQUEST FOR PRODUCTION OF DOCUMENTS TO PLAINTIFF

         Defendant Donald J. Trump for President, Inc., a Virginia corporation, by and through its

  undersigned counsel, and pursuant to Federal Rule of Civil Procedure 34, hereby serves its

  Second Request for Production of Documents to Plaintiff. Plaintiff is required to produce for the

  purpose of inspection and copying at FordHarrison, 101 East Kennedy Boulevard, Suite 900,

  Tampa, Florida 33602, within thirty (30) days of service the documents identified in this first

  request to produce.

                              DEFINITIONS AND INSTRUCTIONS

         (a)     The term “Document(s)” shall mean and refer to all written materials, graphic

  matter, handwriting, typewriting, audio or video tape recordings, however produced or

  reproduced, of every kind and description, including, but not limited to, all originals, copies (if

  the originals are not available), non-identical copies (whether different from the original because


                                                  1
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 26 of 171 PageID 724



  of underlining, editing marks, notes made on or attached to such copy, or otherwise) and drafts

  of the following items, whether printed or recorded (through a sound, video or other electronic,

  magnetic or digital recording system) or reproduced by hand, including, but not limited to,

  letters, correspondence, memoranda, records, spreadsheets, summaries of personal conversations

  or interviews, minutes or records or notes of meetings or conferences, diary entries, note pads,

  notebooks, postcards, “Post-It” notes, stenographic notes, notes, opinions or reports of financial

  advisors or consultants, opinions or reports of experts, projections, financial or statistical

  statements or compilations, contracts, agreements, purchase orders, confirmations, publications,

  articles, books, pamphlets, circulars, logs, calendars, appointment books, charts, graphs, data

  sheets, pictures, photographs, illustrations, blueprints, drawings, tape recordings, videotapes,

  disks, diskettes, data tapes or readable computer-produced interpretations or transcriptions

  thereof, Communications (as defined herein), electronically transmitted messages (“email”),

  “instant” messages or “IM” messages, text messages, voice mail messages, WhatsApp messages

  (or messages from any similar types of applications), website postings, social media postings,

  including but not limited to Facebook, Twitter and Instagram, electronically stored information,

  advertising materials and any other writings, papers and tangible things of whatever description

  whatsoever, including, but not limited to, any information contained in any computer, even if not

  yet printed out, within Respondent’s actual or constructive possession, custody or control.

          (b)    “Communication” means any transmission or exchange of information between

  two or more persons, orally or in writing, and includes, without limitation, any conversation or

  discussion, whether face-to-face or by means of any telephone, telegraph, telecopier, electronic

  or other media.

          (c)    “Or” means both “or” and “and”.



                                                  2
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 27 of 171 PageID 725



          (d)    “All” includes the word “any” and “any” includes the word “all.”

          (e)    This request to You for production of documents is intended to obtain information

  not merely within Your possession but obtainable by You including, but not limited to,

  information in possession of Your attorney, agents, employees, investigators, insurance carriers,

  and their representatives.

          (f)    Each request herein for a document or documents contemplates production

  thereof in full, without abbreviation or expurgation, and calls for production of all copies that

  have notes or other written material or markings not appearing on other copies.

          (g)    If a claim of privilege is asserted to any document requested for production herein

  (privilege as used herein shall include attorneys’ work product), such documents shall be

  sufficiently described so that Defendant can bring the question of privilege before the court.

  Documents shall be deemed adequately described for this purpose if the following data are

  provided:

                 (i)      The date of the document;

                 (ii)     The type of document (e.g. letter, memo, etc.);

                 (iii)    The author, addressee, and any other recipient of the document, and where

  not apparent, the relationship of the author, addressee, and any other recipient to each other;

                 (iv)     The name and position of each person to whom the contents of the

  document have been communicated by copy, exhibition, reading, or substantial summarization;

                 (v)      The general subject matter of the document including a brief description

  or summary of the contents of the document sufficient to explain the privilege invoked; and

                 (vi)     The identity of each person who has possession, custody, or control of a

  copy of the document.



                                                   3
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 28 of 171 PageID 726



         (h)       “You,” “Your,” “Yourself,” and “Plaintiff” shall mean Alva Johnson and anyone

  acting on her behalf.

         (i)       “Trump” shall mean defendant Donald J. Trump.

         (j)       The “Campaign” shall mean defendant Donald J. Trump for President, Inc., a

  Virginia corporation.

          (k)      The term “Trump Person” shall have the same definition as the same term in the

  five-page written Agreement Plaintiff entered into with the Campaign: “each of Mr. Trump, each

  Family Member, each Trump Company (including, but not limited to, the Company) and each

  Family Member Company,” as those terms are defined in the Agreement, including but not in

  any way limited to Donald J. Trump, Melania Trump, Donald J. Trump, Jr., Eric F. Trump,

  Ivanka M. Trump, Tiffany Trump, Barron Trump, Lara Trump and Jared Kushner.

          (l)      “Care,” “custody,” “control,” or “possession” shall mean any item held by You

  or any of Your representatives, however designated, including Your attorneys.

          (m)      The term “person” or “persons” shall include, but not be limited to, natural

  persons, labor organizations, partnerships, associations, corporations, legal representatives,

  trustees, trustees in bankruptcy, receivers, organizations, business entities, or any other form of

  business, governmental, public, or charitable entity.

         (n)       “Each” includes the word “every” and “every” includes the word “each.”

         (o)       The term “individual” shall mean any natural person.

         (p)       A masculine, feminine, or gender-free pronoun shall not exclude the other or

  both, genders.

         (q)       “Relating to,” “relate to,” “regarding,” and “concerning” shall be construed in

  their broadest sense and shall mean directly or indirectly describing, setting forth, discussing,



                                                   4
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 29 of 171 PageID 727



  mentioning, commenting upon, supporting, contradicting, or referring to the subject or topic in

  question, either in whole or in part.

         (r)     “Lawsuit” refers to the case of Johnson v. Trump et al., Case No. 8:19-cv-00475-

  WFJ-SPF, pending in the United States district Court for the Middle District of Florida, Tampa

  Division.

         (s)     “Complaint” refers to Plaintiff’s complaint filed in the Lawsuit.

         (t)     Unless otherwise indicated, all words and terms used in this request shall have the

  same meaning as in Plaintiff’s Complaint.

         (u)     “Allegation(s)” as used herein refers to the factual and legal allegations and

  claims asserted in Plaintiff’s Complaint.

                                DOCUMENTS TO BE PRODUCED

         73.     All Documents and Communications that refer or relate to any and all facts

  identified by You in response to Interrogatory No. 13 propounded by the Campaign, and/or

  requested to be identified by You in that interrogatory.

         74.     All Documents and Communications identified by You in response to

  Interrogatory No. 13 propounded by the Campaign, and/or requested to be identified by You in

  that interrogatory.



  Dated this 20th day of May, 2019.

                                                HARDER LLP


                                                /s/ Charles J. Harder
                                                Charles J. Harder
                                                CHarder@HarderLLP.com
                                                Admitted Pro Hac Vice



                                                   5
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 30 of 171 PageID 728



                                     132 S. Rodeo Drive, Fourth Floor
                                     Beverly Hills, California 90212
                                     Telephone: (424) 203-1600
                                     Facsimile: (424) 203-1601

                                     Dawn Siler-Nixon
                                     Florida Bar No. 993360
                                     DSiler-Nixon@FordHarrison.com
                                     Tracey K. Jaensch
                                     Florida Bar No. 907057
                                     TJaensch@FordHarrison.com
                                     FORDHARRISON LLP
                                     101 E. Kennedy Blvd., Suite 900
                                     Tampa, Florida 33602
                                     Telephone: (813) 261-7800
                                     Facsimile: (813) 261-7899

                                     Attorneys for Defendants
                                     Donald J. Trump and
                                     Donald J. Trump for President, Inc.




                                        6
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 31 of 171 PageID 729




                       EXHIBIT C
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 32 of 171 PageID 730


  From:     Hassan Zavareei hzavareei@tzlegal.com
Subject:    Re: Trump - Johnson; Set 2 of Requests for Production to Johnson (RPDs 73, 74)
   Date:    June 5, 2019 at 11:13 AM
     To:    Charles Harder charder@harderllp.com
    Cc:     Tracey Jaensch TJAENSCH@fordharrison.com, Rebecca Azhdam razhdam@tzlegal.com, PBLAND@publicjustice.net,
            Jennifer Bennett JBennett@publicjustice.net, Karla Gilbride KGilbride@publicjustice.net, Janet Varnell
            jvarnell@varnellandwarwick.com, Melat Kiros mkiros@tzlegal.com, Matthew Lanahan mlanahan@tzlegal.com, Dawn Siler-Nixon
            DSiler-Nixon@fordharrison.com, Ryan Stonerock RStonerock@harderllp.com, Katherine Aizpuru kaizpuru@tzlegal.com,
            Henry Self hself@harderllp.com, Steven Frackman sfrackman@harderllp.com

      Charles, It was nice meeting you today. I wanted to get back to you on your email. As we said, we will produce documents on a rolling basis. But
      most of your questions relate to issues covered in the draft ESI protocol we sent you. Can someone from your team review and make suggested
      edits? Then we can have a call and try to work this out. We already agreed to do an ESI protocol, and we need to have one in this case. This
      should be an area we can work together on. It’s not something we should waste the Court’s time with. I hope you agree.

      Hassan A. Zavareei
      Tycko & Zavareei LLP
      1828 L Street, NW
      Suite 1000
      Washington, DC 20036
      (202) 973-0900
      (202) 973-0950 (facsimile)
      hzavareei@tzlegal.com
      @hzavareei

      On Jun 3, 2019, at 4:44 PM, Charles Harder <charder@harderllp.com> wrote:

           In addition to what Tracey says below, there is no legitimate basis to refuse to produce responsive documents pending resolution of other
           discovery issues, such as an ESI protocol, which the parties might not agree to. We are going to proceed with your client’s deposition as
           scheduled. If you need more time to produce, we can give you through June 21 which gives you at least 45 days from the date of the first
           document demand and 32 days on the second document demand. If your client appears for deposition without producing her responsive
           documents then we will file motions and seek sanctions, because there would be no legitimate reason for her to do that. She is an individual,
           not a legal entity with employees, and presumably has routine emails, text messages and paper documents that do not require more than 45
           days to gather and produce.

           Charles J. Harder
           HARDER LLP
           132 S. Rodeo Drive, Fourth Floor
           Beverly Hills, CA 90212
           (424) 203-1600
           www.HarderLLP.com

           Sent from iPhone; please excuse any typos.

           On Jun 3, 2019, at 1:20 PM, Tracey Jaensch <TJAENSCH@fordharrison.com> wrote:

             Hassan, we, like Charles, have rarely entered into formal ESI protocols in the absence of a likely need
             for signiﬁcant e-discovery (trade secrets, non-compete cases and na@onwide class ac@ons) in
             employment cases like this one.

             Having said that, we do have the ability in our oﬃce to manage large amounts of e-data at a cost to
             either the client or the opposing party depending upon what is being contemplated and we have a
             computer liaison for that purpose.

             A general protocol as you circulated from our perspec@ve is dispropor@onate to the sums involved in
             this case as well as to the limited issues. Certainly, we don’t an@cipate forensic computer work in this
             case and our local discovery rules disfavor that other than in extraordinary circumstances. Having said
             that, is there some allega@on that you claim warrants a mirror image of something? Are there search
             terms that you want to agree upon? We are already looking for all emails that the campaign has that
             involve your client. Is there other “e-discovery” you an@cipate receiving? If so, what? Our plan in
             responding to your discovery to the Campaign on the pay issues would be to engage in email
             searches. We are happy to have you provide your proposed search terms but we do not intend to
             engage a computer expert for the Campaign but rather to produce any relevant emails that are
             “reasonably accessible” through normal means: e.g., searching Outlook. We also do not an@cipate
             receiving na@ve format inboxes of Campaign email custodians dumped on our oﬃce at signiﬁcant cost
             to the Campaign so that we can do separate searches diﬀerent from those being done by our client in
             Outlook. Please advise what you are hoping to accomplish and perhaps we can work backwards from
             there and can get on the phone with our computer li@ga@on specialist. Certainly, if you think it
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 33 of 171 PageID 731

      there and can get on the phone with our computer li@ga@on specialist. Certainly, if you think it
      warrants a discussion with the Court, that is ﬁne also but I don’t think anyone contemplated a lot of e-
      discovery in this case other than emails about your client so if we misunderstood what you were
      expec@ng, please let us know what your expecta@ons actually are.

                                Tracey K. Jaensch - Attorney at Law
                                  Board Certified Specialist, Labor & Employment Law




                                101 E. Kennedy Boulevard, Suite 900 | Tampa, FL 33602
                                TJAENSCH@Fordharrison.com | P: 813-261-7815

                                LTC4 Certified Legal Professional | FHPromise


      From: Hassan Zavareei [mailto:hzavareei@tzlegal.com]
      Sent: Thursday, May 30, 2019 5:10 PM
      To: Charles Harder <charder@harderllp.com>
      Cc: Rebecca Azhdam <razhdam@tzlegal.com>; PBLAND@publicjus@ce.net; Jennifer Benneg
      <JBenneg@publicjus@ce.net>; Karla Gilbride <KGilbride@publicjus@ce.net>; Janet Varnell
      <jvarnell@varnellandwarwick.com>; Melat Kiros <mkiros@tzlegal.com>; Maghew Lanahan
      <mlanahan@tzlegal.com>; Tracey Jaensch <TJAENSCH@Fordharrison.com>; Dawn Siler-Nixon <DSiler-
      Nixon@fordharrison.com>; Ryan Stonerock <RStonerock@harderllp.com>; Katherine Aizpuru
      <kaizpuru@tzlegal.com>; Henry Self <hself@harderllp.com>; Steven Frackman
      <sfrackman@harderllp.com>
      Subject: RE: Trump - Johnson; Set 2 of Requests for Produc@on to Johnson (RPDs 73, 74)

      Charles,

      We intend to provide substantive responses to the discovery requests by the deadlines of June 6 and
      June 17. But before we do so, we need to agree to a protective order, as the responses will contain
      confidential information. To that end, I have attached a draft order for your consideration. If we can
      finalize and execute before June 6, we should be on track to serve our responses on the due dates.

      With respect to the actual documents, I do not expect that we will be able to produce them at the
      same time we serve our substantive responses. We are currently working with a vendor to image
      several devices, and that process takes some time. In addition, we will need to work with you to
      agree to an Electronically Stored Information (ESI) protocol. And once that process is complete we
      will need to agree to custodians, sources, and search terms. In order to get that process started, I
      have also attached a draft ESI Protocol.

      Please send me any suggested edits you have at your earliest convenience. Once we have them we
      will work with you to resolve any disagreements in a timely manner.

      Regards,

      Hassan

      ____________________________________________________________

      <image002.jpg>Hassan Zavareei ■ Topqr s Ztutvwwx LLP ■ www.tzlegal.com
      1828 L Street, NW ■ Suite 1000 ■ Washington, DC 20036
      p 202.973.0910 (direct) ■ f 202.973.0950

      This message is for the exclusive use of the addressee and contains conﬁden@al, privileged and non-disclosable informa@on. If
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 34 of 171 PageID 732

      This message is for the exclusive use of the addressee and contains conﬁden@al, privileged and non-disclosable informa@on. If
      the recipient of this message is not the addressee, or a person responsible for delivering the message to the addressee, the
      recipient is prohibited from reading or using this message in any way. If you have received this message by mistake, please call
      us immediately and destroy the email message.


      From: Charles Harder <charder@harderllp.com>
      Sent: Wednesday, May 29, 2019 4:12 PM
      To: Hassan Zavareei <hzavareei@tzlegal.com>
      Cc: Rebecca Azhdam <razhdam@tzlegal.com>; PBLAND@publicjus@ce.net; Jennifer Benneg
      <JBenneg@publicjus@ce.net>; Karla Gilbride <KGilbride@publicjus@ce.net>; Janet Varnell
      <jvarnell@varnellandwarwick.com>; Melat Kiros <mkiros@tzlegal.com>; Maghew Lanahan
      <mlanahan@tzlegal.com>; Tracey Jaensch <TJAENSCH@fordharrison.com>; Dawn Siler-Nixon <DSiler-
      Nixon@fordharrison.com>; Ryan Stonerock <RStonerock@harderllp.com>; Katherine Aizpuru
      <kaizpuru@tzlegal.com>; Henry Self <hself@harderllp.com>; Steven Frackman
      <sfrackman@harderllp.com>
      Subject: Re: Trump - Johnson; Set 2 of Requests for Produc@on to Johnson (RPDs 73, 74)

      Mr. Zavareei: Thank you for le{ng me know. June 21 s@ll works for me, but I would like to make sure
      that Ms Johnson will be providing her substan@ve responses to our wrigen discovery that is due on
      June 6 (set one) and June 17 (set two), and also will be producing her responsive documents on June 6
      (set one) and June 19 (set two). Can you please conﬁrm? I would need the responsible documents by
      those dates to have suﬃcient @me to review them and incorporate them into our deposi@on prep.
       Thank you.

      Charles J. Harder
      HARDER LLP
      132 S. Rodeo Drive, Fourth Floor
      Beverly Hills, CA 90212
      (424) 203-1600
      www.HarderLLP.com

      Sent from iPhone; please excuse any typos.

      On May 29, 2019, at 12:42 PM, Hassan Zavareei <hzavareei@tzlegal.com> wrote:

              Charles,

              I learned yesterday that Ms. Johnson resigned her position with the Telluride Wine
              Festival. Since you originally wanted to take her deposition in June, I wanted to let you
              know that we can now make that happen (even though the conflict with Ms. Varnell’s
              schedule still persists). Does June 14 or June 21 still work? If there are other dates that
              are better please advise and we will see what we can do. Of course we could also just
              leave it on the date you have scheduled. I look forward to hearing back from you.

              Regards,

              Hassan
              ____________________________________________________________

              <image004.jpg>Hassan Zavareei ■ Topqr s Ztutvwwx LLP ■ www.tzlegal.com
              1828 L Street, NW ■ Suite 1000 ■ Washington, DC 20036
              p 202.973.0910 (direct) ■ f 202.973.0950

              This message is for the exclusive use of the addressee and contains conﬁden@al, privileged and non-disclosable
              informa@on. If the recipient of this message is not the addressee, or a person responsible for delivering the
              message to the addressee, the recipient is prohibited from reading or using this message in any way. If you
              have received this message by mistake, please call us immediately and destroy the email message.
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 35 of 171 PageID 733


              have received this message by mistake, please call us immediately and destroy the email message.


              From: Charles Harder <charder@harderllp.com>
              Sent: Monday, May 20, 2019 12:15 PM
              To: Katherine Aizpuru <kaizpuru@tzlegal.com>; Hassan Zavareei
              <hzavareei@tzlegal.com>
              Cc: Rebecca Azhdam <razhdam@tzlegal.com>; PBLAND@publicjus@ce.net; Jennifer
              Benneg <JBenneg@publicjus@ce.net>; Karla Gilbride <KGilbride@publicjus@ce.net>;
              Janet Varnell <jvarnell@varnellandwarwick.com>; Melat Kiros <mkiros@tzlegal.com>;
              Maghew Lanahan <mlanahan@tzlegal.com>; Tracey Jaensch
              <TJAENSCH@Fordharrison.com>; Dawn Siler-Nixon <DSiler-Nixon@fordharrison.com>;
              Ryan Stonerock <RStonerock@harderllp.com>; Henry Self <hself@harderllp.com>; Steven
              Frackman <sfrackman@harderllp.com>
              Subject: Trump - Johnson; Set 2 of Requests for Produc@on to Johnson (RPDs 73, 74)

              Dear Counsel,

              Attached please find Set Two of Requests for Production of Documents to
              Ms. Johnson, which contains two additional requests: #73 and #74.



                                           CHARLES J. HARDER
               <image006.jpg>
                                           HARDER LLP
                                           132 S. RODEO DRIVE, FOURTH FLOOR
                                           BEVERLY HILLS CA 90212
                                           TEL (424) 203-1600
                                           CHARDER~HARDERLLP.pr
                                           ÄÄÄ.HARDERLLP.pr




              Conﬁden@ality No@ce: The informa@on contained in this email and any agachments to it
              is intended only for the use of the intended recipient and may be conﬁden@al and/or
              privileged. If any recipient of this communica@on is not the intended recipient, the
              unauthorized use, disclosure or copying of this email and any accompanying agachments
              or other informa@on contained herein is strictly prohibited, and may be unlawful. If you
              have received this communica@on in error, please immediately no@fy the sender by
              return email, destroy this email and any and all copies thereof (including any
              agachments) without reading them or saving them in any manner. Thank you.




      ATTORNEY WORK PRODUCT - PRIVILEGED & CONFIDENTIAL
      The information contained in this message from Ford & Harrison LLP and any attachments are privileged and confidential and
      intended only for the named recipient(s). If you have received this message in error, you are prohibited from reviewing, copying,
      distributing or using the information. Please contact the sender immediately by return email and delete the original message and
      attachments. In the absence of an executed engagement letter or fee contract, no attorney client relationship is established by
      this communication.
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 36 of 171 PageID 734




                       EXHIBIT D
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 37 of 171 PageID 735



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

  ALVA JOHNSON,
  Individually and On Behalf of All Others
  Similarly Situated,
                                                            Case No. 8:19-cv-00475-WFJ-SPF
                           Plaintiff,
                  v.

  DONALD J. TRUMP,
  In his Individual Capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.

                           Defendant.

      PLAINTIFF’S RESPONSES AND OBJECTIONS TO DEFENDANT DONALD J.
      TRUMP FOR PRESIDENT, INC.’S FIRST REQUESTS FOR PRODUCTION OF
                        DOCUMENTS TO PLAINTIFF

          Plaintiff Alva Johnson objects and responds to Defendant Donald J. Trump for President, Inc.’s

  First Requests for Production of Documents to Plaintiff, served May 7, 2019, as follows:

                                     PRELIMINARY STATEMENT

          1.      Plaintiff ’s investigation and development of all facts and circumstances relating to

  this action are ongoing. These responses and objections are made without prejudice to, and are not a

  waiver of, Plaintiff ’s right to rely on other facts or documents at trial.

          2.      By making the accompanying responses and objections to Requests for Production

  propounded by Donald J. Trump for President, Inc. (“the Campaign”) and/or Defendant Donald J.

  Trump (“Defendant Trump”) (collectively, “Defendants”), Plaintiff does not waive, and hereby

  expressly reserves, her right to assert any and all objections to the admissibility of such responses

  into evidence in this action, or in any other proceedings, on any and all grounds including but not

  limited to competency, relevancy, materiality, and privilege. Plaintiff makes the responses and
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 38 of 171 PageID 736




  objections herein without in any way implying that she considers the Requests for Production, and

  responses to the Requests for Production, relevant or material to the subject matter of this action.

          3.      Plaintiff will provide information and documents that are presently within her

  personal knowledge, possession, custody, or control. Her possession, custody, or control does not

  include information or documents that are publicly available and does not include any constructive

  possession conferred by Plaintiff ’s right or power to compel the production of documents or

  information from third parties.

          4.      A response to a Request for Production stating that objections or indicating that

  documents may be produced shall not be deemed or construed to mean that there are, in fact,

  responsive documents or that Plaintiff acquiesces in the characterization of the conduct or activities

  described in the Request for Production or the definitions and/or instructions to the Request for

  Production.

          5.      To the extent documents containing confidential subject matter are going to be

  produced in response to these Requests, they will be produced only after a protective order has been

  entered in this case.

          6.      All documents produced are without prejudice to the attorney client privilege

  between Plaintiff and her current counsel and may not be construed as a subject matter waiver.

                                          GENERAL OBJECTIONS

          The following objections are incorporated by reference into each of Plaintiff ’s specific

  responses below.

          1.      Plaintiff objects to the “Definitions,” “Instructions,” and to each discovery request

  to the extent they propose to impose any requirement or discovery obligation on Plaintiff greater


                                                   −2−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 39 of 171 PageID 737




  than or different than those imposed by the Federal Rules of Civil Procedure and the applicable

  rules of this Court.

          2.      Plaintiff objects to the Requests for Production to the extent that they seek

  documents or information that is protected by the attorney-client privilege, constitutes attorney

  work product, was prepared in anticipation of litigation or for trial, or is otherwise privileged from

  discovery. Inadvertent disclosure of any privileged documents or information in response to the

  Requests shall not constitute a waiver of any applicable privilege.

          3.      Plaintiff objects to the Requests for Production as premature (at this stage of the

  litigation) to the extent they involve opinions or contentions that relate to fact or the application of

  law to fact and to the extent that they call for documents or information that will be produced

  and/or discovered through upcoming discovery.

          4.      No response to a Request for Production shall be deemed to constitute any

  agreement or concession that the subject matter of the Requests for Production is relevant to this

  action, and all responses shall be made without waiving or intending to waive any objection,

  including but not limited to objections as to relevance, privilege, or admissibility.

          5.      Plaintiff objects to each Request for Production to the extent that it is duplicative of

  other discovery requests or asks Plaintiff to provide information that has already been produced to

  Defendant. Plaintiff reserves the right to produce documents or information that may be responsive

  to multiple requests only once.

          6.      Plaintiff objects to each Request for Production to the extent that it asks Plaintiff to

  provide information that Defendant can know or which Defendant is responsible for knowing.




                                                     −3−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 40 of 171 PageID 738




          7.      Plaintiff objects to each Request for Production to the extent that it calls for

  documents or information already within in Defendant’s possession, custody, or control or are

  publicly available and just as easily obtainable by Defendant as they are by Plaintiff. Plaintiff will not

  produce documents that are responsive but are publicly available. Plaintiff will not produce

  documents that are responsive but equally available to both parties.

          8.      Plaintiff objects to the Requests for Production to the extent that they are vague,

  ambiguous, overly broad, unduly burdensome, and oppressive.

          9.      Plaintiff objects to the Requests for Production to the extent that they seek

  information that is not reasonably calculated to lead to the discovery of admissible evidence and not

  reasonably limited in time period.

          10.     Plaintiff objects to the Requests for Production to the extent they assume facts that

  are not in evidence. By responding to these requests, Plaintiff does not admit, concede, or agree

  with any explicit or implicit assumption made in the Requests.

          11.     Plaintiff objects to the Requests for Production to the extent that they seek to define

  terms and/or characterize the evidence in this matter, and to the extent that they contain terms or

  concepts that are vague, ambiguous, and/or otherwise unintelligible. To the extent that Plaintiff

  adopts any terms or characterizations used by Defendant in these Requests for Production, such

  adoption is specifically limited solely to these responses.

          12.     Plaintiff objects to the Requests for Production to the extent that they seek

  disclosure of “any” documents or information responsive to a particular Request for Production on

  the grounds that such a request is premature, overly broad, and unduly burdensome.




                                                     −4−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 41 of 171 PageID 739




         13.     Plaintiff objects to the Requests for Production to the extent that they seek

  production of sensitive confidential personal information.

         14.     Plaintiff objects to the Requests for Production as overly broad and unduly

  burdensome to the extent they request documents without specifying a time period. Therefore,

  notwithstanding any of Plaintiff ’s other general or specific objections, where Defendants do not

  specify a responsive period, Plaintiff is restricting her responses to documents from September 1,

  2015 to the present.

         15.     Plaintiff objects to each Request to the extent it seeks documents protected by the

  marital communications privilege or any other spousal privilege.

         16.     Plaintiff expressly incorporates each of these General Objections into each response

  below. No Response shall be understood as, nor is it intended to be, a waiver to any General

  Objection or specific objection that may be separately stated in response to any Request for

  Production.

        RESPONSES AND OBJECTIONS TO REQUESTS FOR PRODUCTION OF
                              DOCUMENTS

  REQUEST FOR PRODUCTION 1: All Documents and Communications that You intend

  to or may use to support Your claims in this Lawsuit.

  RESPONSE TO REQUEST FOR PRODUCTION 1:

         In addition to the above general objections, Plaintiff objects that this Request is premature

  to the extent that it seeks production of expert report(s) which will be produced in due course and

  in accordance with the Scheduling Order entered by the Court. Plaintiff further objects to this

  Request to the extent that it seeks communications and documents protected by the attorney-client

  privilege. Plaintiff further objects to this Request to the extent that it seeks communications and

                                                   −5−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 42 of 171 PageID 740




  documents protected by the attorney work product doctrine, and to the extent that it seeks to invade

  the attorney work product privilege by requesting information that would reveal counsel’s mental

  impressions, thought processes, and/or trial strategy. Plaintiff further objects to this Request to the

  extent that it seeks confidential information, the disclosure of which could be harmful,

  embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered in this

  case. Plaintiff further objects to this Request to the extent that it is unduly burdensome and

  oppressive because it seeks production of documents equally available to, or more reasonably

  available to, Defendant because they are in the possession of third party(ies). Plaintiff also objects to

  this Request to the extent that it seeks documents that are already within Defendant’s possession,

  custody, and/or control, including documents exclusively within Defendant’s possession, custody,

  and/or control.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows:

  Plaintiff will conduct a diligent search and reasonable inquiry and produce all relevant, responsive

  non-privileged, non-work-product-protected documents that are within the time period specified

  and her possession, custody, or control.

  REQUEST FOR PRODUCTION 2: All Documents and Communications to which You refer,

  upon which You relied, and/or which support Your responses to any of the Campaign’s

  Interrogatories to Plaintiff.

  RESPONSE TO REQUEST FOR PRODUCTION 2:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected


                                                    −6−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 43 of 171 PageID 741




  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff further objects to this Request as impermissibly vague

  because it is not possible to determine, based on how it is drafted, whether it seeks documents

  protected by privilege. Plaintiff further objects to this Request to the extent that it seeks confidential

  information, the disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even

  though no protective order has been entered in this case. Plaintiff further objects to this Request to

  the extent that it is unduly burdensome and oppressive because it seeks production of documents

  equally available to, or more reasonably available to, Defendant because they are in the possession of

  third party(ies). Plaintiff also objects to this Request to the extent that it seeks documents that are

  already within Defendant’s possession, custody, and/or control, including documents exclusively

  within Defendant’s possession, custody, and/or control.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody.

  REQUEST FOR PRODUCTION 3: To the extent that You deny, in whole or in part, any of the

  Campaign’s Requests for Admission to Plaintiff, all Documents and Communications upon

  which You relied in making those denials and/or which support Your denials or partial denials

  of any of those Requests for Admission.




                                                     −7−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 44 of 171 PageID 742




  RESPONSE TO REQUEST FOR PRODUCTION 3:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff further objects to this Request because it is impermissibly

  vague, since, as drafted, it is not possible to tell whether it seeks documents protected by some

  privilege. Plaintiff objects to this Request to the extent that it seeks documents protected by the

  marital communications privilege or any other spousal privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,




                                                    −8−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 45 of 171 PageID 743




  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 4: All Documents and other tangible items in Your

  possession, custody, control, or otherwise available to You that support, pertain to, or contain

  any reference to or record of any Communication between You and any person (other than Your

  lawyer) concerning the Allegations asserted in Your Complaint, and/or facts supporting Your

  Allegations.

  RESPONSE TO REQUEST FOR PRODUCTION 4:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request because it is impermissibly vague as to scope and does not make clear

  whether it seeks documents protected by privilege. Plaintiff further objects to this Request to the

  extent that it seeks confidential information, the disclosure of which could be harmful,

  embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered in this

  case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative of

  other Requests. Plaintiff further objects to this Request to the extent that it is unduly burdensome

  and oppressive because it seeks production of documents equally available to, or more reasonably


                                                    −9−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 46 of 171 PageID 744




  available to, Defendant because they are in the possession of third party(ies). Plaintiff also objects to

  this Request to the extent that it seeks documents that are already within Defendant’s possession,

  custody, and/or control, including documents exclusively within Defendant’s possession, custody,

  and/or control. Plaintiff further objects that this Request is premature to the extent that it seeks

  production of expert report(s) which will be produced in due course and in accordance with the

  Scheduling Order entered by the Court. Plaintiff further objects to this Request as compound and

  herefore unintelligible. It is not possible to understand what documents this Request is seeking.

  REQUEST FOR PRODUCTION 5: All Documents and other tangible items in Your

  possession, custody, control, or otherwise available to You (including, but not limited to,

  ledgers, reports, correspondence, notes, contracts, calendars, schedules, and memoranda) that

  refer to, concern, reflect, itemize, describe or relate to Your job duties during Your employment

  with the Campaign.

  RESPONSE TO REQUEST FOR PRODUCTION 5:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request because it is impermissibly vague since, as drafted, it does not make clear

  whether it is seeking documents protected by a privilege. Plaintiff further objects to this Request to


                                                   −10−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 47 of 171 PageID 745




  the extent that it seeks confidential information, the disclosure of which could be harmful,

  embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered in this

  case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative of

  other Requests. Plaintiff further objects to this Request to the extent that it is unduly burdensome

  and oppressive because it seeks production of documents equally available to, or more reasonably

  available to, Defendant because they are in the possession of third party(ies). Plaintiff also objects to

  this Request to the extent that it seeks documents that are already within Defendant’s possession,

  custody, and/or control, including documents exclusively within Defendant’s possession, custody,

  and/or control. Plaintiff further objects to this request as overbroad, unduly burdensome, and

  disproportionate because it requests “all” documents referring to Plaintiff ’s job duties, when not

  “all” such documents are necessarily relevant to the issues in the case.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 6: All calendars, diaries, or other Documents in Your

  possession, custody, control, or otherwise available to You that contain any entries pertaining to

  the Allegations in this Lawsuit.

  RESPONSE TO REQUEST FOR PRODUCTION 6:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected


                                                    −11−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 48 of 171 PageID 746




  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this request as impermissibly vague since it does not make clear whether it is seeking

  documents protected by some privilege. Plaintiff further objects to this Request to the extent that it

  seeks confidential information, the disclosure of which could be harmful, embarrassing, or

  prejudicial to Plaintiff, even though no protective order has been entered in this case. Plaintiff

  further objects to this Request as unduly burdensome because it is duplicative of other Requests.

  Plaintiff further objects to this Request to the extent that it is unduly burdensome and oppressive

  because it seeks production of documents equally available to, or more reasonably available to,

  Defendant because they are in the possession of third party(ies). Plaintiff also objects to this

  Request to the extent that it seeks documents that are already within Defendant’s possession,

  custody, and/or control, including documents exclusively within Defendant’s possession, custody,

  and/or control.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Absent

  clarification, Plaintiff interprets this Request to seek her own calendar and diary entries. Plaintiff will

  conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 7: All Documents and other tangible items in Your

  possession, custody, control, or otherwise available to You upon which You may rely in


                                                    −12−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 49 of 171 PageID 747




  preparation for Your deposition or at trial, to which You may refer in preparation for Your

  testimony at trial, or which You may use for any other purpose associated with this Lawsuit

  including, but not limited to, those Documents or tangible items that You may use as trial

  exhibits or demonstrative aids.

  RESPONSE TO REQUEST FOR PRODUCTION 7:

          In addition to the above general objections, Plaintiff objects to this Request because it is

  overbroad in that it seeks “all” documents that Plaintiff may use for “any other purpose associated

  with this Lawsuit,” a category that is not only so vague that it is unintelligible, but is also far broader

  than is proportionate to the needs of this case and encompasses materials that are irrelevant and not

  likely to lead to the discovery of admissible evidence. Plaintiff further objects to this Request to the

  extent that it seeks communications and documents protected by the attorney-client privilege.

  Plaintiff further objects to this Request to the extent that it seeks communications and documents

  protected by the attorney work product doctrine, and to the extent that it seeks to invade the

  attorney work product privilege by requesting information that would reveal counsel’s mental

  impressions, thought processes, and/or trial strategy. Plaintiff objects to this Request to the extent

  that it seeks documents protected by the marital communications privilege or any other spousal

  privilege. Plaintiff further objects to this Request because it is impermissibly vague as to scope and

  does not make clear whether it is seeking privileged documents. Also, “any purpose associated with

  this Lawsuit” is an extremely vague phrase and it is not possible to tell what is meant by such phrase.

   Plaintiff further objects to this Request to the extent that it seeks confidential information, the

  disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even though no

  protective order has been entered in this case. Plaintiff further objects to this Request as unduly


                                                     −13−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 50 of 171 PageID 748




  burdensome because it is duplicative of other Requests. Plaintiff further objects to this Request to

  the extent that it is unduly burdensome and oppressive because it seeks production of documents

  equally available to, or more reasonably available to, Defendant because they are in the possession of

  third party(ies). Plaintiff also objects to this Request to the extent that it seeks documents that are

  already within Defendant’s possession, custody, and/or control, including documents exclusively

  within Defendant’s possession, custody, and/or control. Plaintiff further objects that this Request is

  premature to the extent that it seeks production of expert report(s) which will be produced in due

  course and in accordance with the Scheduling Order entered by the Court.

  REQUEST FOR PRODUCTION 8: All Documents and other tangible items in Your

  possession, custody, control, or otherwise available to You supporting Your allegation that all

  conditions precedent to bringing this Lawsuit have occurred.

  RESPONSE TO REQUEST FOR PRODUCTION 8:

          In addition to the foregoing general objections, Plaintiff objects to this Request because it

  asks for a legal conclusion. Plaintiff further objects to this Request because it assumes facts that are

  not proven, namely that there are “conditions precedent” required to be satisfied prior to bringing

  this lawsuit. Plaintiff further objects to this request in that it is vague and ambiguous because it

  refers to unspecified “conditions precedent,” and Plaintiff has no idea (and no way of knowing)

  what “conditions precedent” Defendant is referring to. This request is also vague because it does not

  make clear whether it is seeking documents protected by any privilege. Plaintiff also objects to this

  Request to the extent that it seeks communications and documents protected by the attorney-client

  privilege. Plaintiff further objects to this Request to the extent that it seeks communications and

  documents protected by the attorney work product doctrine, and to the extent that it seeks to invade


                                                    −14−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 51 of 171 PageID 749




  the attorney work product privilege by requesting information that would reveal counsel’s mental

  impressions, thought processes, and/or trial strategy. Plaintiff further objects to this Request to the

  extent that it seeks confidential information, the disclosure of which could be harmful,

  embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered in this

  case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative of

  other Requests. Plaintiff further objects to this Request to the extent that it is unduly burdensome

  and oppressive because it seeks production of documents equally available to, or more reasonably

  available to, Defendant because they are in the possession of third party(ies). Plaintiff also objects to

  this Request to the extent that it seeks documents that are already within Defendant’s possession,

  custody, and/or control, including documents exclusively within Defendant’s possession, custody,

  and/or control.

  REQUEST FOR PRODUCTION 9: All Documents and other tangible items in Your

  possession, custody, control, or otherwise available to You that You received from or submitted

  to any agency, including the Equal Employment Opportunity Commission (EEOC), the Florida

  Commission on Human Rights (FCHR), or any other governmental or administrative agency in

  relation to Your claim of unequal pay based on gender. This request includes all affidavits

  submitted to the EEOC or FCHR.

  RESPONSE TO REQUEST FOR PRODUCTION 9:

          Subject to and notwithstanding the foregoing general objections, Plaintiff responds as follows:

  No such documents exist for the specified period.

  REQUEST FOR PRODUCTION 10: All Documents and other tangible items in Your

  possession, custody, control, or otherwise available to You that You received from or submitted


                                                   −15−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 52 of 171 PageID 750




  to any agency, including the Equal Employment Opportunity Commission (EEOC), the Florida

  Commission on Human Relations (FCHR), or any other governmental or administrative agency

  in relation to Your claim of unequal pay based on race. This request includes all affidavits

  submitted to the EEOC or FCHR.

  RESPONSE TO REQUEST FOR PRODUCTION 10:

          Subject to and notwithstanding the foregoing general objections, Plaintiff responds as follows:

  No such documents exist for the specified period.

  REQUEST FOR PRODUCTION 11: All Documents and other tangible items in Your

  possession, custody, control, or otherwise available to You that support, pertain to, contain any

  reference to, record of, or support for Your claim of any injuries or damages You allegedly

  suffered as a result of any of Defendants’ actions as alleged in Your Complaint in this Lawsuit.

  RESPONSE TO REQUEST FOR PRODUCTION 11:

          In addition to the above general objections, Plaintiff objects to this Request to the extent that it

  seeks communications and documents protected by the attorney-client privilege. Plaintiff further objects

  to this Request to the extent that it seeks communications and documents protected by the attorney

  work product doctrine, and to the extent that it seeks to invade the attorney work product privilege by

  requesting information that would reveal counsel’s mental impressions, thought processes, and/or trial

  strategy. Plaintiff objects to this Request to the extent that it seeks documents protected by the marital

  communications privilege or any other spousal privilege. Plaintiff further objects to this Request as

  impermissibly vague because it does not make clear whether it is seeking documents protected by a

  privilege. Plaintiff further objects to this Request to the extent that it seeks confidential information, the

  disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even though no


                                                      −16−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 53 of 171 PageID 751




  protective order has been entered in this case. Plaintiff further objects to this Request as unduly

  burdensome because it is duplicative of other Requests or information or materials that have already

  been produced. Plaintiff further objects to this Request to the extent that it is unduly burdensome and

  oppressive because it seeks production of documents equally available to, or more reasonably available

  to, Defendant because they are in the possession of third party(ies). Plaintiff also objects to this Request

  to the extent that it seeks documents that are already within Defendant’s possession, custody, and/or

  control, including documents exclusively within Defendant’s possession, custody, and/or control.

  Plaintiff further objects that this Request is premature to the extent that it seeks production of expert

  report(s) which will be produced in due course and in accordance with the Scheduling Order entered by

  the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 12: All data upon which the amount of any alleged claim for

  damages in this case is or may be based, and the working materials from which any exhibit

  purporting to summarize, demonstrate, or otherwise reflect any alleged damages was prepared.

  RESPONSE TO REQUEST FOR PRODUCTION 12:

          In addition to the above general objections, Plaintiff objects to this Request as unduly

  burdensome because it is duplicative of other Requests or information or materials that have already

  been produced. Plaintiff further objects to this Request to the extent that it is unduly burdensome and

  oppressive because it seeks production of documents equally available to, or more reasonably available


                                                     −17−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 54 of 171 PageID 752




  to, Defendant because they are in the possession of third party(ies). Plaintiff also objects to this Request

  to the extent that it seeks documents that are already within Defendant’s possession, custody, and/or

  control, including documents exclusively within Defendant’s possession, custody, and/or control.

  Plaintiff further objects to this Request to the extent that it seeks communications and documents

  protected by the attorney work product doctrine, and to the extent that it seeks to invade the attorney

  work product privilege by requesting information that would reveal counsel’s mental impressions,

  thought processes, and/or trial strategy. Plaintiff further objects to this Request as impermissibly vague

  because it does not make clear whether it is seeking documents protected by a privilege. Plaintiff further

  objects that this Request is premature to the extent that it seeks production of expert report(s) which

  will be produced in due course and in accordance with the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 13: All Documents and other tangible items in Your

  possession, custody, control, or otherwise available to You used or referenced in drafting the

  Complaint or answers to discovery requests served in this Lawsuit.

  RESPONSE TO REQUEST FOR PRODUCTION 13:

          In addition to the above general objections, Plaintiff objects to this Request to the extent that it

  seeks communications and documents protected by the attorney-client privilege. Plaintiff further objects

  to this Request to the extent that it seeks communications and documents protected by the attorney

  work product doctrine, and to the extent that it seeks to invade the attorney work product privilege by


                                                     −18−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 55 of 171 PageID 753




  requesting information that would reveal counsel’s mental impressions, thought processes, and/or trial

  strategy. Plaintiff objects to this Request to the extent that it seeks documents protected by the marital

  communications privilege or any other spousal privilege. Plaintiff further objects to this Request

  because it is impermissibly vague in that it does not make clear whether it is seeking documents

  protected by a privilege. Plaintiff further objects to this Request to the extent that it seeks confidential

  information, the disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even

  though no protective order has been entered in this case. Plaintiff further objects to this Request as

  unduly burdensome because it is duplicative of other Requests or information or materials that have

  already been produced. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff also

  objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 14: Any and all notes You prepared either during or after any

  of Your alleged meetings and/or conversations with any person in the Campaign that refer or

  relate to any and all of Your Allegations in this Lawsuit.




                                                     −19−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 56 of 171 PageID 754




  RESPONSE TO REQUEST FOR PRODUCTION 14:

          In addition to the above general objections, Plaintiff objects to this Request to the extent that it

  seeks confidential information, the disclosure of which could be harmful, embarrassing, or prejudicial to

  Plaintiff, even though no protective order has been entered in this case. Plaintiff further objects to this

  Request as unduly burdensome because it is duplicative of other Requests or information or materials

  that have already been produced.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 15: All statements and/or written, audio and/or audiovisual

  recordings of any persons, including You, that refer or relate to in any way either or both

  Defendants.

  RESPONSE TO REQUEST FOR PRODUCTION 15:

          In addition to the above general objections, Plaintiff objects to this Request because it is

  overbroad in that it seeks production of “all statements,” “audio,” and “audiovisual recordings of any

  person” that refer or relate in any way to the sitting President of the United States or his presidential

  election campaign. Such a request, which encompasses materials that have nothing to do with Plaintiff

  or her claims, is overbroad on its face, vastly disproportionate to the needs of the case, and burdensome

  and oppressive to Plaintiff. This request is also ambiguous to the point of being incomprehensible

  because interpreting it as written results in a wholly unworkable and unreasonable request, yet Plaintiff

  has no way to understand or interpret the nature of the recordings or statements sought. Plaintiff


                                                    −20−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 57 of 171 PageID 755




  further objects to this Request because, as written, it encompasses irrelevant documents that are unlikely

  to lead to the discovery of admissible evidence. Plaintiff further objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff further

  objects to this Request to the extent that it seeks communications and documents protected by the

  attorney work product doctrine, and to the extent that it seeks to invade the attorney work product

  privilege by requesting information that would reveal counsel’s mental impressions, thought processes,

  and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents protected by

  the marital communications privilege or any other spousal privilege. Plaintiff further objects to this

  Request because it does not make clear the scope of the documents it seeks, including whether it is

  seeking documents protected by a privilege, and is therefore impermissibly vague. Plaintiff further

  objects to this Request to the extent that it seeks confidential information, the disclosure of which could

  be harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative of

  other Requests. Plaintiff further objects to this Request to the extent that it is unduly burdensome and

  oppressive because it seeks production of documents equally available to, or more reasonably available

  to, Defendant because they are in the possession of third party(ies). Plaintiff also objects to this Request

  to the extent that it seeks documents that are already within Defendant’s possession, custody, and/or

  control, including documents exclusively within Defendant’s possession, custody, and/or control.

  Plaintiff further objects that this Request is premature to the extent that it seeks production of expert

  report(s) which will be produced in due course and in accordance with the Scheduling Order entered by

  the Court.




                                                     −21−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 58 of 171 PageID 756




          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Absent

  clarification, Plaintiff interprets this Request to seek statements and/or written, audio and/or

  audiovisual recordings of Plaintiff that are not otherwise publicly available or equally available to

  Defendants that refer or relate in any way to either or both Defendants. Plaintiff will conduct a diligent

  search and reasonable inquiry and produce all relevant, responsive non-privileged, non-work-product-

  protected documents that are within the time period specified and her possession, custody, or control.

  REQUEST FOR PRODUCTION 16: All photographic images, video recordings or audio

  recordings in Your possession, custody, control or otherwise available to You created at any time

  from January 1, 2016 through the present that depict You, and have anything whatsoever to do

  with either or both Defendants.

  RESPONSE TO REQUEST FOR PRODUCTION 16:

          In addition to the above general objections, Plaintiff further objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff further

  objects to this Request to the extent that it seeks communications and documents protected by the

  attorney work product doctrine, and to the extent that it seeks to invade the attorney work product

  privilege by requesting information that would reveal counsel’s mental impressions, thought processes,

  and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents protected by

  the marital communications privilege or any other spousal privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be harmful,

  embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered in this case.

  Plaintiff further objects to this Request as unduly burdensome because it is duplicative of other

  Requests. Plaintiff further objects to this Request to the extent that it is unduly burdensome and


                                                    −22−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 59 of 171 PageID 757




  oppressive because it seeks production of documents equally available to, or more reasonably available

  to, Defendant because they are in the possession of third party(ies). Plaintiff also objects to this Request

  to the extent that it seeks documents that are already within Defendant’s possession, custody, and/or

  control, including documents exclusively within Defendant’s possession, custody, and/or control.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 17: All photographic images, video recordings or audio

  recordings in Your possession, custody, control, or otherwise available to You created at any

  time during or after Your employment with the Campaign that depict You, any individuals from

  the Campaign and/or any Trump Person and/or any activities or locations of the Campaign,

  including, but not limited to, at any Campaign event, in any Campaign office, recreational

  vehicle or other Campaign location, or any person related to the Campaign or Trump.

  RESPONSE TO REQUEST FOR PRODUCTION 17:

          In addition to the above general objections, Plaintiff objects to this Request as impermissibly

  vague and ambiguous. Plaintiff further objects to this Request as overbroad, unduly burdensome, and

  disproportionate to the needs of the case because it seeks all images of Plaintiff and any individuals

  from the Campaign, but the Request is not limited to images relating to the Campaign or Plaintiff ’s

  claims in this case. Not all images and recordings of any individuals from the Campaign, including

  private and intimate photographs of Plaintiff and her husband; or any location where the Campaign

  operated (which is every state); or any person related to the Campaign or Trump (which Plaintiff might


                                                     −23−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 60 of 171 PageID 758




  not even know about), is relevant or likely to lead to the discovery of admissible evidence. As drafted,

  this Request is far too broad and therefore burdensome. Plaintiff further objects to this Request to the

  extent that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected by

  the attorney work product doctrine, and to the extent that it seeks to invade the attorney work product

  privilege by requesting information that would reveal counsel’s mental impressions, thought processes,

  and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents protected by

  the marital communications privilege or any other spousal privilege. Plaintiff further objects to this

  Request because the scope of the Request is not clear and it is therefore impermissibly vague. Plaintiff

  further objects to this Request to the extent that it seeks confidential information, the disclosure of

  which could be harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has

  been entered in this case. Plaintiff further objects to this Request as unduly burdensome because it is

  duplicative of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff also

  objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with the

  Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Absent

  clarification, Plaintiff interprets this Request not to seek documents that portray only Plaintiff and/or


                                                    −24−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 61 of 171 PageID 759




  her husband Miguel Rego (who also worked for the Campaign) and are not related to either Defendant

  and do not depict some Campaign-related event or activity. Plaintiff will conduct a diligent search and

  reasonable inquiry and produce all relevant, responsive non-privileged, non-work-product-protected

  documents that are within the time period specified and her possession, custody, or control.

  REQUEST FOR PRODUCTION 18: All Documents and other tangible things in Your

  possession, custody, control, or otherwise available to You that concern, relate to, or refer to

  Communications between You and any current or former employee of either or both

  Defendants regarding the allegations in this Lawsuit.

  RESPONSE TO REQUEST FOR PRODUCTION 18:

          In addition to the above general objections, Plaintiff objects to this Request as overbroad,

  unduly burdensome, and disproportionate to the needs of the case because it seeks all

  Communications between Plaintiff and any current or former employee of either or both

  Defendants, but the Request is not limited to Communications relating to the Campaign or

  Plaintiff ’s claims in this case. Not all Communications between Plaintiff and any current or former

  employee of either or both Defendants, including communications between Plaintiff and her

  husband, is relevant or likely to lead to the discovery of admissible evidence. As drafted, this

  Request is far too broad and therefore burdensome. Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents


                                                   −25−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 62 of 171 PageID 760




  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this request because it is impermissibly vague since it does not make clear the scope of

  the Request, including whether it seeks documents protected by a privilege. Plaintiff further objects

  to this Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Absent

  clarification, Plaintiff interprets this Request not to seek documents that concern, relate to, or refer to

  communications between Plaintiff and her husband (who also worked for the Campaign) that do not

  otherwise have anything to do with either Defendant or this case. Plaintiff will conduct a diligent search

  and reasonable inquiry and produce all relevant, responsive non-privileged, non-work-product-protected

  documents that are within the time period specified and her possession, custody, or control.

  REQUEST FOR PRODUCTION 19: All Documents and other tangible things in Your

  possession, custody, control, or otherwise available to You regarding Your search for


                                                    −26−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 63 of 171 PageID 761




  employment after Your separation from the Campaign, including, but not limited to, copies of

  all employment applications and accompanying documents or materials (including cover letters

  or email messages) that You prepared and submitted.

  RESPONSE TO REQUEST FOR PRODUCTION 19:

          In addition to the above general objections, Plaintiff objects to this Request because the

  information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on sex, and

  unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Whether

  Plaintiff applied to jobs with organizations other than the Campaign after leaving the Campaign is not

  relevant to whether the Campaign underpaid her relative to white and/or male staffers performing the

  same or substantially the same work. Whether Plaintiff applied to jobs with organizations other than the

  Campaign after leaving the Campaign is not relevant to whether Defendant Trump forcibly kissed her.

  Further, not “all” documents “regarding” Plaintiff ’s search for employment following her separation

  from the Campaign are relevant to the issues in this case or likely to lead to the discovery of admissible

  evidence. Thus, this Request is overbroad and disproportionate to the needs of the case, and unduly

  burdensome, because obtaining and producing all responsive documents would be expensive and time

  consuming even though such documents are not relevant to the case. Plaintiff further objects to this

  Request to the extent that it seeks communications and documents protected by the attorney-client

  privilege. Plaintiff further objects to this Request to the extent that it seeks communications and

  documents protected by the attorney work product doctrine, and to the extent that it seeks to invade the

  attorney work product privilege by requesting information that would reveal counsel’s mental

  impressions, thought processes, and/or trial strategy. Plaintiff objects to this Request to the extent that

  it seeks documents protected by the marital communications privilege or any other spousal privilege.


                                                    −27−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 64 of 171 PageID 762




  Plaintiff further objects to this Request because it is impermissibly vague and does not clarify the scope

  of the Request. Plaintiff further objects to this Request to the extent that it seeks confidential

  information, the disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even

  though no protective order has been entered in this case. Plaintiff further objects to this Request as

  unduly burdensome because it is duplicative of other Requests. Plaintiff further objects to this Request

  to the extent that it is unduly burdensome and oppressive because it seeks production of documents

  equally available to, or more reasonably available to, Defendant because they are in the possession of

  third party(ies).

          REQUEST FOR PRODUCTION 20: All Documents and other tangible things in Your

  possession, custody, control, or otherwise available to You regarding any job applications by

  You following Your separation from the Campaign, including, but not limited to, copies of all

  employment applications and accompanying materials (including cover letters or email

  messages) that You prepared and/or submitted to the White House.

  RESPONSE TO REQUEST FOR PRODUCTION 20:

          In addition to the above general objections, Plaintiff objects to this Request because the

  information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on sex, and

  unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Whether

  Plaintiff applied to jobs with organizations other than the Campaign after leaving the Campaign is not

  relevant to whether the Campaign underpaid her relative to white and/or male staffers performing the

  same or substantially the same work. Whether Plaintiff applied to jobs with organizations other than the

  Campaign after leaving the Campaign is not relevant to whether Defendant Trump forcibly kissed her.

  Further, not “all” documents “regarding” Plaintiff ’s search for employment following her separation


                                                    −28−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 65 of 171 PageID 763




  from the Campaign are relevant to the issues in this case or likely to lead to the discovery of admissible

  evidence. Thus, this Request is overbroad and disproportionate to the needs of the case, and unduly

  burdensome, because obtaining and producing all responsive documents would be expensive and time

  consuming even though such documents are not relevant to the case. Plaintiff further objects to this

  Request to the extent that it seeks communications and documents protected by the attorney-client

  privilege. Plaintiff further objects to this Request to the extent that it seeks communications and

  documents protected by the attorney work product doctrine, and to the extent that it seeks to invade the

  attorney work product privilege by requesting information that would reveal counsel’s mental

  impressions, thought processes, and/or trial strategy. Plaintiff objects to this Request to the extent that

  it seeks documents protected by the marital communications privilege or any other spousal privilege.

  Plaintiff further objects to this Request to the extent that it seeks confidential information, the

  disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even though no

  protective order has been entered in this case. Plaintiff further objects to this Request as unduly

  burdensome because it is duplicative of other Requests. Plaintiff further objects to this Request to the

  extent that it is unduly burdensome and oppressive because it seeks production of documents equally

  available to, or more reasonably available to, Defendant because they are in the possession of third

  party(ies). Plaintiff further objects to this Request because it assumes facts not in evidence.

          REQUEST FOR PRODUCTION 21: All Documents and other tangible things in Your

  possession, custody, control, or otherwise available to You regarding any income and benefits

  You received after Your employment with the Campaign.




                                                    −29−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 66 of 171 PageID 764




  RESPONSE TO REQUEST FOR PRODUCTION 21:

          In addition to the above general objections, Plaintiff objects to this Request because the

  information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on sex, and

  unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Documents and

  other materials related to Plaintiff ’s income and benefits after she left the Campaign are not relevant to

  whether the Campaign underpaid her relative to white employees performing substantially the same

  work, or whether the Campaign underpaid her relative to male employees performing substantially the

  same work. Nor are documents and materials regarding income and benefits after Plaintiff left the

  Campaign relevant to whether Defendant Trump forcibly kissed her. Further, even if this request did

  seek relevant materials (it does not), it is also overbroad as not “all” documents and things regarding

  income and benefits after Plaintiff left the Campaign are relevant to the issues in this case or likely to

  lead to the discovery of admissible evidence. Thus, this Request is overbroad and disproportionate to

  the needs of the case, and unduly burdensome, because obtaining and producing all responsive

  documents would be expensive and time consuming even though such documents are not relevant to

  the case. Plaintiff further objects to this Request to the extent that it seeks communications and

  documents protected by the attorney-client privilege. Plaintiff further objects to this Request to the

  extent that it seeks communications and documents protected by the attorney work product doctrine,

  and to the extent that it seeks to invade the attorney work product privilege by requesting information

  that would reveal counsel’s mental impressions, thought processes, and/or trial strategy. Plaintiff objects

  to this Request to the extent that it seeks documents protected by the marital communications privilege

  or any other spousal privilege. Plaintiff further objects to this Request to the extent that it seeks

  confidential information, the disclosure of which could be harmful, embarrassing, or prejudicial to


                                                    −30−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 67 of 171 PageID 765




  Plaintiff, even though no protective order has been entered in this case. Plaintiff further objects to this

  Request as unduly burdensome because it is duplicative of other Requests. Plaintiff further objects to

  this Request to the extent that it is unduly burdensome and oppressive because it seeks production of

  documents equally available to, or more reasonably available to, Defendant because they are in the

  possession of third party(ies).

  REQUEST FOR PRODUCTION 22: Any and all income tax returns, paycheck stubs, canceled

  checks, financial diaries, and any other Documents that indicate wages, salaries, and other

  income or benefits received by You from any source from January 1, 2016 to the present.

  RESPONES TO REQUEST FOR PRODUCTION 22:

          In addition to the above general objections, Plaintiff objects to this Request because it seeks

  documents and materials that are not relevant to Plaintiff ’s claims for battery, unequal pay based on sex,

  and unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Documents

  and other materials related to Plaintiff ’s income and benefits after she left the Campaign are not relevant

  to whether the Campaign underpaid her relative to white employees performing substantially the same

  work, or whether the Campaign underpaid her relative to male employees performing substantially the

  same work. Nor are documents and materials regarding income and benefits after Plaintiff left the

  Campaign relevant to whether Defendant Trump forcibly kissed her. Thus, this Request is overbroad

  and disproportionate to the needs of the case, and unduly burdensome, because obtaining and

  producing all responsive documents would be expensive and time consuming even though such

  documents are not relevant to the case. Plaintiff further objects to this Request to the extent that it

  seeks confidential information, the disclosure of which could be harmful, embarrassing, or prejudicial to

  Plaintiff, even though no protective order has been entered in this case. Plaintiff further objects to this


                                                     −31−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 68 of 171 PageID 766




  Request as unduly burdensome because it is duplicative of other Requests. Plaintiff further objects to

  this Request to the extent that it is unduly burdensome and oppressive because it seeks production of

  documents equally available to, or more reasonably available to, Defendant(s) because they are in the

  possession of third party(ies). Plaintiff further objects to this Request as unduly burdensome and

  oppressive because it seeks records that are already within the possession, custody, control of

  Defendant(s).

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Once a

  protective order has been entered in this case, Plaintiff will conduct a diligent search and reasonable

  inquiry and produce documents provided to her by the Campaign that reflect her pay by the Campaign.

  REQUEST FOR PRODUCTION 23: All Documents and other tangible things in Your

  possession, custody, control, or otherwise available to You that pertain to or contain any

  reference to or record of Your rate of pay, wages and compensation and any employment-

  related benefits You have received from October 2016 to the present.

  RESPONSE TO REQUEST FOR PRODUCTION 23:

          In addition to the above general objections, Plaintiff objects to this Request because the

  information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on sex, and

  unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Documents and

  other materials related to Plaintiff ’s income and benefits after she left the Campaign are not relevant to

  whether the Campaign underpaid her relative to white employees performing substantially the same

  work, or whether the Campaign underpaid her relative to male employees performing substantially the

  same work. Nor are documents and materials regarding income and benefits after Plaintiff left the

  Campaign relevant to whether Defendant Trump forcibly kissed her. Further, even if this request did


                                                    −32−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 69 of 171 PageID 767




  seek relevant materials (it does not), it is also overbroad as not “all” documents and things regarding pay

  and benefits after Plaintiff left the Campaign are relevant to the issues in this case or likely to lead to the

  discovery of admissible evidence. Thus, this Request is overbroad and disproportionate to the needs of

  the case, and unduly burdensome, because obtaining and producing all responsive documents would be

  expensive and time consuming even though such documents are not relevant to the case. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected by

  the attorney-client privilege. Plaintiff further objects to this Request to the extent that it seeks

  communications and documents protected by the attorney work product doctrine, and to the extent that

  it seeks to invade the attorney work product privilege by requesting information that would reveal

  counsel’s mental impressions, thought processes, and/or trial strategy. Plaintiff objects to this Request to

  the extent that it seeks documents protected by the marital communications privilege or any other

  spousal privilege. Plaintiff further objects to this Request as impermissibly vague because it does not

  make clear the scope of documents it seeks. Plaintiff further objects to this Request to the extent that it

  seeks confidential information, the disclosure of which could be harmful, embarrassing, or prejudicial to

  Plaintiff, even though no protective order has been entered in this case. Plaintiff further objects to this

  Request as unduly burdensome because it is duplicative of other Requests. Plaintiff further objects to

  this Request to the extent that it is unduly burdensome and oppressive because it seeks production of

  documents equally available to, or more reasonably available to, Defendant because they are in the

  possession of third party(ies).

  REQUEST FOR PRODUCTION 24: Copies of all Documents regarding any and all criminal

  proceedings against You.




                                                      −33−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 70 of 171 PageID 768




  RESPONSE TO REQUEST FOR PRODUCTION 24:

          In addition to the above general objections, Plaintiff objects to this Request to the extent that it

  seeks communications and documents protected by the attorney-client privilege. Plaintiff further objects

  to this Request to the extent that it seeks communications and documents protected by the attorney

  work product doctrine, and to the extent that it seeks to invade the attorney work product privilege by

  requesting information that would reveal counsel’s mental impressions, thought processes, and/or trial

  strategy. Plaintiff further objects to this Request to the extent that it seeks confidential information, the

  disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even though no

  protective order has been entered in this case. Plaintiff further objects to this Request as vague because

  the term “criminal proceeding” is not defined. Plaintiff further objects to this Request to the extent that

  it is unduly burdensome and oppressive because it seeks production of documents equally available to

  Defendant because if they exist they are in the possession of third party(ies). Plaintiff further objects

  because these requests call for the production of documents that are irrelevant and/or inadmissible.

  Further, documents pertaining to undefined “criminal proceedings” are irrelevant to the issues in this

  case and are not likely to lead to the discovery of admissible evidence. Thus, this Request is overbroad

  and disproportionate to the needs of the case, and unduly burdensome, because obtaining and

  producing all responsive documents would be expensive and time consuming even though such

  documents are not relevant to the case.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Absent

  clarification, Plaintiff interprets this Request to be a Request for documents reflecting criminal

  convictions within the last ten years. No responsive documents exist.

  REQUEST FOR PRODUCTION 25: A copy of Your current resume.


                                                     −34−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 71 of 171 PageID 769




  RESPONSE TO REQUEST FOR PRODUCTION 25:

          In addition to the foregoing general objections, Plaintiff objects that this Request seeks

  documents that are not relevant to the issues in this case because it concerns Plaintiff ’s employment

  history after her employment with the Campaign ended, which is not relevant to whether the Campaign

  discriminated against her in pay based on race and sex or whether Defendant Trump forcibly kissed her.

  Plaintiff further objects to this Request as unduly burdensome because it is duplicative of other

  Requests.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows:

  Plaintiff will produce the resume that she provided to the Campaign at the time that she applied for a

  position.

  REQUEST FOR PRODUCTION 26: All documents and other tangible things in Your

  possession, custody, control, or otherwise available to You that pertain to or contain any

  reference to or record of all job search efforts in which You have engaged since October 2016,

  and all offers of employment You have received since October 2016.

  RESPONSE TO REQUEST FOR PRODUCTION 26:

          In addition to the above general objections, Plaintiff objects to this Request because the

  information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on sex, and

  unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Plaintiff ’s search

  for employment after leaving the Campaign is not relevant to whether the Campaign underpaid her

  relative to white and/or male staffers performing the same or substantially the same work, nor is it

  relevant to whether Defendant Trump forcibly kissed her. Further, not “all” documents pertaining to

  Plaintiff ’s search for employment following her separation from the Campaign are relevant to the issues


                                                      −35−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 72 of 171 PageID 770




  in this case or likely to lead to the discovery of admissible evidence. Thus, this Request is overbroad and

  disproportionate to the needs of the case, and unduly burdensome, because obtaining and producing all

  responsive documents would be expensive and time consuming even though such documents are not

  relevant to the case. Plaintiff further objects to this Request to the extent that it seeks communications

  and documents protected by the attorney-client privilege. Plaintiff further objects to this Request to the

  extent that it seeks communications and documents protected by the attorney work product doctrine,

  and to the extent that it seeks to invade the attorney work product privilege by requesting information

  that would reveal counsel’s mental impressions, thought processes, and/or trial strategy. Plaintiff objects

  to this Request to the extent that it seeks documents protected by the marital communications privilege

  or any other spousal privilege. Plaintiff further objects to this Request as vague because it does not make

  the scope of the Request clear. Plaintiff further objects to this Request to the extent that it seeks

  confidential information, the disclosure of which could be harmful, embarrassing, or prejudicial to

  Plaintiff, even though no protective order has been entered in this case. Plaintiff further objects to this

  Request as unduly burdensome because it is duplicative of other Requests. Plaintiff further objects to

  this Request to the extent that it is unduly burdensome and oppressive because it seeks production of

  documents equally available to, or more reasonably available to, Defendant because they are in the

  possession of third party(ies).

  REQUEST FOR PRODUCTION 27: All Documents and other tangible things in Your

  possession, custody, control, or otherwise available to You that pertain to or contain any

  reference to or record of any Communications since October 2016 between You any past,

  present, or prospective employer including, but not limited to, letters of reference, discipline or

  discharge, job offers, applications, or resume.


                                                    −36−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 73 of 171 PageID 771




  RESPONSE TO REQUEST FOR PRODUCTION 27:

          In addition to the above general objections, Plaintiff objects to this Request because the

  information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on sex, and

  unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Plaintiff ’s

  employment history and/or search for employment after leaving the Campaign are not relevant to

  whether the Campaign underpaid her relative to white and/or male staffers performing the same or

  substantially the same work, nor are they relevant to whether Defendant Trump forcibly kissed her.

  Further, not “all” documents pertaining to Plaintiff ’s search for employment following her separation

  from the Campaign are relevant to the issues in this case or likely to lead to the discovery of admissible

  evidence. Thus, this Request is overbroad and disproportionate to the needs of the case, and unduly

  burdensome, because obtaining and producing all responsive documents would be expensive and time

  consuming even though such documents are not relevant to the case. Plaintiff further objects to this

  Request to the extent that it seeks communications and documents protected by the attorney-client

  privilege. Plaintiff further objects to this Request to the extent that it seeks communications and

  documents protected by the attorney work product doctrine, and to the extent that it seeks to invade the

  attorney work product privilege by requesting information that would reveal counsel’s mental

  impressions, thought processes, and/or trial strategy. Plaintiff objects to this Request to the extent that

  it seeks documents protected by the marital communications privilege or any other spousal privilege.

  Plaintiff further objects to this Request because it is impermissibly vague as to scope. Plaintiff further

  objects to this Request to the extent that it seeks confidential information, the disclosure of which could

  be harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative of


                                                    −37−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 74 of 171 PageID 772




  other Requests. Plaintiff further objects to this Request to the extent that it is unduly burdensome and

  oppressive because it seeks production of documents equally available to, or more reasonably available

  to, Defendant because they are in the possession of third party(ies).

  REQUEST FOR PRODUCTION 28: A copy of the fee arrangement or arrangement with Your

  present attorney(s) and any prior attorney(s) regarding Your claims or potential claims against

  either or both defendants.

  RESPONSE TO REQUEST FOR PRODUCTION 28:

          In addition to the above General Objections, Plaintiff objects to this Request for Production in

  that it seeks privileged attorney-client communications. Plaintiff further objects that this Request is not

  reasonably calculated to lead to the discovery of information relevant to any of Plaintiff ’s claims. The

  request has no apparent purpose other than to harass Plaintiff and her attorneys by seeking confidential,

  privileged information regarding the terms of her legal representation.

  REQUEST FOR PRODUCTION 29: All Documents and other tangible things in Your

  possession, custody, control, or otherwise available to You that pertain to or contain any

  reference to or record of any Communications, since October 2016, between You and any past

  or current employee of either or both Defendants concerning Your allegations in this Lawsuit.

  RESPONSE TO REQUEST FOR PRODUCTION 29:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought


                                                    −38−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 75 of 171 PageID 773




  processes, and/or trial strategy. Plaintiff objects to this Request as overbroad, unduly burdensome,

  and disproportionate to the needs of the case because it seeks all Communications between Plaintiff

  and any current or former employee of either or both Defendants, but the Request is not limited to

  Communications relating to the Campaign or Plaintiff ’s claims in this case. Not all Communications

  between Plaintiff and any current or former employee of either or both Defendants, including

  communications between Plaintiff and her husband, is relevant or likely to lead to the discovery of

  admissible evidence. As drafted, this Request is far too broad and therefore burdensome. Plaintiff

  objects to this Request to the extent that it seeks documents protected by the marital

  communications privilege or any other spousal privilege. Plaintiff further objects to this Request to

  the extent that it seeks confidential information, the disclosure of which could be harmful,

  embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered in this

  case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative of

  other Requests. Plaintiff further objects to this Request to the extent that it is unduly burdensome

  and oppressive because it seeks production of documents equally available to, or more reasonably

  available to, Defendant because they are in the possession of third party(ies). Plaintiff also objects to

  this Request to the extent that it seeks documents that are already within Defendant’s possession,

  custody, and/or control, including documents exclusively within Defendant’s possession, custody,

  and/or control. Plaintiff further objects that this Request is premature to the extent that it seeks

  production of expert report(s) which will be produced in due course and in accordance with the

  Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,


                                                    −39−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 76 of 171 PageID 774




  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 31: All Documents and other tangible things in Your

  possession, custody, control, or otherwise available to You that pertain to or contain any

  references to or record of any damages, injuries, or losses You allegedly have suffered as a

  result of Defendants’ conduct as alleged in this Lawsuit or any charges of discrimination filed

  with the EEOC, FCHR, or any other federal, state or local administrative agency.

  RESPONSE TO REQUEST FOR PRODUCTION 32:

          In addition to the above general objections, Plaintiff objects to this Request because it is

  confusingly drafted, vague, and basically unintelligible. Plaintiff does not know what is meant by

  “damages, injuries, or losses You have allegedly suffered as a result of . . . any charges of

  discrimination filed,” or what else is sought by this Request. Plaintiff further objects to the extent

  that this Request seeks communications and documents protected by the attorney-client privilege.

  Plaintiff further objects to this Request to the extent that it seeks communications and documents

  protected by the attorney work product doctrine, and to the extent that it seeks to invade the

  attorney work product privilege by requesting information that would reveal counsel’s mental

  impressions, thought processes, and/or trial strategy. Plaintiff objects to this Request to the extent

  that it seeks documents protected by the marital communications privilege or any other spousal

  privilege. Plaintiff further objects to this Request as impermissibly vague. Plaintiff further objects to

  this Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative


                                                    −40−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 77 of 171 PageID 775




  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

  REQUEST FOR PRODUCTION 32: All Documents and Communications supporting Your

  allegations in Paragraph 6 of the Complaint that “Not only did Ms. Johnson endure forcible

  kissing by her boss, she experienced race and gender discrimination as one of the few females

  and one of only a handful of African American people on the Campaign payroll.”

  RESPONSE TO REQUEST FOR PRODUCTION 32:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects that this Request is impermissibly vague since it does not make clear whether it is seeking

  documents protected by a privilege. Plaintiff further objects to this Request to the extent that it


                                                   −41−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 78 of 171 PageID 776




  seeks confidential information, the disclosure of which could be harmful, embarrassing, or

  prejudicial to Plaintiff, even though no protective order has been entered in this case. Plaintiff

  further objects to this Request as unduly burdensome because it is duplicative of other Requests.

  Plaintiff further objects to this Request to the extent that it is unduly burdensome and oppressive

  because it seeks production of documents equally available to, or more reasonably available to,

  Defendant because they are in the possession of third party(ies). Plaintiff also objects to this

  Request to the extent that it seeks documents that are already within Defendant’s possession,

  custody, and/or control, including documents exclusively within Defendant’s possession, custody,

  and/or control. Plaintiff further objects that this Request is premature to the extent that it seeks

  production of expert report(s) which will be produced in due course and in accordance with the

  Scheduling Order entered by the Court. Plaintiff further objects that this Request is compound and

  incomprehensible.

  REQUEST FOR PRODUCTION 33: All Documents and Communications supporting Your

  allegations in Paragraph 6 of the Complaint that “Ms. Johnson was paid less than white

  employees, including both staff with similar duties and lower-ranked staff. She was also paid

  less than similarly situated male employees.”

  RESPONSE TO REQUEST FOR PRODUCTION 33:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought


                                                   −42−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 79 of 171 PageID 777




  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this request as vague since it does not make clear whether it is seeking documents

  protected by a privilege. Plaintiff further objects to this Request to the extent that it seeks

  confidential information, the disclosure of which could be harmful, embarrassing, or prejudicial to

  Plaintiff, even though no protective order has been entered in this case. Plaintiff further objects to

  this Request as unduly burdensome because it is duplicative of other Requests. Plaintiff further

  objects to this Request to the extent that it is unduly burdensome and oppressive because it seeks

  production of documents equally available to, or more reasonably available to, Defendant because

  they are in the possession of Defendant and third party(ies). Plaintiff also objects to this Request to

  the extent that it seeks documents that are already within Defendant’s possession, custody, and/or

  control, including documents exclusively within Defendant’s possession, custody, and/or control.

  Plaintiff further objects that this Request is premature to the extent that it seeks production of

  expert report(s) which will be produced in due course and in accordance with the Scheduling Order

  entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 34: All Documents and Communications supporting Your

  allegations in Paragraph 16 of the Complaint that Plaintiff was “paid less than her colleagues

  because of her race and gender. . . . forcibly kissed in public, then subjected to humiliating


                                                    −43−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 80 of 171 PageID 778




  comments from her colleagues that caused her to relive the experience. But she experienced all

  of these things as a senior member of Defendant Trump’s Campaign staff.”

  RESPONSE TO REQUEST FOR PRODUCTION 34:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague since it does not make clear whether it is seeking

  documents protected by a privilege. Plaintiff further objects to this Request to the extent that it

  seeks confidential information, the disclosure of which could be harmful, embarrassing, or

  prejudicial to Plaintiff, even though no protective order has been entered in this case. Plaintiff

  further objects to this Request as unduly burdensome because it is duplicative of other Requests.

  Plaintiff further objects to this Request to the extent that it is unduly burdensome and oppressive

  because it seeks production of documents equally available to, or more reasonably available to,

  Defendant because they are in the possession of third party(ies). Plaintiff also objects to this

  Request to the extent that it seeks documents that are already within Defendant’s possession,

  custody, and/or control, including documents exclusively within Defendant’s possession, custody,

  and/or control. Plaintiff further objects that this Request is premature to the extent that it seeks




                                                   −44−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 81 of 171 PageID 779




  production of expert report(s) which will be produced in due course and in accordance with the

  Scheduling Order entered by the Court.

  REQUEST FOR PRODUCTION 35: All Documents and Communications supporting Your

  allegations in Paragraph 29 of the Complaint that Plaintiff “officially joined the Campaign staff

  in January 2016—making her one of the earliest paid Campaign staffers.”

  RESPONSE TO REQUEST FOR PRODUCTION 35:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s


                                                   −45−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 82 of 171 PageID 780




  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 36: All Documents and Communications supporting Your

  allegations in Paragraph 39 of the Complaint that Plaintiff “was assigned to the National Strike

  Team, an elite group of Campaign staffers who traveled to the most critical states during the

  primary season.”

  RESPONSE TO REQUEST FOR PRODUCTION 36:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because it does not make clear what the scope of the

  request is, including whether it seeks documents protected by a privilege. Plaintiff further objects to


                                                    −46−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 83 of 171 PageID 781




  this Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 37: All Documents and Communications supporting Your

  allegation in Paragraph 46 of the Complaint that, “Thanks in part to Ms. Johnson’s hard work,

  energy, and skills, Defendant Trump won the Republican primaries in California, Illinois,

  Missouri, and Indiana.”

  RESPONSE TO REQUEST FOR PRODUCTION 37:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff


                                                    −47−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 84 of 171 PageID 782




  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.


                                                    −48−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 85 of 171 PageID 783




  REQUEST FOR PRODUCTION 38: All Documents and Communications supporting Your

  allegations in Paragraph 63 of the Complaint that “Defendant Trump grasped [Plaintiff ’s] hand

  and did not let go. He told her he knew she had been on the road for a long time and that she

  had been doing a great job. He also told Ms. Johnson that he would not forget about her, and

  that he was going to take care of her.”

  RESPONSE TO REQUEST FOR PRODUCTION 38:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s


                                                   −49−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 86 of 171 PageID 784




  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 39: All Documents and Communications supporting Your

  allegations in Paragraph 65 of the Complaint that “Defendant Trump was trying to kiss

  [Plaintiff] on the mouth, and [she] attempted to avoid this by turning her head to the right.

  Defendant Trump kissed her anyway, and the kiss landed on the corner of her mouth.”

  RESPONSE TO REQUEST FOR PRODUCTION 39:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this


                                                    −50−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 87 of 171 PageID 785




  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 40: All Documents and Communications supporting Your

  allegation in Paragraph 66 of the Complaint that “Defendant Trump’s kiss on Ms. Johnson’s

  mouth was intentional . . . deliberate and required intention.”

  RESPONSE TO REQUEST FOR PRODUCTION 40:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected


                                                    −51−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 88 of 171 PageID 786




  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.




                                                    −52−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 89 of 171 PageID 787




  REQUEST FOR PRODUCTION 41: All Documents and Communications supporting Your

  allegation in Paragraph 68 of the Complaint that Plaintiff was “in shock about what had just

  transpired. She felt confused and humiliated.”

  RESPONSE TO REQUEST FOR PRODUCTION 41:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it


                                                   −53−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 90 of 171 PageID 788




  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 42: Documents sufficient to identify any persons with whom

  you Communicated about the alleged events of August 24, 2016 including but not limited to

  those mentioned in Paragraph 71 of the Complaint.

  RESPONSE TO REQUEST FOR PRODUCTION 42:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative


                                                    −54−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 91 of 171 PageID 789




  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 43: All Documents constituting, referring to, reflecting or

  otherwise evidencing Communications between you and any person about the alleged events of

  August 24, 2016.

  RESPONSE TO REQUEST FOR PRODUCTION 43:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents


                                                    −55−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 92 of 171 PageID 790




  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 44: All Documents and Communications supporting Your

  allegation in Paragraph 84 of the Complaint that You met with an attorney on October 13, 2016.




                                                    −56−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 93 of 171 PageID 791




  RESPONSE TO REQUEST FOR PRODUCTION 44:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,


                                                    −57−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 94 of 171 PageID 792




  custody, or control. Any documents produced are without prejudice to the attorney client privilege

  between Plaintiff and current counsel and may not be construed as a subject matter waiver.

  REQUEST FOR PRODUCTION 45: All Documents and Communications supporting Your

  allegation in Paragraph 86(a) of the Complaint that You met with a therapist on October 13,

  2016.

  RESPONSE TO REQUEST FOR PRODUCTION 45:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s


                                                   −58−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 95 of 171 PageID 793




  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control.

  REQUEST FOR PRODUCTION 46: All Documents and Communications supporting Your

  allegation in Paragraphs 91 and 92 of the Complaint that You continued communicating with

  an attorney in October 2016.

  RESPONSE TO REQUEST FOR PRODUCTION 46:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be


                                                    −59−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 96 of 171 PageID 794




  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within the time period specified and her possession,

  custody, or control. Any documents produced are without prejudice to the attorney client privilege

  between Plaintiff and current counsel and may not be construed as a subject matter waiver.

  REQUEST FOR PRODUCTION 47: Documents sufficient to identify the attorney with whom

  You met and communicated in October 2016.

  RESPONSE TO REQUEST FOR PRODUCTION 47:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work


                                                    −60−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 97 of 171 PageID 795




  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request as impermissibly vague because the scope of the request is not clear,

  including whether it seeks documents protected by a privilege. Plaintiff further objects to this

  Request to the extent that it seeks confidential information, the disclosure of which could be

  harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

  in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

  of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control, including documents exclusively within Defendant’s possession,

  custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

  seeks production of expert report(s) which will be produced in due course and in accordance with

  the Scheduling Order entered by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows:

          Plaintiff will conduct a diligent search and reasonable inquiry and produce all relevant,

  responsive non-privileged, non-work-product-protected documents that are within the time period

  specified and her possession, custody, or control. Any documents produced are without prejudice to the

  attorney client privilege between Plaintiff and current counsel and may not be construed as a subject

  matter waiver.


                                                   −61−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 98 of 171 PageID 796




  REQUEST FOR PRODUCTION 48: All Communications between You and the attorney with

  whom You met in October 2016 that refer or relate to either or both Defendants.

  RESPONSE TO REQUEST FOR PRODUCTION 48:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff further objects to this Request to the extent that it seeks

  confidential information, the disclosure of which could be harmful, embarrassing, or prejudicial to

  Plaintiff, even though no protective order has been entered in this case. Plaintiff further objects to

  this Request as unduly burdensome because it is duplicative of other Requests. Plaintiff further

  objects to this Request to the extent that it is unduly burdensome and oppressive because it seeks

  production of documents equally available to, or more reasonably available to, Defendant because

  they are in the possession of third party(ies). Plaintiff also objects to this Request to the extent that

  it seeks documents that are already within Defendant’s possession, custody, and/or control. Plaintiff

  further objects that this Request is premature to the extent that it seeks production of expert

  report(s) which will be produced in due course and in accordance with the Scheduling Order entered

  by the Court.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

  will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

  non-work-product-protected documents that are within her possession, custody, or control once a


                                                    −62−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 99 of 171 PageID 797




  protective order has been entered in this case. Any documents produced are without prejudice to the

  attorney client privilege between Plaintiff and current counsel and may not be construed as a subject

  matter waiver.

  REQUEST FOR PRODUCTION 49: Documents sufficient to identify the law firm of the

  attorney with whom You met and communicated in October 2016.

  RESPONSE TO REQUEST FOR PRODUCTION 49:

          In addition to the above general objections, Plaintiff objects to this Request to the extent

  that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

  further objects to this Request to the extent that it seeks communications and documents protected

  by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

  product privilege by requesting information that would reveal counsel’s mental impressions, thought

  processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

  protected by the marital communications privilege or any other spousal privilege. Plaintiff further

  objects to this Request to the extent that it seeks confidential information, the disclosure of which

  could be harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been

  entered in this case. Plaintiff further objects to this Request as unduly burdensome because it is

  duplicative of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

  burdensome and oppressive because it seeks production of documents equally available to, or more

  reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

  also objects to this Request to the extent that it seeks documents that are already within Defendant’s

  possession, custody, and/or control. Plaintiff further objects that this Request is premature to the




                                                   −63−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 100 of 171 PageID 798




   extent that it seeks production of expert report(s) which will be produced in due course and in

   accordance with the Scheduling Order entered by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows:

           Plaintiff will conduct a diligent search and reasonable inquiry and produce all relevant,

   responsive non-privileged, non-work-product-protected documents that are within the time period

   specified and her possession, custody, or control. Any documents produced are without prejudice to the

   attorney client privilege between Plaintiff and current counsel and may not be construed as a subject

   matter waiver.

   REQUEST FOR PRODUCTION 50: All Communications between You and the law firm of

   the attorney with whom You met in October 2016 that refer or relate to either or both

   Defendants.

   RESPONSE TO REQUEST FOR PRODUCTION 50:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff further objects to this Request as impermissibly vague

   because the scope of the request is not clear, including whether it seeks documents protected by a

   privilege. Plaintiff further objects to this Request to the extent that it seeks confidential information,

   the disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even though no

   protective order has been entered in this case. Plaintiff further objects to this Request as unduly


                                                     −64−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 101 of 171 PageID 799




   burdensome because it is duplicative of other Requests. Plaintiff further objects to this Request to

   the extent that it is unduly burdensome and oppressive because it seeks production of documents

   equally available to, or more reasonably available to, Defendant because they are in the possession of

   third party(ies). Plaintiff also objects to this Request to the extent that it seeks documents that are

   already within Defendant’s possession, custody, and/or control, including documents exclusively

   within Defendant’s possession, custody, and/or control. Plaintiff further objects that this request is

   impermissibly vague because it does not clearly identify what communications it is seeking.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

   non-work-product-protected documents that are within the time period specified and her possession,

   custody, or control. Any documents produced are without prejudice to the attorney client privilege

   between Plaintiff and current counsel and may not be construed as a subject matter waiver.

   REQUEST FOR PRODUCTION 51: All Documents and Communications supporting Your

   allegation in Paragraph 93 of the Complaint that You continued seeing a therapist in October

   2016.

   RESPONSE TO REQUEST FOR PRODUCTION 51:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents


                                                     −65−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 102 of 171 PageID 800




   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

   non-work-product-protected documents that are within the time period specified and her possession,

   custody, or control.

   REQUEST FOR PRODUCTION 52: Documents sufficient to identify the therapist with whom

   You met and communicated in October 2016.

   RESPONSE TO REQUEST FOR PRODUCTION 52:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected


                                                     −66−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 103 of 171 PageID 801




   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request to the extent that it seeks confidential information, the disclosure of which

   could be harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been

   entered in this case. Plaintiff further objects to this Request as unduly burdensome because it is

   duplicative of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows:

           Plaintiff will conduct a diligent search and reasonable inquiry and produce all relevant,

   responsive non-privileged, non-work-product-protected documents that are within the time period

   specified and her possession, custody, or control.

   REQUEST FOR PRODUCTION 53: All Communications between You and any and all

   therapists between January 1, 2016 and the present.

   RESPONSE TO REQUEST FOR PRODUCTION 53:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks confidential information, the disclosure of which could be harmful, embarrassing, or

   prejudicial to Plaintiff, even though no protective order has been entered in this case. Plaintiff


                                                    −67−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 104 of 171 PageID 802




   further objects to this Request as unduly burdensome because it is duplicative of other Requests.

   Plaintiff further objects to this Request to the extent that it is unduly burdensome and oppressive

   because it seeks production of documents equally available to, or more reasonably available to,

   Defendant because they are in the possession of third party(ies). Plaintiff also objects to this

   Request to the extent that it seeks documents that are already within Defendant’s possession,

   custody, and/or control, including documents exclusively within Defendant’s possession, custody,

   and/or control. Plaintiff further objects that this Request as overbroad in that it seeks “all”

   communications. Not “all” communications are necessarily relevant to the issues in this case or likely

   to lead to the discovery of admissible evidence. And, Plaintiff may not even know whether some

   people that she “communicates” with are therapists. This Request is impermissibly vague as drafted.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Absent

   clarification, Plaintiff interprets this Request to seek Communications between herself and Lisheyna

   Hurvitz, and between herself and Susannah Smith. Plaintiff will conduct a diligent search and

   reasonable inquiry and produce all relevant, responsive non-privileged, non-work-product-protected

   documents that are within the time period specified and her possession, custody, or control.

   REQUEST FOR PRODUCTION 54: Documents sufficient to identify all doctors, nurses,

   therapists, and all other types of medical and/or health care professionals with whom You have

   consulted from January 1, 2016 until the present.

   RESPONSE TO REQUEST FOR PRODUCTION 54:

           In addition to the above general objections, Plaintiff objects to this request as overbroad and

   disproportionate to the needs of the case, and therefore as unduly burdensome and oppressive. The

   identities of “all” doctors, nurses, and other medical or healthcare professionals Plaintiff may have


                                                    −68−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 105 of 171 PageID 803




   seen since January 1, 2016 are relevant to the issues raised in this case or likely to lead to the

   discovery of personal information. This request seeks documents that have no relationship

   whatsoever to the claims or issues raised in this case. Plaintiff objects to this Request to the extent

   that it seeks documents protected by the marital communications privilege or any other spousal

   privilege. Plaintiff further objects to this Request to the extent that it seeks confidential information,

   the disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even though no

   protective order has been entered in this case. Plaintiff further objects to this Request as unduly

   burdensome because it is duplicative of other Requests.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows:

   Plaintiff will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-

   privileged, non-work-product-protected documents that are within the time period specified and her

   possession, custody, or control.

   REQUEST FOR PRODUCTION 55: Documents sufficient to identify all medications that You

   have consumed from August 1, 2016 until the present, including but not limited to all

   prescriptions and over-the-counter medicines, vitamins/supplements and products including

   aspirin, ibuprofen and acetaminophen, and the date ranges and dosages which you were

   prescribed to consume and actually consumed of each such medication.

   RESPONSE TO REQUEST FOR PRODUCTION 55:

           In addition to the above general objections, Plaintiff objects to this request as overbroad and

   disproportionate to the needs of the case, and therefore as unduly burdensome and oppressive. Not

   every medication that Plaintiff may have consumed since 2016 is relevant to her claims nor is such

   information likely to lead to the discovery of admissible information. Requiring Plaintiff to itemize


                                                     −69−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 106 of 171 PageID 804




   and list out every time she may have taken ibuprofen, acetaminophen, and/or aspirin, along with

   vitamins and/or supplements, is unduly burdensome and oppressive, irrelevant, and

   disproportionate to the needs of the case, particularly since Plaintiff has not asserted any physical

   injuries associated with her claims. Plaintiff objects to this Request to the extent that it seeks

   documents protected by the marital communications privilege or any other spousal privilege.

   Plaintiff further objects to this Request to the extent that it seeks confidential information, the

   disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even though no

   protective order has been entered in this case. Plaintiff further objects that this Request is premature

   to the extent that it seeks production of expert report(s) which will be produced in due course and

   in accordance with the Scheduling Order entered by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds that no

   responsive documents exist from within the specified time period.

   REQUEST FOR PRODUCTION 56: Unredacted copies of all of Your medical records in

   Your possession, custody, control, or otherwise available to You from January 1, 2012 until

   the present.

   RESPONSE TO REQUEST FOR PRODUCTION 56:

           In addition to the above general objections, Plaintiff objects to this request as overbroad

   and disproportionate to the needs of the case, and therefore as unduly burdensome and oppressive.

   This request purports to seek private, personal documents dating back to 2012 (more than four years

   before Defendant Trump forcibly kissed Plaintiff, and four years before the Campaign discriminated

   against her in pay based on sex and race). This Request seeks highly personal, private, confidential

   materials that have no relationship whatsoever to the claims and issues in this case, particularly since


                                                     −70−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 107 of 171 PageID 805




   Plaintiff has not raised any claims based on physical injury. This Request is intended to harass and

   humiliate Plaintiff and is improper and unwarranted. Plaintiff further objects to this Request to the

   extent that it seeks confidential information, the disclosure of which could be harmful,

   embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered in this

   case. Plaintiff further objects to this request to the extent that it seeks documents that are more

   easily available, or equally available, to Defendants because they are in the possession, custody, or

   control of third party(ies).

   REQUEST FOR PRODUCTION 57: All Documents and Communications supporting

   Your allegation in Paragraph 109 of the Complaint that “Defendant Trump’s conduct in

   kissing Ms. Johnson evidenced a conscious disregard for or indifference to her rights.”

   RESPONSE TO REQUEST FOR PRODUCTION 57:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered


                                                    −71−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 108 of 171 PageID 806




   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

   non-work-product-protected documents that are within the time period specified and her possession,

   custody, or control.

   REQUEST FOR PRODUCTION 58: All Documents and Communications supporting Your

   allegations in Paragraph 110 of the Complaint that, “In addition to the forcible kissing Ms.

   Johnson experienced during her time with the Campaign, Ms. Johnson was vastly underpaid

   compared to many of her Campaign counterparts who were white, despite her critical role at

   various stages of the Campaign.

   RESPONSE TO REQUEST FOR PRODUCTION 58:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected


                                                     −72−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 109 of 171 PageID 807




   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

   non-work-product-protected documents that are within the time period specified and her possession,

   custody, or control.




                                                     −73−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 110 of 171 PageID 808




   REQUEST FOR PRODUCTION 59: All Documents and Communications supporting Your

   allegations in Paragraph 111 of the Complaint that “Ms. Johnson was also underpaid compared

   to similarly qualified and less qualified male staffers. She did not know this fact until very

   recently. Ms. Johnson’s experience is not isolated—indeed, the Campaign engaged in systemic

   gender discrimination in pay against its female employees.”

   RESPONSE TO REQUEST FOR PRODUCTION 59:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s


                                                    −74−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 111 of 171 PageID 809




   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court. Plaintiff further objects to this Request as compound

   and incomprehensible.

   REQUEST FOR PRODUCTION 60: All Documents and Communications supporting Your

   allegations in Paragraph 112 of the Complaint regarding Sidney Bowdidge, Matt Ciepielowski,

   Austin Browning, David Chiokadze, and Tony Ledbetter.

   RESPONSE TO REQUEST FOR PRODUCTION 60:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly


                                                    −75−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 112 of 171 PageID 810




   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

   non-work-product-protected documents that are within the time period specified and her possession,

   custody, or control.

   REQUEST FOR PRODUCTION 61: All Documents and Communications supporting Your

   allegations in Paragraphs 113 through 116 regarding what the Campaign purportedly “knew.”

   RESPONSE TO REQUEST FOR PRODUCTION 61:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,


                                                     −76−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 113 of 171 PageID 811




   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

   REQUEST FOR PRODUCTION 62: All Documents and Communications supporting Your

   allegation in Paragraph 118 of the Complaint that “[t]he Campaign’s discriminatory pay was

   part of a larger culture of racist and sexist behavior that pervaded the Campaign.”

   RESPONSE TO REQUEST FOR PRODUCTION 62:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents


                                                    −77−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 114 of 171 PageID 812




   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

   non-work-product-protected documents that are within the time period specified and her possession,

   custody, or control.

   REQUEST FOR PRODUCTION 63: All Documents and Communications supporting Your

   allegation in Paragraph 119 of the Compliant that You “endured and observed repeated

   instances of racist and sexist remarks throughout the Campaign.”

   RESPONSE TO REQUEST FOR PRODUCTION 63:


                                                     −78−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 115 of 171 PageID 813




           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,


                                                     −79−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 116 of 171 PageID 814




   non-work-product-protected documents that are within the time period specified and her possession,

   custody, or control.

   REQUEST FOR PRODUCTION 65: All Documents and other tangible items in Your

   possession, custody, control, or otherwise available to You (including, but not limited to,

   ledgers, reports, correspondence, notes, contracts, calendars, schedules, and memoranda) that

   refer to, concern, reflect, itemize, describe or relate to the job duties of putative class members

   of “the collective” referred to in Paragraph 121 of the Complaint.

   RESPONSE TO REQUEST FOR PRODUCTION 65:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more


                                                    −80−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 117 of 171 PageID 815




   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

   non-work-product-protected documents that are within the time period specified and her possession,

   custody, or control.

   REQUEST FOR PRODUCTION 66: All Documents and Communications supporting Count I

   alleged in Paragraphs 128 through 133 of the Complaint.

   RESPONSE TO REQUEST FOR PRODUCTION 66:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this


                                                     −81−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 118 of 171 PageID 816




   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

   REQUEST FOR PRODUCTION 67: All Documents and other tangible items in Your

   possession, custody, control, or otherwise available to You (including, but not limited to,

   ledgers, reports, correspondence, notes, contracts, calendars, schedules, and memoranda) that

   refer to, concern, reflect, itemize, describe or relate to the male Campaign employees who you

   claim are or were “similarly-situated,” as alleged in Paragraph 135 of the Complaint.

   RESPONSE TO REQUEST FOR PRODUCTION 67:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought


                                                    −82−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 119 of 171 PageID 817




   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

   non-work-product-protected documents that are within the time period specified and her possession,

   custody, or control.

   REQUEST FOR PRODUCTION 68: All Documents and Communications supporting Count

   II as alleged in Paragraphs 134 through 141 of the Complaint.

   RESPONSE TO REQUEST FOR PRODUCTION 68:


                                                     −83−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 120 of 171 PageID 818




           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

   REQUEST FOR PRODUCTION 69: All Documents and Communications supporting Count

   III alleged in Paragraphs 142 through 148 of the Complaint.


                                                    −84−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 121 of 171 PageID 819




   RESPONSE TO REQUEST FOR PRODUCTION 69:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.




                                                    −85−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 122 of 171 PageID 820




   REQUEST FOR PRODUCTION 70: All Documents and other tangible items in Your

   possession, custody, control, or otherwise available to You (including, but not limited to,

   ledgers, reports, correspondence, notes, contracts, calendars, schedules, and memoranda) that

   refer to, concern, reflect, itemize, describe or relate to the white Campaign employees who you

   claim are or were “similarly-situated” as alleged in Paragraph 143 of the Complaint.

   RESPONSE TO REQUEST FOR PRODUCTION 70:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s


                                                    −86−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 123 of 171 PageID 821




   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

   non-work-product-protected documents that are within the time period specified and her possession,

   custody, or control.

   REQUEST FOR PRODUCTION 71: All Documents in Your possession, custody, control, or

   otherwise available to You that refer or relate to Trump.

   RESPONSE TO REQUEST FOR PRODUCTION 71:

           In addition to the above general objections, Plaintiff objects to this Request because it is

   overbroad and vague. Trump is the President of the United States and not “all” documents in

   Plaintiff ’s possession, custody, or control that “refer” to him are relevant to this case or likely to lead

   to the discovery of admissible evidence. This Request is therefore unduly burdensome to respond

   to, and disproportionate to the needs of this case. Plaintiff further objects to this Request because it

   is vague as to scope, including whether it seeks documents protected by a privilege. Plaintiff further

   objects to this Request to the extent that it seeks communications and documents protected by the

   attorney-client privilege. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request to the extent that it seeks communications and documents protected by the

   attorney work product doctrine, and to the extent that it seeks to invade the attorney work product


                                                      −87−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 124 of 171 PageID 822




   privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff further objects to this Request to the extent that it seeks

   confidential information, the disclosure of which could be harmful, embarrassing, or prejudicial to

   Plaintiff, even though no protective order has been entered in this case. Plaintiff further objects to

   this Request as unduly burdensome because it is duplicative of other Requests. Plaintiff further

   objects to this Request to the extent that it is unduly burdensome and oppressive because it seeks

   production of documents equally available to, or more reasonably available to, Defendant because

   they are in the possession of third party(ies). Plaintiff also objects to this Request to the extent that

   it seeks documents that are already within Defendant’s possession, custody, and/or control,

   including documents exclusively within Defendant’s possession, custody, and/or control. Plaintiff

   further objects that this Request is premature to the extent that it seeks production of expert

   report(s) which will be produced in due course and in accordance with the Scheduling Order entered

   by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Absent

   clarification, Plaintiff interprets this Request to seek documents that refer or relate to Trump that are

   potentially relevant to the subject matter of this lawsuit. Plaintiff will conduct a diligent search and

   reasonable inquiry and produce all relevant, responsive non-privileged, non-work-product-protected

   documents that are within the time period specified and her possession, custody, or control.

   REQUEST FOR PRODUCTION 72: All Documents in Your possession, custody, control, or

   otherwise available to You that refer or relate to the Campaign.

   RESPONSE TO REQUEST FOR PRODUCTION 72:




                                                     −88−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 125 of 171 PageID 823




           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff

   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Absent

   clarification, Plaintiff interprets this Request to seek documents that refer or relate to the Campaign that


                                                      −89−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 126 of 171 PageID 824




   are potentially relevant to the subject matter of this lawsuit. Plaintiff will conduct a diligent search and

   reasonable inquiry and produce all relevant, responsive non-privileged, non-work-product-protected

   documents that are within the time period specified and her possession, custody, or control.

   REQUEST FOR PRODUCTION 73: All Documents in Your possession, custody, control, or

   otherwise available to You that refer or relate to You seeking a position with the United States

   Embassy in Portugal.

   RESPONSE TO REQUEST FOR PRODUCTION 73:

           In addition to the above general objections, Plaintiff objects to this Request because the

   information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on sex, and

   unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Whether

   Plaintiff applied to jobs with organizations other than the Campaign after leaving the Campaign is not

   relevant to whether the Campaign underpaid her relative to white and/or male staffers performing the

   same or substantially the same work. Whether Plaintiff applied to jobs with organizations other than the

   Campaign after leaving the Campaign is not relevant to whether Defendant Trump forcibly kissed her.

   Further, not “all” documents “regarding” Plaintiff ’s search for employment following her separation

   from the Campaign are relevant to the issues in this case or likely to lead to the discovery of admissible

   evidence. Thus, this Request is overbroad and disproportionate to the needs of the case, and unduly

   burdensome, because obtaining and producing all responsive documents would be expensive and time

   consuming even though such documents are not relevant to the case. Plaintiff further objects to this

   Request to the extent that it seeks communications and documents protected by the attorney-client

   privilege. Plaintiff objects to this Request to the extent that it seeks documents protected by the marital

   communications privilege or any other spousal privilege. Plaintiff further objects to this Request as


                                                      −90−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 127 of 171 PageID 825




   impermissibly vague because the scope of the request is not clear as to whether it seeks documents

   protected by a privilege. Plaintiff further objects to this Request to the extent that it seeks

   communications and documents protected by the attorney work product doctrine, and to the extent that

   it seeks to invade the attorney work product privilege by requesting information that would reveal

   counsel’s mental impressions, thought processes, and/or trial strategy. Plaintiff further objects to this

   Request as impermissibly vague because the scope of the request is not clear, including whether it seeks

   documents protected by a privilege. Plaintiff further objects to this Request to the extent that it seeks

   confidential information, the disclosure of which could be harmful, embarrassing, or prejudicial to

   Plaintiff, even though no protective order has been entered in this case. Plaintiff further objects to this

   Request as unduly burdensome because it is duplicative of other Requests. Plaintiff further objects to

   this Request to the extent that it is unduly burdensome and oppressive because it seeks production of

   documents equally available to, or more reasonably available to, Defendant because they are in the

   possession of third party(ies).

   REQUEST FOR PRODUCTION 74: Your written agreement(s) with Public Justice.

   RESPONSE TO REQUEST FOR PRODUCTION 74:

           In addition to the above General Objections, Plaintiff objects to this Request for Production in

   that it seeks privileged attorney-client communications. Plaintiff further objects that this Request is not

   reasonably calculated to lead to the discovery of information relevant to any of Plaintiff ’s claims. The

   request has no apparent purpose other than to harass Plaintiff and her attorneys by seeking confidential,

   privileged information regarding the terms of her legal representation.

   REQUEST FOR PRODUCTION 75: All Documents that constitute, refer or relate to Your

   Communications with Public Justice.


                                                     −91−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 128 of 171 PageID 826




   RESPONSE TO REQUEST FOR PRODUCTION 75:

           In addition to the above General Objections, Plaintiff objects to this Request for Production as

   facially impermissible in that it explicitly seeks privileged attorney-client communications. Plaintiff

   further objects to the request as vague, ambiguous and overbroad in its use of the term “refer or relate

   to communications with Public Justice.”

   REQUEST FOR PRODUCTION 76: All Documents that constitute, refer or relate to Your

   Communications with any members of the news media before and/or after this Lawsuit was

   filed regarding Your allegations relating to either or both of the Defendants.

   RESPONSE TO REQUEST FOR PRODUCTION 76:

           In addition to the foregoing general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney work product doctrine, and to

   the extent that it seeks to invade the attorney work product privilege by requesting information that

   would reveal counsel’s mental impressions, thought processes, and/or trial strategy. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear, including

   whether it seeks documents protected by a privilege. Plaintiff objects to this Request to the extent that it

   seeks documents protected by the marital communications privilege or any other spousal privilege.

   Plaintiff further objects to this Request to the extent that it seeks confidential information, the

   disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even though no

   protective order has been entered in this case. Plaintiff further objects to this Request as unduly

   burdensome because it is duplicative of other Requests. Plaintiff further objects to this Request to the

   extent that it is unduly burdensome and oppressive because it seeks production of documents equally




                                                      −92−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 129 of 171 PageID 827




   available to, or more reasonably available to, Defendant because they are in the possession of third

   party(ies).

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

   non-work-product-protected documents that are within the time period specified and her possession,

   custody, or control.

   REQUEST OFR PRODUCTION 77: All Documents and Communications that refer or relate

   to any actual and/or potential book(s) by You relating to either or both of the Defendants,

   including but not limited to Documents and Communications that refer or relate to any efforts

   by You and/or any one acting on Your behalf to pitch, propose, bid on, negotiate, develop,

   write, edit, or promote any such actual or potential book(s).

   RESPONSE TO REQUEST FOR PRODUCTION 77:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be


                                                     −93−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 130 of 171 PageID 828




   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request because it assumes facts not in evidence.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: No

   responsive documents exist.

   REQUEST FOR PRODUCTION 78: All drafts and/or versions of any actual and/or potential

   book(s) by You relating to either or both of the Defendants.

   RESPONSE TO REQUEST FOR PRODUCTION 78:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff further objects to this Request to the extent that it seeks

   confidential information, the disclosure of which could be harmful, embarrassing, or prejudicial to

   Plaintiff, even though no protective order has been entered in this case. Plaintiff further objects to

   this Request because it assumes facts not in evidence.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: No

   responsive documents exist.

   REQUEST FOR PRODUCTION 79: All Documents that constitute, refer or relate to Your

   Communications with any publishers or their representatives relating to either or both of the

   Defendants.

   RESPONSE TO REQUEST FOR PRODUCTION 79:


                                                     −94−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 131 of 171 PageID 829




           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request because it assumes facts not in evidence.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: No

   responsive documents exist.

   REQUEST FOR PRODUCTION 80: All Documents that constitute, refer or relate to Your

   Communications with any literary agents relating to either or both of the Defendants.

   RESPONSE TO REQUEST FOR PRODUCTION 80:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought


                                                    −95−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 132 of 171 PageID 830




   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: No

   responsive documents exist.

   REQUEST FOR PRODUCTION 81: All Documents that constitute, refer or relate to Your

   Communications with any publicists relating to either or both of the Defendants.

   RESPONSE TO REQUEST FOR PRODUCTION 81:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request to the extent that it seeks to invade the attorney work product privilege by

   seeking to discover materials created by agents of Plaintiff ’s counsel at the direction of Plaintiff ’s

   counsel. Plaintiff further objects to this Request to the extent that it seeks confidential information,


                                                     −96−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 133 of 171 PageID 831




   the disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even though no

   protective order has been entered in this case.

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: No non-

   privileged, non-work-product-protected materials exist.

   REQUEST FOR PRODUCTION 82: All Documents and Communications that refer or relate

   to any actual or potential media appearances, interviews or statements by You relating to either

   or both of the Defendants, including but not limited to any requests directed to You, any offers

   by You, any transcripts, notes, articles, recordings (audio, visual, or audio-visual) or

   contracts/agreements related to any actual or potential media appearance, interviews or

   statements, and all revenues or compensation received by You therefrom.

   RESPONSE TO REQUEST FOR PRODUCTION 82:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request to the extent that it seeks to invade the attorney work product privilege by

   seeking to discover materials created by agents of Plaintiff ’s counsel at the direction of Plaintiff ’s

   counsel. Plaintiff further objects to this Request to the extent that it seeks confidential information,

   the disclosure of which could be harmful, embarrassing, or prejudicial to Plaintiff, even though no


                                                     −97−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 134 of 171 PageID 832




   protective order has been entered in this case. Plaintiff further objects to this Request to the extent

   that it seeks information equally available to Defendant(s) because it is publicly available or

   otherwise in the possession of third party(ies).

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce all relevant, responsive non-privileged,

   non-work-product-protected documents that are within the specified time period and her possession,

   custody, or control.

   REQUEST FOR PRODUCTION 83: All Documents and Communications that refer or relate

   to any promotional or publicity activities relating to either or both of the Defendants by You,

   Public Justice, and/or anyone acting on Your behalf, before and/or after this Lawsuit was filed,

   including but not limited to soliciting, scheduling, organizing or preparing for any media

   appearances, interviews, statements, or press releases.

   RESPONSE TO REQUEST FOR PRODUCTION 83:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff further objects to this Request to the extent that it seeks to

   invade the attorney work product privilege by seeking to discover materials created by agents of

   Plaintiff ’s counsel at the direction of Plaintiff ’s counsel. Plaintiff further objects to this Request as

   impermissibly vague because the scope of the request is not clear, including whether it seeks


                                                      −98−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 135 of 171 PageID 833




   documents protected by a privilege. Plaintiff further objects to this Request to the extent that it

   seeks confidential information, the disclosure of which could be harmful, embarrassing, or

   prejudicial to Plaintiff, even though no protective order has been entered in this case. Plaintiff

   further objects to this Request because it is duplicative of other requests and therefore unduly

   burdensome and oppressive. Plaintiff further objects to this request because it is overbroad in that it

   seeks “all” documents and communications relating to “any” promotional or publicity activities

   relating to the President of the United States and his campaign, which could encompass materials

   wholly unrelated to the case. Plaintiff further objects to this Request to the extent it seeks

   documents that are equally accessible to Defendant(s) because they are in the possession, custody, or

   control of third party(ies).

           Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows: Plaintiff

   will conduct a diligent search and reasonable inquiry and produce press releases and press statements.




   Date: June 6, 2019                              Respectfully submitted,

                                                    /s/ Hassan A. Zavareei
                                                   Hassan A. Zavareei (pro hac vice)
                                                   Katherine M. Aizpuru (pro hac vice)
                                                   TYCKO & ZAVAREEI LLP
                                                   1828 L Street, N.W., Suite 1000
                                                   Washington, D.C. 20036
                                                   Telephone: 202-973-0900
                                                   Facsimile: 202-973-0950
                                                   hzavareei@tzlegal.com
                                                   kaizpuru@tzlegal.com

                                                   Tanya S. Koshy (pro hac vice)
                                                   TYCKO & ZAVAREEI LLP
                                                   1970 Broadway, Suite 1070

                                                     −99−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 136 of 171 PageID 834




                                      Oakland, CA 94612
                                      P: (510) 250-3298
                                      F: (202) 973-0950
                                      tkoshy@tzlegal.com

                                      Janet Varnell (Fla. Bar No. 71072)
                                      Brian W. Warwick, (Fla. Bar No. 0605573)
                                      VARNELL & WARWICK, PA
                                      P.O. Box 1870
                                      Lady Lake, FL 32158-1870
                                      P: 352-753-8600
                                      F: 352-503-3301
                                      jvarnell@varnellandwarwick.com
                                      bwarwick@varnellandwarwick.com

                                      F. Paul Bland (pro hac vice)
                                      Karla Gilbride (pro hac vice)
                                      PUBLIC JUSTICE, P.C.
                                      1620 L Street NW, Suite 630
                                      Washington, DC 20036
                                      (202) 797-8600

                                      Jennifer Bennett (pro hac vice)
                                      PUBLIC JUSTICE, P.C.
                                      475 14th Street, Suite 610
                                      Oakland, CA 94612
                                      (510) 622-8150

                                      Counsel for Plaintiff




                                      −100−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 137 of 171 PageID 835




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 6, 2019, the foregoing document was served, with the

   consent of all parties, by electronic mail on counsel of record for Defendants.

                                                  /s/ Hassan A. Zavareei
                                                  Hassan A. Zavareei




                                                  −101−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 138 of 171 PageID 836




                       EXHIBIT E
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 139 of 171 PageID 837



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

   ALVA JOHNSON,
   Individually and On Behalf of All Others
   Similarly Situated,
                                                             Case No. 8:19-cv-00475-WFJ-SPF
                            Plaintiff,
                   v.

   DONALD J. TRUMP,
   In his Individual Capacity and
   DONALD J. TRUMP FOR
   PRESIDENT, INC.

                            Defendant.

       PLAINTIFF’S RESPONSES AND OBJECTIONS TO DEFENDANT DONALD J.
       TRUMP FOR PRESIDENT, INC.’S FIRST REQUESTS FOR PRODUCTION OF
                         DOCUMENTS TO PLAINTIFF

           Plaintiff Alva Johnson objects and responds to Defendant Donald J. Trump for President, Inc.’s

   First Requests for Production of Documents to Plaintiff, served May 7, 2019, as follows:

                                      PRELIMINARY STATEMENT

           1.      Plaintiff ’s investigation and development of all facts and circumstances relating to

   this action are ongoing. These responses and objections are made without prejudice to, and are not a

   waiver of, Plaintiff ’s right to rely on other facts or documents at trial.

           2.      By making the accompanying responses and objections to Requests for Production

   propounded by Donald J. Trump for President, Inc. (“the Campaign”) and/or Defendant Donald J.

   Trump (“Defendant Trump”) (collectively, “Defendants”), Plaintiff does not waive, and hereby

   expressly reserves, her right to assert any and all objections to the admissibility of such responses

   into evidence in this action, or in any other proceedings, on any and all grounds including but not

   limited to competency, relevancy, materiality, and privilege. Plaintiff makes the responses and
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 140 of 171 PageID 838




   objections herein without in any way implying that she considers the Requests for Production, and

   responses to the Requests for Production, relevant or material to the subject matter of this action.

           3.      Plaintiff will provide information and documents that are presently within her

   personal knowledge, possession, custody, or control. Her possession, custody, or control does not

   include information or documents that are publicly available and does not include any constructive

   possession conferred by Plaintiff ’s right or power to compel the production of documents or

   information from third parties.

           4.      A response to a Request for Production stating that objections or indicating that

   documents may be produced shall not be deemed or construed to mean that there are, in fact,

   responsive documents or that Plaintiff acquiesces in the characterization of the conduct or activities

   described in the Request for Production or the definitions and/or instructions to the Request for

   Production.

           5.      To the extent documents containing confidential subject matter are going to be

   produced in response to these Requests, they will be produced only after a protective order has been

   entered in this case.

           6.      All documents produced are without prejudice to the attorney client privilege

   between Plaintiff and her current counsel and may not be construed as a subject matter waiver.

                                           GENERAL OBJECTIONS

           The following objections are incorporated by reference into each of Plaintiff ’s specific

   responses below.

           1.      Plaintiff objects to the “Definitions,” “Instructions,” and to each discovery request

   to the extent they propose to impose any requirement or discovery obligation on Plaintiff greater


                                                    −2−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 141 of 171 PageID 839




   than or different than those imposed by the Federal Rules of Civil Procedure and the applicable

   rules of this Court.

           2.      Plaintiff objects to the Requests for Production to the extent that they seek

   documents or information that is protected by the attorney-client privilege, constitutes attorney

   work product, was prepared in anticipation of litigation or for trial, or is otherwise privileged from

   discovery. Inadvertent disclosure of any privileged documents or information in response to the

   Requests shall not constitute a waiver of any applicable privilege.

           3.      Plaintiff objects to the Requests for Production as premature (at this stage of the

   litigation) to the extent they involve opinions or contentions that relate to fact or the application of

   law to fact and to the extent that they call for documents or information that will be produced

   and/or discovered through upcoming discovery.

           4.      No response to a Request for Production shall be deemed to constitute any

   agreement or concession that the subject matter of the Requests for Production is relevant to this

   action, and all responses shall be made without waiving or intending to waive any objection,

   including but not limited to objections as to relevance, privilege, or admissibility.

           5.      Plaintiff objects to each Request for Production to the extent that it is duplicative of

   other discovery requests or asks Plaintiff to provide information that has already been produced to

   Defendant. Plaintiff reserves the right to produce documents or information that may be responsive

   to multiple requests only once.

           6.      Plaintiff objects to each Request for Production to the extent that it asks Plaintiff to

   provide information that Defendant can know or which Defendant is responsible for knowing.




                                                      −3−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 142 of 171 PageID 840




           7.      Plaintiff objects to each Request for Production to the extent that it calls for

   documents or information already within in Defendant’s possession, custody, or control or are

   publicly available and just as easily obtainable by Defendant as they are by Plaintiff. Plaintiff will not

   produce documents that are responsive but are publicly available. Plaintiff will not produce

   documents that are responsive but equally available to both parties.

           8.      Plaintiff objects to the Requests for Production to the extent that they are vague,

   ambiguous, overly broad, unduly burdensome, and oppressive.

           9.      Plaintiff objects to the Requests for Production to the extent that they seek

   information that is not reasonably calculated to lead to the discovery of admissible evidence and not

   reasonably limited in time period.

           10.     Plaintiff objects to the Requests for Production to the extent they assume facts that

   are not in evidence. By responding to these requests, Plaintiff does not admit, concede, or agree

   with any explicit or implicit assumption made in the Requests.

           11.     Plaintiff objects to the Requests for Production to the extent that they seek to define

   terms and/or characterize the evidence in this matter, and to the extent that they contain terms or

   concepts that are vague, ambiguous, and/or otherwise unintelligible. To the extent that Plaintiff

   adopts any terms or characterizations used by Defendant in these Requests for Production, such

   adoption is specifically limited solely to these responses.

           12.     Plaintiff objects to the Requests for Production to the extent that they seek

   disclosure of “any” documents or information responsive to a particular Request for Production on

   the grounds that such a request is premature, overly broad, and unduly burdensome.




                                                      −4−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 143 of 171 PageID 841




           13.     Plaintiff objects to the Requests for Production to the extent that they seek

   production of sensitive confidential personal information.

           14.     Plaintiff objects to the Requests for Production as overly broad and unduly

   burdensome to the extent they request documents without specifying a time period. Therefore,

   notwithstanding any of Plaintiff ’s other general or specific objections, where Defendants do not

   specify a responsive period, Plaintiff is restricting her responses to documents from September 1,

   2015 to the present.

           15.     Plaintiff objects to each Request to the extent it seeks documents protected by the

   marital communications privilege or any other spousal privilege.

           16.     Plaintiff expressly incorporates each of these General Objections into each response

   below. No Response shall be understood as, nor is it intended to be, a waiver to any General

   Objection or specific objection that may be separately stated in response to any Request for

   Production.

          RESPONSES AND OBJECTIONS TO REQUESTS FOR PRODUCTION OF
                                DOCUMENTS

   REQUEST FOR PRODUCTION 30: All documents and other tangible things in Your

   possession, custody, control, or otherwise available to You that pertain to Your claim (if any)

   for unemployment compensation benefits after Your separation from the Campaign,

   including all recordings of hearings.

   RESPONSE TO REQUEST FOR PRODUCTION 30:

           In addition to the above general objections, Plaintiff objects to this Request because the

   information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on sex, and

   unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Documents and

                                                      −5−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 144 of 171 PageID 842




   other materials related to income Plaintiff may have received after she left the Campaign are not relevant

   to whether the Campaign underpaid her relative to white employees performing substantially the same

   work, or whether the Campaign underpaid her relative to male employees performing substantially the

   same work. Nor are documents and materials regarding income and benefits after Plaintiff left the

   Campaign relevant to whether Defendant Trump forcibly kissed her. Further, even if this request did

   seek relevant materials (it does not), it is also overbroad as not “all” documents and things regarding

   income and benefits after Plaintiff left the Campaign are relevant to the issues in this case or likely to

   lead to the discovery of admissible evidence. Thus, this Request is overbroad and disproportionate to

   the needs of the case, and unduly burdensome, because obtaining and producing all responsive

   documents would be expensive and time consuming even though such documents are not relevant to

   the case. Plaintiff further objects to this Request to the extent that it seeks communications and

   documents protected by the attorney-client privilege. Plaintiff further objects to this Request to the

   extent that it seeks communications and documents protected by the attorney work product doctrine,

   and to the extent that it seeks to invade the attorney work product privilege by requesting information

   that would reveal counsel’s mental impressions, thought processes, and/or trial strategy. Plaintiff objects

   to this Request to the extent that it seeks documents protected by the marital communications privilege

   or any other spousal privilege. Plaintiff further objects to this Request to the extent that it seeks

   confidential information, the disclosure of which could be harmful, embarrassing, or prejudicial to

   Plaintiff, even though no protective order has been entered in this case. Plaintiff further objects to this

   Request as unduly burdensome because it is duplicative of other Requests. Plaintiff further objects to

   this Request to the extent that it is unduly burdensome and oppressive because it seeks production of




                                                      −6−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 145 of 171 PageID 843




   documents equally available to, or more reasonably available to, Defendant because they are in the

   possession of third party(ies).

           Subject to and notwithstanding the above objections, Plaintiff responds as follows: No such

   documents exist.

   REQUEST FOR PRODUCTION 64: All Documents and Communications supporting Your

   collective action allegations in Paragraphs 120 through 127 of the Complaint.

   RESPONSE TO REQUEST FOR PRODUCTION 64:

           In addition to the above general objections, Plaintiff objects to this Request to the extent

   that it seeks communications and documents protected by the attorney-client privilege. Plaintiff

   further objects to this Request to the extent that it seeks communications and documents protected

   by the attorney work product doctrine, and to the extent that it seeks to invade the attorney work

   product privilege by requesting information that would reveal counsel’s mental impressions, thought

   processes, and/or trial strategy. Plaintiff objects to this Request to the extent that it seeks documents

   protected by the marital communications privilege or any other spousal privilege. Plaintiff further

   objects to this Request as impermissibly vague because the scope of the request is not clear,

   including whether it seeks documents protected by a privilege. Plaintiff further objects to this

   Request to the extent that it seeks confidential information, the disclosure of which could be

   harmful, embarrassing, or prejudicial to Plaintiff, even though no protective order has been entered

   in this case. Plaintiff further objects to this Request as unduly burdensome because it is duplicative

   of other Requests. Plaintiff further objects to this Request to the extent that it is unduly

   burdensome and oppressive because it seeks production of documents equally available to, or more

   reasonably available to, Defendant because they are in the possession of third party(ies). Plaintiff


                                                     −7−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 146 of 171 PageID 844




   also objects to this Request to the extent that it seeks documents that are already within Defendant’s

   possession, custody, and/or control, including documents exclusively within Defendant’s possession,

   custody, and/or control. Plaintiff further objects that this Request is premature to the extent that it

   seeks production of expert report(s) which will be produced in due course and in accordance with

   the Scheduling Order entered by the Court.




   Date: June 7, 2019                              Respectfully submitted,

                                                    /s/ Hassan A. Zavareei
                                                   Hassan A. Zavareei (pro hac vice)
                                                   Katherine M. Aizpuru (pro hac vice)
                                                   TYCKO & ZAVAREEI LLP
                                                   1828 L Street, N.W., Suite 1000
                                                   Washington, D.C. 20036
                                                   Telephone: 202-973-0900
                                                   Facsimile: 202-973-0950
                                                   hzavareei@tzlegal.com
                                                   kaizpuru@tzlegal.com

                                                   Tanya S. Koshy (pro hac vice)
                                                   TYCKO & ZAVAREEI LLP
                                                   1970 Broadway, Suite 1070
                                                   Oakland, CA 94612
                                                   P: (510) 250-3298
                                                   F: (202) 973-0950
                                                   tkoshy@tzlegal.com

                                                   Janet Varnell (Fla. Bar No. 71072)
                                                   Brian W. Warwick, (Fla. Bar No. 0605573)
                                                   VARNELL & WARWICK, PA
                                                   P.O. Box 1870
                                                   Lady Lake, FL 32158-1870
                                                   P: 352-753-8600
                                                   F: 352-503-3301
                                                   jvarnell@varnellandwarwick.com
                                                   bwarwick@varnellandwarwick.com

                                                     −8−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 147 of 171 PageID 845




                                                  F. Paul Bland (pro hac vice)
                                                  Karla Gilbride (pro hac vice)
                                                  PUBLIC JUSTICE, P.C.
                                                  1620 L Street NW, Suite 630
                                                  Washington, DC 20036
                                                  (202) 797-8600

                                                  Jennifer Bennett (pro hac vice)
                                                  PUBLIC JUSTICE, P.C.
                                                  475 14th Street, Suite 610
                                                  Oakland, CA 94612
                                                  (510) 622-8150

                                                  Counsel for Plaintiff




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 7, 2019, the foregoing document was served, with the

   consent of all parties, by electronic mail on counsel of record for Defendants.

                                                  /s/ Hassan A. Zavareei
                                                  Hassan A. Zavareei




                                                    −9−
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 148 of 171 PageID 846




                        EXHIBIT F
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 149 of 171 PageID 847




                                             June 7, 2019

   VIA E-MAIL
   Hassan A. Zavareei
   Tycko & Zavareei LLP
   1828 L Street NW, Suite 1000
   Washington, DC 20036
   hzavareei@tzlegal.com

                   Re:    Alva Johnson v. Donald J. Trump for President, Inc., et al.
                          M.D. Fla. USDC Case No. 8:19-cv-00475

   Dear Mr. Zavareei:

           Pursuant to Federal Rule of Civil Procedure 37(a)(1), we write to meet and confer
   regarding the responses of plaintiff Alva Johnson (“Plaintiff”) to defendant Donald J. Trump for
   President, Inc.’s (the “Campaign”) First Requests for Production of Documents, First Set of
   Interrogatories and First Set of Requests for Admission to Plaintiff.

           Plaintiff has improperly refused to fully respond or produce documents in response to a
   substantial number of the Campaign’s requests. As detailed below, the Campaign’s requests are
   narrowly tailored to seek information and documents directly relevant to this action, and
   Plaintiff’s objections are without merit. In an effort to resolve these matters without involving
   the Court, the Campaign addresses Plaintiff’s objections and responses as follows:

             Plaintiff’s Responses to the Campaign’s First Set of Requests for Production

           Request for Production No. 4 seeks Plaintiff’s non-privileged communications with
   others concerning her allegations in this lawsuit and/or facts supporting those allegations.
   Plaintiff’s contention that “[i]t is not possible to understand what documents this Request is
   seeking” is evasive and without merit. Such documents go to the very heart of Plaintiff’s claims,
   and if she is to be believed, Plaintiff should have nothing to hide as her third-party
   communications would presumably be consistent with and support her contentions. It is
   therefore improper for her to refuse to produce any of them.

           Request for Production No. 7 seeks those documents which Plaintiff may use for any
   purpose associated with this lawsuit, including preparation for testimony and potential trial
   exhibits. To be clear, this Request is not seeking documents properly subject to the work product
   doctrine or the attorney-client privilege. The relevance and discoverability of the requested
   documents is manifest and your client’s refusal to provide them is inconsistent with fundamental
   purposes of civil discovery.

   {00100837;1}
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 150 of 171 PageID 848


   June 7, 2019
   Re: Alva Johnson v. Donald J. Trump for President, Inc., et al.
   Page 2

           Request for Production No. 8 seeks documents (if any) demonstrating that all
   conditions precedent to bringing this action have occurred, including but not limited to the
   exhaustion of administrative remedies. Such documents are relevant to determine whether
   Plaintiff has complied with all prerequisites necessary to maintain her claims and must be
   produced.

           Request for Production Nos. 19–23, 25–27 and 73 seek documents concerning
   Plaintiff’s professional career following her departure from the Campaign. These documents are
   relevant and discoverable for a number of reasons, including that her subsequent employment
   (like her prior jobs) evidence her fair market earning potential. Moreover, the Campaign is
   informed that Plaintiff sought to work under the Trump administration in some capacity such as
   at the United States Embassy in Portugal and even in the White House itself after Mr. Trump
   won the general presidential election—undermining the credibility of her claimed disgust and
   aversion to the defendants. All of the requested documents must therefore be produced.

           Request for Production No. 24 seeks documents regarding all criminal proceedings
   against Plaintiff. Your client’s response that, “Absent clarification, Plaintiff interprets this
   Request to be a Request for documents reflecting criminal convictions within the last ten years”
   is unacceptable, as the category on its face is not in any way so limited. Plaintiff must produce
   all responsive documents, without limitation as to timeframe.

           Request for Production Nos. 28 and 74–75 seek copies of Plaintiff’s written
   agreements with Public Justice and her attorneys, and her communications with Public Justice.
   Public Justice is not a law firm; it is a non-profit organization that provides a number of services
   unrelated to legal representation. Accordingly, every communication that Plaintiff has had with
   anyone affiliated with the organization which did not constitute the rendering of legal counsel is
   discoverable and must be produced.

           Plaintiff did not respond to Request for Production Nos. 30 or 64, thereby waiving any
   objections thereto. Accordingly, Plaintiff must produce all documents in her possession, custody
   or control that are responsive to these Requests.

          Request for Production Nos. 32, 34, 59, 61, 66, 68–69 are routine contention requests
   seeking copies of any materials that Plaintiff contends support the allegations and claims in her
   Complaint. Document demands like these are so routine in civil discovery that their
   permissibility—indeed, necessity—cannot reasonably be disputed, and responsive documents
   must be produced.

          Request for Production No. 56 seeks your client’s pertinent medical records. “Courts
   have routinely held that, by putting one’s medical condition at issue in a lawsuit, a plaintiff
   waives any privilege to which he may have otherwise been entitled as to his privacy interests in
   his medical records.” Lozman v. City of Riviera Beach , 2014 WL 12692766, at *1 (S.D. Fla.
   May 2, 2014). Here, Plaintiff has unquestionably placed her medical condition at issue through



   {00100837;1}
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 151 of 171 PageID 849


   June 7, 2019
   Re: Alva Johnson v. Donald J. Trump for President, Inc., et al.
   Page 3

   her claims for emotional distress. (See e.g. Complaint, ¶¶ 93,130, 140, 147; Complaint Prayer
   for Relief Count II, ¶ 13). Plaintiff must therefore produce the requested medical records.

            Request for Production No. 83 seeks documents regarding any promotional or publicity
   activities by Plaintiff, Public Justice and/or anyone acting on her behalf relating to either or both
   of the defendants, including but not limited to soliciting, scheduling, organizing or preparing for
   any media appearances, interviews, statements or press releases. Plaintiff’s response that she
   will only provide “press statements” and “press releases” is unacceptable, as the category of
   relevant documents sought is much broader than the subset she has agreed to produce. Plaintiff
   must produce all responsive documents without this limitation.

           Finally, in every one of the approximately sixty (60) instances where Plaintiff commits to
   complying with a Request, her written response indicates that she will only “produce all
   relevant, responsive non-privileged, non-work-product-protected documents” (emphasis added).
   Use of the qualifier “relevant” introduces unnecessary ambiguity by suggesting that Plaintiff may
   possess or control responsive documents that she is withholding based on an improper, unilateral
   determination that they are irrelevant. Accordingly, please withdraw this limitation, and confirm
   that Plaintiff will agree to produce all responsive, non-privileged documents whether or not
   Plaintiff herself deems them relevant.

                  Plaintiff’s Responses to the Campaign’s First Set of Interrogatories

           Interrogatory Nos. 1-4 ask Plaintiff to state all facts relating to, supporting or negating
   each of the claims she has asserted in this action. Instead of providing a response to these basic
   Interrogatories, Plaintiff asserts a litany of boilerplate objections, and even contends that
   answering them “requires the performance of an impossibility,” which defies logic. Plaintiff’s
   refusal to substantively respond to these Interrogatories is clearly improper and the requested
   information is routinely sought through interrogatory. See Arthrex, Inc. v. Parcus Med., LLC,
   2012 WL 12904172, at *2 (M.D. Fla. June 25, 2012) (holding contention interrogatories are
   “proper” and “constitute a valid and constructive discovery tool.”); Fed.R.Civ.P. 33, Advisory
   Committee Notes, 2007 (“Opinion and contention interrogatories are used routinely.”)
   Accordingly, Plaintiff must fully respond to each of these Interrogatories.

           Interrogatory No. 6 asks Plaintiff to state all facts regarding any job applications by
   Plaintiff following her separation from the Campaign. This Interrogatory is relevant for the
   reasons stated above in connection with Request for Production Nos. 19–23, 25–27 and 73, and
   Plaintiff must fully respond thereto.

          Interrogatory Nos. 9-11 seeks information regarding the medical/heath care
   professionals seen by Plaintiff and the medications taken by Plaintiff. Plaintiff’s refusal to
   provide substantive responses to these Interrogatories until entry of a protective order is
   improper because she has placed her mental health at issue, thereby waiving any potential
   privacy interests in the requested information. Accordingly, Plaintiff must immediately provide
   her substantive responses to these Interrogatories.


   {00100837;1}
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 152 of 171 PageID 850


   June 7, 2019
   Re: Alva Johnson v. Donald J. Trump for President, Inc., et al.
   Page 4

           Interrogatory No. 12 asks Plaintiff to state all facts relating to, supporting or negating
   any of Plaintiff’s responses to the Campaign’s Requests for Admission that are not an
   unqualified admission. This is also a proper contention interrogatory, which routinely
   accompanies requests for admission. In fact, Plaintiff propounded a nearly identical
   interrogatory on defendant Donald J. Trump (Interrogatory No. 3), only to withdraw it one day
   before Plaintiff’s responses were due, likely in an effort to avoid having to respond to the
   interrogatory served by the Campaign. Regardless of Plaintiff’s withdrawal of her own
   interrogatory, she must provide a substantive response to the Campaign’s interrogatory.

             Plaintiff’s Responses to the Campaign’s First Set of Requests for Admission

           Request for Admission Nos. 22-23 request Plaintiff to admit that she sought a position
   with the White House following the 2016 election and a position with the United States Embassy
   in Portugal. These Requests are relevant for the reasons stated above in connection with Request
   for Production Nos. 19–23, 25–27 and 73, and Plaintiff must admit or deny them.

           Request for Admissions Nos. 34-35 request Plaintiff to admit that the Campaign paid for
   her travel, meals and lodging. Plaintiff’s objection that these Requests are “impermissibly vague
   and ambiguous” is without merit. Plaintiff does not identify any specific terms she contends to
   be vague or ambiguous, and there can be no reasonable dispute about the meaning of these
   Requests or the information sought. Additionally, Plaintiff’s objection that these Requests are
   compound because each “refers to travel, meals, and lodging and does not specify which travel,
   meals, and lodging it is referring to” is without merit. In any event, Plaintiff cannot refuse to
   respond to these Requests based on a claim that they are compound. If any portion of a request
   for admission is true, the party to whom it is directed must admit that portion. See Fed.R.Civ.P.
   36(a)(4) (“when good faith requires that a party qualify an answer or deny only a part of a
   matter, the answer must specify the part admitted and qualify or deny the rest.”).

           Request for Admission No. 36 asks Plaintiff to admit that she voluntarily accepted
   employment with the Campaign. This Request is simple and straightforward, and there is no
   basis for Plaintiff to object that it is “impermissibly vague and ambiguous.” Plaintiff must admit
   or deny this Request.

           Request for Admission No. 37 asks Plaintiff to admit that the Campaign paid her wages
   on a periodic basis and that she was aware of the amount of wages she received. Plaintiff’s
   refusal to provide a response based on her contention that the Request calls for a legal conclusion
   is improper. See Fed.R.Civ.P. 36(a)(1)(A) (“A party may serve on any other party a written
   request to admit…relating to…the application of law to fact.”) Plaintiff’s boilerplate objection
   that the Request is “vague and ambiguous” is also without merit, and she cannot refuse to
   respond to the Request based on her objection that it is compound.

           Request for Admission No. 38 asks Plaintiff to admit certain findings of the United
   States Census Bureau regarding household income in Alabama. This is directly relevant to her
   claims because, among other things, it reflects a lack of any kind of disparity in the pay she


   {00100837;1}
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 153 of 171 PageID 851


   June 7, 2019
   Re: Alva Johnson v. Donald J. Trump for President, Inc., et al.
   Page 5

   received. Moreover, because Census Bureau information is public and readily available,
   Plaintiff can easily determine the truth of the Request based on a reasonable inquiry (which she
   is required to make in providing her responses).

                                              Conclusion

           Please let us know your availability to meet and confer in further detail by telephone next
   Tuesday, June 11 or Wednesday, June 12, 2019. If we are unable to resolve these matters, the
   Campaign will have no choice but to seek appropriate relief from the Court, including a motion
   to compel and monetary sanctions for Plaintiff’s failure to comply with her discovery
   obligations.

           This letter is not intended as a full or complete statement of all relevant facts or
   applicable law, and nothing herein is intended as, nor should it be deemed to constitute, a waiver
   or relinquishment of any of my clients’ rights, remedies, claims or causes of action, all of which
   are hereby expressly reserved.

                                                Sincerely,




                                         CHARLES J. HARDER Of
                                            HARDER LLP

   cc:      Ryan J. Stonerock, Esq.
            Henry L. Self III, Esq.
            Steven H. Frackman, Esq.
            Dawn Siler-Nixon, Esq.
            Tracey Jaensch, Esq.
            Katherine M. Aizpuru, Esq.
            Janet R. Varnell, Esq.
            Brian W. Warwick, Esq.
            Tanya S. Koshy, Esq.
            Jennifer D. Bennett, Esq.
            F. Paul Bland, Esq.
            Karla A. Gilbride, Esq.




   {00100837;1}
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 154 of 171 PageID 852




                       EXHIBIT G
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 155 of 171 PageID 853




   June 12, 2019

   VIA EMAIL

   Charles J. Harder
   HARDER LLP
   132 S. Rodeo Drive, Fourth Floor
   Beverly Hills, CA 90212
   charder@harderllp.com

   Dear Counsel:

          I write in response to your letter of June 7, 2019 regarding my client’s responses to
   Defendant Donald J. Trump for President, Inc.’s (“the Campaign”) First Requests for Production
   of Documents, First Set of Interrogatories, and First Set of Requests for Admission to Plaintiff. I
   also write to meet and confer regarding a proposed motion for a protective order and motion for
   an order regarding discovery of electronically stored information. As I have previously
   explained, we intend to work with you in good faith on discovery matters in this case. We
   genuinely hope that any disputes can be resolved cooperatively, without involving the Court.
   However, Plaintiff’s objections to your discovery requests are wholly proper and supported by
   law.

                                  Electronically Stored Information

           Turning first to the issue of electronically stored discovery, in our joint case management
   report filed with the Court, you agreed that “[t]he parties . . . anticipate entering into a joint
   stipulation concerning the protocol for handling electronically stored information (ESI).” See
   Dkt. 36 at 6. Consistent with that agreement, I sent you a proposed ESI protocol on May 30,
   2019. But instead of acting in accordance with your prior agreement, you asserted for the first
   time that you would not enter into an ESI protocol in this case. Only after we expressed our
   intent to seek an order from the Court entering our proposed ESI protocol did you finally agree.

           As I have repeatedly explained, Plaintiff’s collection and production of documents does
   require entry of an ESI protocol, as does Defendants’. With regard to Defendants’ forthcoming
   production (which we expect will be fulsome, given our agreement to multiple extensions of
   time to respond), your colleague, Tracey Jaensch, stated that “Our plan in responding to your
   discovery to the Campaign on the pay issues would be to engage in email searches.” Part of an
   ESI protocol is agreeing upon search terms and custodians. You asked what specific ESI we
   expect to be included in the production; as examples only, we expect that Defendants’
   production will include, among other things, emails and text messages relating to Ms. Johnson
   from her colleagues on the Campaign as well as from witnesses to the forced kiss; documents
   and correspondence relating to Defendant Trump’s history of nonconsensual kissing and
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 156 of 171 PageID 854




   touching of women; and internal documents and correspondence relating to the Campaign’s
   compliance (or lack thereof) with federal law on pay equity; and payroll data—along with other
   materials responsive to our requests. Identifying responsive documents, ensuring a thorough and
   complete collection of these documents, and producing them in a usable format requires entry of
   an ESI protocol. Your proposed approach of running search terms through Outlook on
   unspecified email accounts is haphazard and unacceptable. And Ms. Jaensch’s proposal of cost-
   shifting at this stage is highly inappropriate. As you are no doubt aware, “[t]he presumption is
   that the responding party must bear the expense of complying with discovery requests.”
   Wakefield v. City of Pembroke Pines, 2006 WL 8431629, at *2 (S.D. Fla. Mar. 16, 2006)
   (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 358 (1978)); see also Tussing v.
   Sprinkle, 2013 WL 1216491, at *1 n.1 (M.D. Fla. Oct. 22, 2013) (denying request for cost-
   shifting where producing responsive documents would require defendant to shut down his
   business for a period of time); Stewart v. Cont'l Cas. Co., 2014 WL 12600282, at *4 (S.D. Ala.
   Jan. 9, 2014) (citation omitted) (“Cost-shifting should be considered only when electronic
   discovery imposes and ‘undue burden or expense’ on the responding party.”). Accord Zubulake
   v. UBS Warburg LLC, 216 F.R.D. 280, 284 (S.D.N.Y. 2003) (stating that “cost-shifting is
   potentially appropriate only when inaccessible data is sought”). Your clients cannot evade their
   discovery obligations in this case by complaining that an orderly approach to electronic
   discovery is too expensive.

           Hopefully, we can agree on a stipulated ESI protocol tomorrow. But either way, we will
   not permit your continued obstruction to delay discovery in this case. Thus, if you continue to
   cause unnecessary delay by refusing to provide concrete suggestions and edits, we intend to seek
   entry of a Court order implementing our proposed ESI protocol so that discovery in this case can
   proceed in an orderly fashion.

          Notwithstanding your obstruction on the subject of an ESI protocol, we are continuing to
   move forward expeditiously with document collection and anticipate beginning a rolling
   production soon. In connection with our eDiscovery vendor, we have collected and begun
   reviewing documents from multiple sources, including email and physical devices. We have also
   provided additional devices to our vendor for imaging, and anticipate receiving additional
   documents from our client via mail in the coming days. We will continue to work with our
   vendor to gather responsive documents and produce them as promptly as reasonably possible
   under the circumstances.

                                          Protective Order

           The aforementioned circumstances include an additional item of obstruction on your part:
   our continuing dispute over an appropriate protective order. While we have produced some
   written discovery responses and may be in a position to produce some documents prior to entry
   of a protective order, other documents and written discovery responses include private, sensitive
   information that we will not produce until the appropriate safeguards are in place. There is
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 157 of 171 PageID 855




   simply no good reason why you have been unwilling to agree to a straightforward stipulated
   protective order. We sent you a proposed stipulated protective order on May 30, 2019. Instead of
   suggesting edits, you sent back a different proposed order. For the reasons stated in my colleague
   Jennifer Bennett’s email of June 3, 2019, your proposed alternative was not in accord with the
   law, the Federal Rules, and/or best practices regarding confidentiality. We thus requested that
   you instead offer any changes to our proposed order for consideration.

          On June 5, 2019, not having heard back from you, Ms. Bennett advised that although our
   discovery responses would be due the following day, we would be unable to produce
   confidential materials until entry of a protective order. You stated that you would provide “a
   response” to the proposed protective order. To date, we have not received your response, despite
   my request on June 6, 2019 that you begin working with us collaboratively to facilitate
   production of documents.

           Again, we will not permit your obstructive tactics to delay the orderly progression of
   discovery in this case, and to that end we intend to seek an order from the Court entering the
   protective order that we proposed on May 30. Once the Court has ordered appropriate safeguards
   of confidential information, we will produce responsive materials (not subject to objection, of
   course), which, as noted above, we have already begun to collect, as speedily as reasonably
   possible.

                                Responses and Objections to Discovery

           Your letter also raised a bevy of complaints about our objections to your numerous
   discovery requests. Each of these complaints lacks merit. Your contention that the Campaign’s
   requests—many of which feature unbounded and nonspecific demands for “all documents” or
   “all facts,” among other problems—are “narrowly tailored” is simply untrue, and each of our
   objections to your requests is proper. Your threat of a motion to compel is unfounded, because
   you cannot compel responses to improper and/or unintelligible discovery requests.

   1.     Requests for Production of Documents.

           RFP No. 4. Request for Production (“RFP”) No. 4 seeks “all documents and other
   tangible items in Your possession, custody, control, or otherwise available to You that support,
   pertain to, or contain any reference to or record of any Communication between You and any
   person (other than Your lawyer) concerning the Allegations asserted in Your Complaint, and/or
   facts supporting Your allegations.” Thus, your characterization, in your letter, of the Request as
   seeking merely “non-privileged communication with others concerning her allegations in this
   lawsuit” does not reflect the actual scope of this vastly overbroad Request. Further, it is not clear
   what is meant by “documents and other tangible items . . . that support . . . any Communication .
   . . concerning the Allegations asserted in Your Complaint.” What is a document that supports a
   communication? In any event, Plaintiff will conduct a reasonable inquiry and diligent search and
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 158 of 171 PageID 856




   produce non-privileged, non-work-product-protected communications with others concerning her
   allegations in this lawsuit within her possession, custody or control. If any such communications
   are confidential, they will be produced once a protective order is in place.

           RFP No. 7. RFP No. 7 seeks “all documents and other tangible items in Your possession,
   custody, control, or otherwise available to you upon which You may rely in preparation for Your
   deposition or trial, to which You may refer in preparation for Your testimony at trial, or which
   You may use for any other purpose associated with this Lawsuit including, but not limited to,
   those Documents or tangible items that You may use as trial exhibits or demonstrative aids.”
   This RFP is premature. At this stage in the litigation, it is not possible to know what documents
   and tangible items will be used as trial exhibits or as demonstrative aids. Exhibit lists and the like
   will be made available in due course and pursuant to the schedule ordered by the Court. Expert
   reports will likewise be made available in due course and pursuant to the schedule ordered by the
   Court. In addition, a request for documents and materials that Plaintiff “may” rely on in
   preparation for her deposition is overbroad and, notwithstanding your clarification that the
   Request is not seeking materials protected by the work-product or attorney-client privileges,
   impermissibly vague and not capable of a response. All that being said, with the exception of
   documents to be made available pursuant to the schedule (trial materials and expert reports) and
   privileged documents, there are currently no documents that Plaintiff is specifically withholding
   pursuant to these objections. The problem is that because this RFP is capable of numerous
   interpretations, Plaintiff cannot say whether there are additional responsive documents that will
   need to be produced. We would consider clarification as to documents sought by this RFP that
   are not also already subject to production under other RFPs pursuant to which Plaintiff has
   agreed to produce documents.

          RFP No. 8. RFP No. 8 seeks “all documents and other tangible items in Your possession,
   custody, control, or otherwise available to You supporting Your allegation that all conditions
   precedent to bringing this Lawsuit have occurred.” What conditions precedent are you referring
   to? Without clarification, it is not possible to respond to this Request.
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 159 of 171 PageID 857




            RFP Nos. 19-23, 25-27, and 73 1; Interrogatory No. 6 2; Requests for Admission Nos.
   22-23 3. These RFPs, RFAs, and Interrogatory No. 6 seek information relating to Plaintiff’s
   professional career after the relevant events in this case. But as we have already explained, any
   job search by Plaintiff after she left the Campaign is not relevant to whether Defendants
   underpaid her relative to white and/or male staffers while she was working for the Campaign.
   See, e.g., Keeshan v. Eau Claire Cooperative Health Ctrs., Inc., 395 F. App’x 987, 993-95 (4th
   Cir. 2010) (finding that the district court abused its discretion by admitting testimony on
   plaintiff’s post-termination income in case alleging retaliation under Title VII and state law wage
   claims). And, as the Eighth Circuit recently affirmed in upholding the following jury instruction,
   “[i]t is not a defense under the Equal Pay Act that a woman may be paid less than a man in the

   1 RFP No. 19 seeks “all Documents and other tangible things in Your possession, custody, control, or
   otherwise available to You regarding Your search for employment after Your separation from the Campaign,
   including, but not limited to, copies of all employment applications and accompanying documents or
   materials (including cover letters or email messages) that You prepared or submitted.” RFP No. 20 seeks “all
   documents and other tangible things in Your possession, custody, control, or otherwise available to You
   regarding any job applications by You following your separation from the Campaign, including, but not
   limited to, copies of all employment applications and accompanying materials (including cover letters or email
   messages) that You prepared and/or submitted to the White House.” RFP No. 21 seeks “all Documents and
   other tangible things in Your possession, custody, control, or otherwise available to You regarding any
   income and benefits received after Your employment with the Campaign.” RFP No. 22 seeks “any and all
   income tax returns, paycheck stubs, canceled checks, financial diaries, and any other Documents that indicate
   wages, salaries, and other income or benefits received by You from any source from January 1, 2016 to the
   present.” RFP No. 23 seeks “all Documents and other tangible things in Your possession, custody, control,
   or otherwise available to You that pertain to or contain any reference to or record of Your rate of pay, wages
   and compensation, and any employment-related benefits You have received from October 2016 to the
   present.” RFP No. 25 seeks “A copy of Your current resume.” RFP No. 26 seeks “all Documents and other
   tangible things in Your possession, custody, control, or otherwise available to You that pertain to or contain
   any reference to or record of all job search efforts in which You have engaged since October 2016, and all
   offers of employment You have received since October 2016.” RFP No. 27 seeks “All Documents and other
   tangible things in Your possession, custody, control, or otherwise available to You that pertain to or contain
   any reference to or record of any Communications since October 2016 between You [and] any past, present,
   or prospective employer including, but not limited to, letters of reference, discipline or discharge, job offers,
   applications, or resume.” RFP No. 73 seeks “all Documents in Your possession, custody, control, or
   otherwise available to You that refer or relate to You seeking a position with the United States Embassy in
   Portugal.”
   2 Interrogatory No. 6 asks Plaintiff to state “all facts that refer or relate to any job applications by You

   following your separation from the Campaign . . . including without limitation, the identity of all Documents
   relating thereto and the identity(ies) of each person thereat, connected therewith, or who has knowledge
   thereof, the name, employer, business, and residential address and business and residential telephone
   numbers of each such witness, and the name, employer, address and telephone number of each such person
   whom You know, contacted, engaged with or responded to at each such prospective employer.”
   3 Request for Admission (“RFA”) No. 22 states, “Admit that You sought a position with the White House

   after Trump won the general presidential election.” RFA No. 23 states, “admit that You sought a position
   with the United States Embassy in Portugal.”
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 160 of 171 PageID 858




   same position simply because the woman is willing to accept less pay, or because the man
   demands more pay.” Dindinger v. Allsteel, Inc., 853 F.3d 414, 422 (8th Cir. 2017). Market forces
   are therefore not a proper defense to Ms. Johnson’s discrimination claims. See id. See also
   Kunstmann v. Aaron Rents, Inc., 2010 WL 11615033, at *4 (N.D. Ala. Sept. 7, 2010) (stating
   that the “subsequent employment history of plaintiffs no longer employed by [defendant] is
   irrelevant to the issues presented” in a case under the FLSA); Harper v. Coates-Clark
   Orthopedic Surgery & Sports Med. Center, LLC, 2006 WL 2482501, at *1 (M.D. Fla. Aug. 7,
   2006) (evidence of plaintiff’s prior and/or subsequent employment was not relevant to plaintiff’s
   overtime claims under the FLSA). Cf. Pirela v. Village of N. Aurora, 935 F.3d 909, 912 (7th Cir.
   1991) (stating that wage discrimination claims were not barred by res judicata arising from
   subsequent discharge claims against plaintiff because the later dismissal charges would not be
   relevant to the wage claims).

          Similarly, your contention that documents relating to the Campaign’s invitation to Ms.
   Johnson to apply for a position with the Trump Administration (and her subsequent application
   to work overseas) are relevant to Defendant Trump’s conduct in forcibly kissing Ms. Johnson
   lacks merit. We will consider any authority you can offer that such evidence is relevant to Ms.
   Johnson’s claims, but at present do not agree that such materials are required to be produced.

           RFP No. 24. RFP No. 24 seeks “[c]opies of all Documents regarding any and all criminal
   proceedings against You.” This Request is unlimited in time and scope and does not define
   “criminal proceedings.” As written, it is therefore vague and overbroad, and unlikely to lead to
   the discovery of relevant evidence. In the spirit of good faith and cooperation, instead of
   objecting wholesale, we have responded consistent with Federal Rule of Evidence 609. You have
   not offered any arguments to support your position that other materials are discoverable. They
   are not. See, e.g., Mayan v. Mayan, No. 615CV2183ORL18TBS, 2017 WL 1426631, at *9 (M.D.
   Fla. Apr. 21, 2017) (declining to compel production of a “10 year history of arrests” where
   plaintiff had already provided “a list of charges in Orange County since he began working for
   Defendants” because defendant “does not offer any argument why a 10 year history of arrests
   pertains to any matter pled here”).

           RFP Nos. 28 and 74-75. RFP No. 28 seeks fee arrangements with counsel. RFP Nos. 74-
   75 seek Ms. Johnson’s “written agreement(s) with Public Justice” and “[a]ll documents that
   constitute, refer or relate to Your Communications with Public Justice.” You have not explained
   why your request for Ms. Johnson’s retention agreement(s) with her attorneys are discoverable.
   That is likely because they are not. See, e.g., Wynder v. Applied Card Sys., Inc., No. 09-80004-
   CIV-MARRA/JOHNSON, 2009 WL 10667792, at *1-2 (S.D. Fla. Oct. 14, 2009) (stating that
   “the court finds no connection between the testimony of a plaintiff in an FLSA case and a
   representation agreement between plaintiff and counsel” and denying motion to compel
   production). Your assertion that Ms. Johnson does not enjoy attorney-client privilege with regard
   to communications with Public Justice attorneys is just absurd. Public Justice is in fact a law
   firm, run by lawyers, and represents clients in lawsuits around the country. There is no
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 161 of 171 PageID 859




   requirement that an attorney be employed at a for-profit law firm for the privilege to attach. See,
   e.g., Scott v. Chipotle Mexican Grill, Inc., 94 F. Supp. 3d 585, 596 (S.D.N.Y. 2015) (finding
   communications between individual and attorney at a nonprofit “that provides a variety of
   services to employers, including HR advice and legal services,” privileged because the advice
   given was “legal in nature” even though the nonprofit also provided other kinds of advice).

           RFP Nos. 30 and 64. Plaintiff produced responses to RFP Nos. 30 and 64 on June 7,
   2019, one day after the deadline. This one-day delay has prejudiced no one and is not a waiver of
   objections and privileges. Freedman v. Lincoln National Life Ins. Co., No. 3:05-cv-81-J-12HTS,
   2006 WL 8439167, at *1 (M.D. Fla. Mar. 23, 2006) (stating that “the proposition that privileges
   are waived simply by their untimely assertion has been described as unnecessarily draconian”
   and declining to hold privilege waived where party raised no objections and asserted no
   privileges until a motion to compel was filed); FDIC v. Cherry, Bekaert & Holland, 131 F.R.D.
   596, 606 (M.D. Fla. 1990) (“[F]ailure to assert the attorney-client privilege in a timely manner
   does not waive the privilege even when the privilege is asserted for the first time in a motion for
   reconsideration of a district court’s order to produce.”); see also Yaldo v. Wayne State Univ., No.
   2:15-cv-13388, 2016 WL 7178738, at *1 (E.D. Mich. Dec. 9, 2016) (denying motion to compel
   where responses to interrogatories were “a mere one day late to the interrogatories and roughly
   only one week late to the requests for production of documents”). Particularly in light of our
   agreement to multiple extensions of time to your clients, we request the same professional
   courtesy in this instance.

          RFP Nos. 32, 34, 59, 61, 66, 68-69 4. These Requests seek “all documents” supporting
   various allegations in the Complaint. Apart from being extremely overbroad and vague (it is not


   4 RFP No. 32 seeks “all Documents and Communications supporting Your allegations in Paragraph 6 of the

   Complaint that ‘not only did Ms. Johnson endure forcible kissing by her boss, she experienced race and
   gender discrimination as one of the few females and one of only a handful of African American people on the
   Campaign payroll.” RFP No. 34 seeks “all Documents and Communications supporting Your allegations in
   Paragraph 16 of the Complaint that Plaintiff was ‘paid less than her colleagues because o her race and gender.
   . . . forcibly kissed in public then subjected to humiliating comments from her colleagues that caused her to
   relive the experience. But she experienced all of these things as a senior member of Defendant Trump’s
   Campaign staff.” RFP No. 59 seeks “all documents and communications supporting Your allegations in
   Paragraph 111 of the Complaint that ‘Ms. Johnson was also underpaid compared to similarly qualified and
   less qualified male staffers. She did not know this fact until very recently. Ms. Johnson’s experience is not
   isolated—indeed, the Campaign engaged in systemic gender discrimination in pay against its female
   employees.” RFP No. 61 seeks “all documents and communications supporting Your allegations in
   paragraphs 113 through 116 of the Complaint regarding what the Campaign purportedly ‘knew.’” RFP No.
   66 seeks “All Documents and other tangible items in Your possession, custody, control, or otherwise
   available to You (including, but not limited to, ledgers, reports, correspondence, notes, contracts, calendars
   schedules, and memoranda) that refer to, concern, reflect, itemize, describe or relate to the job duties of
   putative members of “the collective” referred to in Paragraph 121 of the Complaint.” RFP No. 68 seeks “all
   Documents and Communications supporting Count II alleged in Paragraphs 134 through 141 of the
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 162 of 171 PageID 860




   clear whether they are seeking privileged materials, expert reports—which will be produced in
   due course and pursuant to the schedule set by the Court—documents outside Plaintiff’s
   possession, custody or control, publicly available documents, documents in Defendants’
   possession, or anything else), many of these Requests are compound and unintelligible. For
   example, RFP No. 59 lists out a few different sentences in the Complaint relating to Ms.
   Johnson’s pay, her knowledge, the knowledge and experiences of others, and the Campaign’s
   conduct. Is the RFP targeted toward each piece, or part? There is no way to tell. As drafted, these
   Requests are not proper. See, e.g., Houston Specialty Ins. Co. v. Titleworks of Sw. Fla., Inc., No.
   2:15-cv-219-FtM-29MRM, 2016 WL 7130939, at *6 (M.D. Fla. July 19, 2016) (denying motion
   to compel because “requesting ‘any and all documents’ that support a contention in an
   affirmative defense is not sufficiently particularized and is facially overbroad); see also CS Bus.
   Sys. Inc. v. Schar, No. 5:17-cv-86-Oc-PGBPRL, 2017 WL 8948376, at *3 (M.D. Fla. June 15,
   2017) (stating that requests such as “all documents concerning any fact or issue described in the
   complaint” appeared to “facially overbroad”); Middle District Discovery at 11 (“For example, a
   request for ‘each and every document supporting your claim’ or a request for ‘the documents you
   believe support Count I’ is objectionably broad in most cases.”).

           In any event, as with RFP No. 7 above, with the exception of documents to be made
   available pursuant to the schedule (trial materials and expert reports) and privileged documents,
   there are currently no documents that Plaintiff is specifically withholding pursuant to these
   objections. Again, the problem is that because this RFP is capable of numerous interpretations,
   Plaintiff cannot say whether there are additional responsive documents to be produced. If there
   are documents responsive to these Requests that you believe are not also responsive to other
   Requests that Plaintiff has agreed to respond to, we will consider clarification to that effect.

           RFP No. 56. RFP No. 56 seeks “Unredacted copies of all of Your medical records in
   Your possession, custody, control, or otherwise available to You from January 1, 2012 until the
   present.” This Request is objectionable for multiple reasons, not least because it inexplicably
   seeks documents from over four years before the events at issue in this lawsuit. In addition, this
   document seeks medical records potentially relating to physical ailments that have nothing to do
   with Ms. Johnson’s emotional distress claims. Accordingly, it is overbroad and unduly
   burdensome. See, e.g., Hupp v. San Diego Cty., No. 12cv0492GPC(RBB), 2013 WL 5408644, at
   *7-8 (S.D. Cal. Sept. 25, 2013) (granting motion to quash subpoena for complete medical
   records because the plaintiff “has placed his psychological condition at issue only to the extent it
   was caused by Defendants’ actions. Unlike a typical personal injury case, Plaitiff does not allege
   a physical injury caused by Defendants that required medical treatment.”); Cappetta v. GC Servs.
   Ltd. P’ship, 266 F.R.D. 121, 126 (E.D. Va. 2009) (rejecting request for complete medical records
   because “a plaintiff seeking emotional distress damages has a right to have discovery limited to


   Complaint.” RFP No. 69 seeks “all Documents and Communications supporting Count III alleged in
   Paragraphs 142 through 148 of the Complaint.”
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 163 of 171 PageID 861




   information that is directly relevant to the lawsuit. Defendants may not engage in a fishing
   expedition by inquiring into matters totally irrelevant to the issue of emotional distress.”).

           RFP No. 83. RFP No. 83 seeks “all Documents and Communications that refer or relate
   to any promotional or publicity activities relating to either or both of the Defendants by You,
   Public Justice, and/or anyone acting on Your behalf, before and/or after this Lawsuit was filed,
   including but not limited to soliciting, scheduling, organizing or preparing for any media
   appearances, interviews, statements or press releases.” As drafted, this Request is overly broad,
   unduly burdensome, and vague because it seeks “all” documents and communications relating to
   either or both the President of the United States and his campaign—including materials that have
   nothing whatsoever to do with this case. There are no time limitations on this Request and no
   limitations as to scope. You have objected to our agreement to produce press statements and
   press releases, but have not offered any additional clarification as to what, specifically, this
   Request is seeking.

          Commitment to produce documents. As your letter recognizes, we have agreed to
   respond to dozens of your Requests. We will not withdraw our commitment to produce relevant
   documents where indicated (subject to objections, privilege, and other limitations stated therein).
   Your overbroad discovery requests have unfortunately required us to restrict our responses in
   this manner. If, upon review of Plaintiff’s production, you believe additional documents ought to
   have been produced, we can confer on those issues at that time.

   2.     Interrogatories.

            Interrogatory Nos. 1-4. Interrogatory Nos. 1-4 ask Plaintiff to state “all facts that refer
   to, relate to, support or negate” each Count alleged in the Complaint, “including without
   limitation, the identity of all Documents relating thereto and the identity(ies) of each person
   thereat, connected therewith, or who has knowledge thereof, including without limitation the
   name, employer, business and residential address and business and residential telephone numbers
   of each such witness.” These contention interrogatories are overbroad and unduly burdensome
   because, among other reasons (and stated objections), they sweep in all facts (including trivial,
   incidental facts and secondary accounts), purport to seek facts not yet known to Plaintiff, facts
   outside her possession, custody, and/or control, and facts not developed through discovery. They
   are also premature, since discovery has only just begun. Thus, they are improper and
   objectionable. See, e.g., Megdal Assocs., LLC v. La-Z-Boy, Inc., No. 14-81476-CIV-ZLOCH,
   2016 WL 4503337, at *6 (S.D. Fla. Feb. 1, 2016) (finding that interrogatory asking plaintiff to
   “identify all facts and legal bases that tend to support or refute each and every allegation in the
   complaint” was overbroad because it “sweeps in not only material facts, but incidental details,
   secondary accounts, trivial tidbits—even facts supporting allegations that Defendant has
   admitted”); Bonutti Skeletal Innovations LLC v. Linvatec Corp., No. 6:12-cv-1379-ORL-22TBS,
   2014 WL 186123, at *4 (M.D. Fla. Jan. 16, 2014) (finding that an interrogatory that asks the
   plaintiff “to provide a detailed explanation of a substantial part of its case before expert
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 164 of 171 PageID 862




   discovery on these issues has taken place” is “premature, oppressive, and overbroad,” and “likely
   to result in a waste of time and resources”); Lucero v. Valdez, 240 F.RD. 591, 594 (D.N.M.
   2007) (“Contention interrogatories that systematically track all of the allegations in an opposing
   party’s pleadings, and that ask for ‘each and every fact’ and application of law to fact that
   supports the party’s allegations, are an abuse of the discovery process because they are overly
   broad and unduly burdensome. . . . Contention interrogatories should not require a party to
   provide the equivalent of a narrative account of its case, including every evidentiary fact, details
   of testimony of supporting witnesses, and the contents of supporting documents.”); Moses v.
   Halstead, 236 F.R.D. 667, 674 (D. Kan. 2006) (stating that contention interrogatories are “overly
   broad and unduly burdensome on their face if they seek ‘all facts’ supporting a claim or a
   defense, such that the answering party is required to provide a narrative account of its case”)
   Roberts v. Heim, 130 F.R.D. 424, 427 (N.D. Cal. 1989) (“Courts are loathe to requie a party to
   write basically a portrait of their trial for the other parties.”). See also Fed. Prac. & Proc. § 2167
   (3d. ed. 2015) (“Contention interrogatories may be held unduly broad if they ask in an
   undifferentiated way for ‘all’ facts or witnesses that support an opposing party’s case.”); Middle
   District Discovery at 16 (“Interrogatories that purport to require a detailed narrative of the
   opposing parties’ case are generally improper because they are overbroad and oppressive.”).

          Interrogatory No. 6 is addressed above.

           Interrogatory Nos. 9-11. Interrogatory No. 9 seeks “all facts regarding Communications
   that You have had with any therapists from January 1, 2014 until the present, including
   identifying with specificity each such Communication, the name, address and telephone number
   of each therapist and the dates of all therapy sessions.” Interrogatory No. 10 asks Plaintiff to
   identify all doctors, nurses, therapists, and all other types of medical and/or health care
   professionals with whom You have communicated or consulted from January 1, 2016 until the
   present. And Interrogatory No. 11 asks Plaintiff to identify all medication that she has consumed
   from August 1, 2016 until the present. As stated, Plaintiff will respond to these interrogatories
   once an appropriate protection order is in place. Plaintiff has not waived her privacy interests in
   this sensitive and deeply personal information simply by seeking emotional distress damages.
   Sheets v. Sorrento Villas, Section 5, Assoc., Inc., No. 8:15-cv-1674-T-30JSS, 2016 WL
   11493318, at *3 (M.D. Fla. May 9, 2016) (allowing entry of protective order governing medical
   records in case alleging emotional distress).

            Interrogatory No. 12. Interrogatory No. 12, which asks Plaintiff to state “all facts that
   refer to, relate to, support or negate Your response” to each Request for Admission (“RFA”)
   which is not an unqualified admission is likewise improper. “Requests for admission are not
   principally discovery devices, and allowing service of an interrogatory which requests disclosure
   of all information upon which the denials of each … request[] for admission were based
   transforms each request into an interrogatory.” Alabama v. Alabama Wood Treating Corp., No.
   85-0642-CG-C, 2007 WL 9717667, at *17 (S.D. Ala. Feb. 27, 2007) (quoting Safeco of Am. v.
   Rawstron, 181 F.R.D. 441, 445 (C.D. Cal. 1998)) (denying motion to compel response to
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 165 of 171 PageID 863




   interrogatory seeking “the basis for your denial and … all facts supporting your denial” of each
   request for admission that was denied).

   3.     Requests for Admission

          RFA Nos. 22-23 are addressed above.

           RFA Nos. 34-35 request that Plaintiff admit that the Campaign paid for her travel, meals,
   and lodging. Since it is not possible to tell which travel, meals, and/or lodging the RFA is asking
   about, the RFA is impermissibly vague (as explained in Plaintiff’s objections to the same). “A
   party propounding requests for admissions under Rule 36 bears the burden of setting forth its
   requests simply, directly, not vaguely or ambiguously, and in such a manner that they can be
   answered with a simple admit or deny without an explanation, and in certain instances, permit a
   qualification or explanation for purposes of clarification.” Uber Promotions, Inc. v. Uber Techs.,
   Inc., No. 1:15cv206-MW/GRJ, 2016 WL 9115991, at *2 (N.D. Fla. May 26, 2016). “Requests
   for admission that are vague or susceptible of more than one interpretation defeat the goal of
   Rule 36 and are properly objectionable.” Lawrence v. United States, No. 8:11-cv-2735-T-
   17AEP, 2012 WL 9491751, at *1 (M.D. Fla. Oct. 3, 2012).

          RFA No. 36 asks Ms. Johnson to admit that she “accepted employment with the
   Campaign voluntarily.” As explained, this RFA is impermissibly vague. It is unclear what
   aspects of her “employment” this RFA is asking Ms. Johnson to admit that she “accepted . . .
   voluntarily,” including whether it is asking Ms. Johnson to admit that she accepted an offer of
   employment, accepted ongoing employment, accepted the terms of employment or compensation
   offered by the Campaign, or some other aspect of her employment. Again, RFAs that are
   susceptible of multiple interpretations are properly objectionable.

         RFA No. 37 asks Ms. Johnson to admit that “during Your employment with the
   Campaign, the Campaign paid You wages on a periodic basis, and that You were aware of the
   amount of wages You were receiving.” Plaintiff will serve a supplemental response to this RFA.

           RFA No. 38 states, “Admit that, according to the United States Census Bureau, Alabama
   had the fifth lowest median household income among the 50 states during 2016.” As explained
   above, economic conditions are not relevant to Ms. Johnson’s wage claims. Dindinger, 853 F.3d
   at 422. This RFA is therefore irrelevant and objectionable.

   ***
          This letter is not intended as a full or complete statement of all relevant facts or
   applicable law or objections or privileges, and nothing herein is intended as (nor should it be
   deemed to constitute) a waiver or relinquishment of any of my client’s rights, remedies, claims,
   or causes of action, all of which are hereby expressly reserved.
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 166 of 171 PageID 864




         We look forward to discussing these issues with you tomorrow at 1:00 p.m. EST.

                                      Regards,




                                      Hassan A. Zavareei




   cc:   Katherine M. Aizpuru, Esq.
         Tanya S. Koshy, Esq.
         Janet Varnell, Esq.
         Brian W. Warwick, Esq.
         Jennifer D. Bennett, Esq.
         F. Paul Bland, Esq.
         Karla A. Gilbride, Esq.
         Ryan J. Stonerock, Esq.
         Henry L. Self, Esq.
         Steven H. Frackman, Esq.
         Dawn Siler-Nixon, Esq.
         Tracey Jaensch, Esq.
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 167 of 171 PageID 865




                       EXHIBIT H
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 168 of 171 PageID 866




   VIA ELECTRONIC MAIL

   June 13, 2019                                                 Our File No. 474-01

   Charles J. Harder
   Harder LLP
   132 S. Rodeo Drive, Fourth Floor
   Beverly Hills, CA 90212
   charder@harderllp.com

          Re:      Johnson v. Trump, Case No. 8:19-cv-00475-WFJ-SPF

   Dear Counsel:

           Thank you for the productive meet and confer call earlier today. This letter memorializes the
   topics discussed and the decisions reached as a result of the call. If you believe I have incorrectly
   stated any of the matters herein, please advise as soon as possible.

                     Protective Order, ESI Protocol, and Document Production

   Protective Order: You will circulate a redline of the proposed protective order by the close of
   business today. Hopefully we can reach agreement on this matter by the end of the week, but if not,
   we may seek relief from the Court.

   ESI Protocol: You will circulate a redline of the proposed ESI protocol. Again, we hope we can
   reach agreement on this matter by the end of the week, but if not, we may seek relief from the
   Court. We also discussed preliminarily identifying custodians and search terms once you have
   provided your redline.

   Document production: We hope to begin our rolling document production by the end of next
   week. We have uploaded over 145,000 documents into our document review platform and have
   begun running preliminary searches to substantially narrow the universe of materials to be reviewed
   and produced. Our review of these documents is underway and we will continue moving forward
   expeditiously.

           Ms. Jaensch stated that she would provide authority for the position that objections based
   on relevance are not proper and we will review that authority. We will comply with Rule 26 in
   making our document production, but at this time will not serve supplemental responses agreeing to
   produce irrelevant documents.
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 169 of 171 PageID 867
   Charles J. Harder
   June 13, 2019
   Page 2




                                           Amended Responses

   RFP No. 4: Pursuant to the clarification provided in your letter, we will provide an amended
   response to RFP 4 stating that Plaintiff will conduct a reasonable inquiry and diligent search and
   produce non-privileged, non-work-product-protected communications with others concerning her
   allegations in this lawsuit within Ms. Johnson’s possession, custody, or control. You stated your
   concern that documents “referring to” communications (such as an email stating, “That was a great
   conversation,” referring to a conversation about the allegations in the lawsuit, or a note summarizing
   a conversation about the lawsuit) would also need to be produced. We do not dispute this
   interpretation and would consider such documents to be within the scope of what we have agreed to
   produce (assuming they are not irrelevant, privileged, or work product).

   RFP No. 8: We are not aware of any conditions precedent to the filing of this lawsuit, and you did
   not advise of any that you believe need to have been fulfilled. You stated that the request is seeking
   documents submitted to government agencies in connection with this claim. Having looked at this
   issue, we will submit an amended response stating that pursuant to our meet-and-confer, we
   understand this request to be seeking documents submitted to government agencies in connection
   with this case, and that no such documents exist.

   RFP No. 30. Since no responsive documents exist, there is no dispute.

   Interrogatory Nos. 9-11. Plaintiff will provide a response once a protective order is in place.

   RFA Nos. 34-37. Plaintiff will serve amended responses.

   RFP No. 83: Having considered this issue further, we will provide an amended response stating
   that we will produce all relevant, responsive, non-privileged, non-work-product-protected
   documents within Ms. Johnson’s possession, custody, or control.

                                 Items Requiring Additional Follow-Up

   RFP No. 7. We will review our response and determine whether a supplemental response is
   required.

   RFP Nos. 28, 74-75. During the call, you clarified that these requests are seeking communications
   with non-lawyers employed at Public Justice, such as communications personnel. We will consider
   these clarifications.

   RFP Nos. 64, 32, 34, 59, 61, 66, 68-69. These requests seek “all documents” in a manner that is
   overbroad and vague. We are willing to consider any case law that you can offer supporting your
   position that these requests are proper. You also stated that it is acceptable for Plaintiff to produce
   her documents without indicating to which RFP they are responsive.
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 170 of 171 PageID 868
   Charles J. Harder
   June 13, 2019
   Page 3




   RFP No. 56: You agreed to limit the temporal scope of this RFP to August 24, 2014 to present. We
   will investigate whether responsive documents—other than therapist records, which we have agreed
   to produce—exist and follow up.

                          Items On Which We Not Yet Reached Agreement

   RFP Nos. 19-23, 25-27, 73; Interrogatory No. 6; RFA Nos. 22-23. In light of our claim for
   damages based on lost income as a result of the battery, we are willing to consider the position that
   some of these materials may be relevant. However, as drafted, these requests are overbroad. During
   the call, Ms. Jaensch stated that Defendants could agree to limit these requests somewhat. If you
   would be willing to offer proposed limitations, we will consider those.

   RFP No. 24. We will consider any authority you can provide to support your position that
   additional responsive materials are discoverable, but at present Plaintiff stands on her objections
   except, as stated, as to documents regarding criminal convictions within the last ten years.

   Interrogatory Nos. 1-4: Plaintiff is not required to provide a detailed narrative of “all facts”
   supporting each of her claims at the outset of this case. We will consider any authority you can
   provide to support your position that these interrogatories are proper, but at present Plaintiff stands
   on her objections.

   Interrogatory No. 12: We will consider any authority you can provide to support your position that
   this interrogatory is proper, but at present Plaintiff stands on her objections.

   RFA No. 38: We will consider any authority you can provide to support your position that a
   response is required, but at present Plaintiff stands on her objections.

          Should you wish to discuss these matters further, please provide your availability for a
   follow-up call.

                                                          Regards,




                                                          Hassan A. Zavareei

   cc:    Katherine M. Aizpuru, Esq.
          Tanya S. Koshy, Esq.
          Janet Varnell, Esq.
Case 8:19-cv-00475-WFJ-SPF Document 56-1 Filed 06/14/19 Page 171 of 171 PageID 869
   Charles J. Harder
   June 13, 2019
   Page 4




          Brian W. Warwick, Esq.
          Jennifer D. Bennett, Esq.
          F. Paul Bland, Esq.
          Karla A. Gilbride, Esq.
          Ryan J. Stonerock, Esq.
          Henry L. Self, Esq.
          Steven H. Frackman, Esq.
          Dawn Siler-Nixon, Esq.
          Tracey Jaensch, Esq.
